--------------------------------------------------------------------------------

Exhibit 10.2
Execution Version
 
 

Second Lien Credit Agreement
 
among
 
Turning Point Brands, Inc., and
North Atlantic Trading Company, Inc., 
as Borrowers,
 
The Guarantors
from time to time party hereto,
 
The Lenders
from time to time party hereto,
 
Prospect Capital Corporation, a Maryland corporation,
as Administrative Agent
 
and
 
Fifth Third Bank, an Ohio banking corporation,
as Administrative Sub-Agent
 
Dated as of February 17, 2017
 
 
Fifth Third Bank, as Lead Arranger and Sole Book Runner
 

 

--------------------------------------------------------------------------------

Table of Contents


Section
Heading
Page
         
Section 1.
Definitions; Interpretation
1
         
Section 1.1.
 
Definitions
1
 
Section 1.2.
 
Interpretation
36
 
Section 1.3.
 
Accounting Terms; GAAP
37
 
Section 1.4.
 
Rounding
37
         
Section 2.
The Credit Facilities
37
       
Section 2.1.
 
Loan Commitments
37
 
Section 2.2.
 
Intentionally Omitted
37
 
Section 2.3.
 
Intentionally Omitted
37
 
Section 2.4.
 
Applicable Interest Rate
38
 
Section 2.5.
 
Manner of Borrowing Loans
39
 
Section 2.6.
 
Intentionally Omitted
39
 
Section 2.7.
 
Maturity of Loans
39
 
Section 2.8.
 
Prepayments
39
 
Section 2.9.
 
Place and Application of Payments
41
 
Section 2.10.
 
Intentionally Omitted
43
 
Section 2.11.
 
Intentionally Omitted
43
 
Section 2.12.
 
Evidence of Indebtedness
43
 
Section 2.13.
 
Fees
44
 
Section 2.14.
 
Reserved
44
 
Section 2.15.
 
Appointment of Borrowers’ Agent as Agent for Borrowers
44
         
Section 3.
Conditions Precedent
44
     
Section 4.
Intentionally Omitted
47
     
Section 5.
Representations and Warranties
47
       
Section 5.1.
 
Organization; Power; Qualification
47
 
Section 5.2.
 
Ownership
48
 
Section 5.3.
 
Authorization; Enforceability
48
 
Section 5.4.
 
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
48
 
Section 5.5.
 
Compliance with Law; Governmental Approvals
49
 
Section 5.6.
 
Tax Returns and Payments
49
 
Section 5.7.
 
Intellectual Property Matters
50
 
Section 5.8.
 
Environmental Matters
50
 
Section 5.9.
 
Employee Benefit Matters
51
 
Section 5.10.
 
Margin Stock
52
 
Section 5.11.
 
Government Regulation
52

 
-i-

--------------------------------------------------------------------------------

 
Section 5.12.
 
Material Contracts; Customers and Suppliers
52
 
Section 5.13.
 
Employee Relations
53
 
Section 5.14.
 
Burdensome Provisions
53
 
Section 5.15.
 
Financial Statements
54
 
Section 5.16.
 
No Material Adverse Change
54
 
Section 5.17.
 
Solvency
54
 
Section 5.18.
 
Title to Properties
54
 
Section 5.19.
 
Litigation
54
 
Section 5.20.
 
Compliance with Sanctions Programs
54
 
Section 5.21.
 
Absence of Defaults
55
 
Section 5.22.
 
Senior Indebtedness Status
55
 
Section 5.23.
 
Disclosure
55
 
Section 5.24.
 
Flood Hazard Insurance
56
 
Section 5.25.
 
Use of Proceeds
56
 
Section 5.26.
 
Insurance
56
 
Section 5.27.
 
Collateral Documents
56
 
Section 5.28.
 
Affiliate Transactions
57
 
Section 5.29.
 
No Broker Fees
57
         
Section 6.
Affirmative Covenants
57
       
Section 6.1.
 
Financial Statements and Budgets
57
 
Section 6.2.
 
Certificates; Other Reports
58
 
Section 6.3.
 
Notice of Litigation and Other Matters
61
 
Section 6.4.
 
Preservation of Corporate Existence and Related Matters
62
 
Section 6.5.
 
Maintenance of Property and Licenses
62
 
Section 6.6.
 
Insurance
63
 
Section 6.7.
 
Accounting Methods and Financial Records
63
 
Section 6.8.
 
Payment of Taxes and Other Obligations
63
 
Section 6.9.
 
Compliance with Laws and Approvals
64
 
Section 6.10.
 
Environmental Laws
64
 
Section 6.11.
 
Compliance with ERISA
64
 
Section 6.12.
 
Compliance with Material Contracts
64
 
Section 6.13.
 
Visits and Inspections
65
 
Section 6.14.
 
Additional Collateral; Additional Subsidiaries; Real Property
65
 
Section 6.15.
 
Use of Proceeds
67
 
Section 6.16.
 
Intentionally Omitted
67
 
Section 6.17.
 
Further Assurances
67
 
Section 6.18.
 
Distribution and License Agreements
68
 
Section 6.19.
 
Maintenance of Company Separateness
68
 
Section 6.20.
 
Intentionally Omitted
68
 
Section 6.21.
 
Intentionally Omitted
68
 
Section 6.22.
 
Compliance with Sanctions Programs
68
 
Section 6.23.
 
Post‑Closing Matters
69

 
-ii-

--------------------------------------------------------------------------------

Section 7
Negative Covenants
69
       
Section 7.1.
 
Indebtedness
69
 
Section 7.2.
 
Liens
71
 
Section 7.3.
 
Investments
71
 
Section 7.4.
 
Fundamental Changes
74
 
Section 7.5.
 
Asset Dispositions
75
 
Section 7.6.
 
Restricted Payments
75
 
Section 7.7.
 
Transactions with Affiliates
76
 
Section 7.8.
 
Accounting Changes; Organizational Documents
78
 
Section 7.9.
 
Payments and Modifications of Certain Indebtedness
78
 
Section 7.10.
 
No Further Negative Pledges; Restrictive Agreements
79
 
Section 7.11.
 
Nature of Business
80
 
Section 7.12.
 
Amendments of Other Documents
80
 
Section 7.13.
 
Sale Leasebacks
80
 
Section 7.14.
 
Limitations on Turning Point
80
 
Section 7.15.
 
Financial Covenants
81
 
Section 7.16.
 
Seller Debt
81
         
Section 8.
Default and Remedies
82
       
Section 8.1.
 
Events of Default
82
 
Section 8.2.
 
Non‑Bankruptcy Defaults
85
 
Section 8.3.
 
Bankruptcy Defaults
85
 
Section 8.4.
 
Intentionally Omitted
85
 
Section 8.5.
 
Rights and Remedies Cumulative; Non‑Waiver; Etc
85
         
Section 9.
Change in Circumstances and Contingencies
86
       
Section 9.1.
 
Intentionally Omitted
86
 
Section 9.2.
 
Intentionally Omitted
86
 
Section 9.3.
 
Intentionally Omitted
86
 
Section 9.4.
 
Increased Costs
86
 
Section 9.5.
 
Discretion of Lender as to Manner of Funding
87
 
Section 9.6.
 
Intentionally Omitted
87
         
Section 10.
The Administrative Agent
87
       
Section 10.1.
 
Appointment and Authorization of Administrative Agent
87
 
Section 10.2.
 
Administrative Agent and Its Affiliates
88
 
Section 10.3.
 
Exculpatory Provisions
88
 
Section 10.4.
 
Reliance by Administrative Agent
89
 
Section 10.5.
 
Delegation of Duties
90
 
Section 10.6.
 
Non‑Reliance on Administrative Agent and Other Lenders
90
 
Section 10.7.
 
Resignation of Administrative Agent and Successor Administrative Agent
90
 
Section 10.8.
 
Appointment of Administrative Sub-Agent
91

 
-iii-

--------------------------------------------------------------------------------

 
Section 10.9.
 
Intentionally Omitted
91
 
Section 10.10.
 
No Other Duties; Designation of Additional Agents
91
 
Section 10.11.
 
Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranty
92
 
Section 10.12.
 
Administrative Agent May File Proofs of Claim
92
 
Section 10.13.
 
Collateral and Guaranty Matters
93
 
Section 10.14.
 
Credit Bidding
94
         
Section 11.
Miscellaneous
94
       
Section 11.1.
 
Taxes
94
 
Section 11.2.
 
Mitigation Obligations; Replacement of Lenders
98
 
Section 11.3.
 
Notices
100
 
Section 11.4.
 
Amendments, Waivers and Consents
103
 
Section 11.5.
 
Expenses; Indemnity
105
 
Section 11.6.
 
Right of Setoff
107
 
Section 11.7.
 
Governing Law; Jurisdiction, Etc
108
 
Section 11.8.
 
Waiver of Jury Trial
108
 
Section 11.9.
 
Reversal of Payments
109
 
Section 11.10.
 
Injunctive Relief
109
 
Section 11.11.
 
Successors and Assigns; Participations
109
 
Section 11.12.
 
Treatment of Certain Information; Confidentiality
114
 
Section 11.13.
 
Sharing of Payments by Lenders
114
 
Section 11.14.
 
Performance of Duties
115
 
Section 11.15.
 
All Powers Coupled with Interest
115
 
Section 11.16.
 
Survival
115
 
Section 11.17.
 
Titles and Captions
116
 
Section 11.18.
 
Severability of Provisions
116
 
Section 11.19.
 
Counterparts; Integration; Effectiveness; Electronic Execution
116
 
Section 11.20.
 
Term of Agreement
116
 
Section 11.21.
 
USA Patriot Act
116
 
Section 11.22.
 
Independent Effect of Covenants
116
 
Section 11.23.
 
Inconsistencies with Other Documents; Intercreditor Agreement
117
 
Section 11.24.
 
Lender’s Obligations Several
117
 
Section 11.25.
 
Excess Interest
117
 
Section 11.26.
 
Construction
118
 
Section 11.27.
 
Subordination
118
 
Section 11.28.
 
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
118
 
Section 11.29.
 
Press Releases, etc.
119
 
Section 11.30.
 
Joint and Several Obligations
120
         
Signature Pages
   
S‑1

 
-iv-

--------------------------------------------------------------------------------

Exhibit A
—
Reserved
Exhibit B
—
Reserved
Exhibit C
—
Note
Exhibit D
—
Officer’s Compliance Certificate
Exhibit E
—
Assignment and Assumption
Exhibit F
—
Subordination Terms
Schedule 1
—
Commitments
Schedule 5.1
—
Jurisdictions of Organization
Schedule 5.2
—
Ownership
Schedule 5.6
—
Tax Returns and Payments
Schedule 5.9
—
Employee Benefit Matters
Schedule 5.12
—
Material Contracts; Customers and Suppliers
Schedule 5.13
—
Employee Relations
Schedule 5.18
—
Title to Properties
Schedule 5.26
—
Insurance
Schedule 6.14(d)
—
Real Property Collateral
Schedule 6.23
—
Post‑Closing Matters
Schedule 7.1
—
Indebtedness
Schedule 7.2
—
Liens
Schedule 7.3
—
Investments
Schedule 7.7
—
Transactions with Affiliates

 
-v-

--------------------------------------------------------------------------------

Second Lien Credit Agreement
 
This Second Lien Credit Agreement is entered into as of February 17, 2017, by
and among Turning Point Brands, Inc., a Delaware corporation (“Turning Point”)
and North Atlantic Trading Company, Inc., a Delaware corporation (“NATC”;
Turning Point and NATC are each individually referred to herein as a “Borrower”
and are collectively referred to herein as the “Borrowers”), the direct and
indirect Subsidiaries of the Borrowers from time to time party to this
Agreement, as Guarantors, the various institutions from time to time party to
this Agreement, as Lenders, Prospect Capital Corporation, a Maryland
corporation, as Administrative Agent, and Fifth Third Bank, an Ohio banking
corporation, as Administrative Sub-Agent.
 
The Borrowers have requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.  In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:
 
Section 1.             Definitions; Interpretation.
 
Section 1.1.          Definitions.  The following terms when used herein shall
have the following meanings:
 
“Acquired Entity” means 100% of the Ownership Interests of any Person that is
not already a Subsidiary of a Borrower, which Person shall, as a result of the
acquisition of such Ownership Interests, become a Domestic Subsidiary of a
Borrower (or shall be merged with and into a Borrower or another Domestic
Subsidiary of a Borrower; provided that (i) in the case of any such merger
involving such Borrower, such Borrower shall be the surviving or continuing
Person, and (ii) in the case of any such merger involving any other Loan Party,
such Loan Party shall be the surviving or continuing Person).
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Ownership Interests
of any Person (other than a Person that is a Subsidiary), or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary),
provided that a Borrower or another Loan Party is the surviving entity.
 
“Administrative Agent” means Prospect Capital Corporation, a Maryland
corporation, as contractual representative for itself and the other Lenders, and
any successor in such capacity pursuant to Section 10.7.
 
“Administrative Agent Fee Letter” means the Fee Letter, dated as of February 17,
2017, between the Borrowers and the Administrative Agent.
 
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
 

--------------------------------------------------------------------------------

“Administrative Sub-Agent” means Fifth Third Bank, an Ohio banking corporation,
as contractual representative pursuant to the Sub-Agency Agreement, and any
successor in such capacity pursuant to Section 10.5.
 
“Affiliate” means any Person directly or indirectly controlling (including all
officers, directors, partners, and managers of such Person) or controlled by, or
under direct or indirect common control with, another Person.  A Person shall be
deemed to control another Person for the purposes of this definition if such
Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, managers, trustees or
officers, by contract or otherwise; provided that, in any event for purposes of
this definition, any Person that owns, directly or indirectly, 10.00% or more of
the securities having the ordinary voting power for the election of directors,
managers or governing body of a corporation or 10.00% or more of the partnership
or other ownership interest of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person.  In no event shall the Administrative Agent, any Lender, or any of their
respective Affiliates, be deemed to be an Affiliate of any Loan Party.
 
“Agent’s Liens” means the Liens granted by the Borrowers and the Guarantors to
the Administrative Agent under the Loan Documents securing the Obligations.
 
“Agreement” means this Second Lien Credit Agreement.
 
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
“Arranger” means Fifth Third Bank, an Ohio banking corporation.
 
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Ownership Interests)
by any Loan Party (or the granting of any option or other right to do any of the
foregoing), and any issuance of Ownership Interests by either Borrower to any
Person or by any Subsidiary of either Borrower to any Person that is not a
Borrower or any Wholly‑owned Subsidiary thereof.  The term “Asset Disposition”
shall not include (a) the sale of inventory or any other goods or property in
the ordinary course of business, (b) any other transaction permitted pursuant to
Section 7.5, (c) the write‑off, discount, sale or other disposition of
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (d) the
disposition of any Hedge Agreement, (e) the disposition of Investments in cash
or Cash Equivalents, (f) the transfer by any Loan Party of its assets to either
Borrower or any other Loan Party, (g) the sale, transfer or other disposition of
Property held in the TMSA Account, and (h) any sale, transfer or disposition of
property for Net Cash Proceeds which, when taken collectively with the Net Cash
Proceeds of any other such sale, transfer or disposition of property that were
consummated (x) since the beginning of the calendar year in which such sale,
transfer or disposition is consummated, do not exceed $1,150,000 and (y) on or
after the Closing Date, do not exceed $2,875,000.
 
-2-

--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.11(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capitalized Lease Obligation of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP as in effect on the Closing Date, and (b) in
respect of any Synthetic Lease, the capitalized amount or principal amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on the Closing Date if such lease were accounted for as a Capitalized
Lease Obligation.
 
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrowers pursuant to Section 3 or on any update of any such
list provided by the Borrowers to the Administrative Agent, or any further or
different officers of the Borrowers so named by any Authorized Representative of
the Borrowers in a written notice to the Administrative Agent.
 
“Bail‑In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Board of Directors” means, with respect to any Person, the Board of Directors
(or equivalent governing body) of such Person or any committee of the Board of
Directors (or equivalent governing body) of such Person duly authorized, with
respect to any particular matter, to exercise the power of the Board of
Directors (or equivalent governing body) of such Person.
 
“Bollore” is defined in Section 6.18.
 
“Bollore Distribution Agreements” means, collectively, (a) that certain Amended
and Restated Distribution and License Agreement (United States), dated as of
November 30, 1992, between Bollore and NATC, (b) that certain Amended and
Restated Distribution and License Agreement (Canada), dated as of November 30,
1992, between Bollore and NATC, and (c) that certain License and Distribution
Agreement, dated as of March 19, 2013, between Bollore S.A. and NAOC.
 
“Borrower” and “Borrowers” are each defined in the introductory paragraph of
this Agreement.
 
-3-

--------------------------------------------------------------------------------

“Borrower Materials” is defined in Section 6.2.
 
“Borrower Rollover Loans” means those loans borrowed by the Borrowers pursuant
to Section 2.1 hereof and owed to the Rollover Lenders that are the subject of
the Cashless Exchange Letter.
 
“Borrowers’ Agent” means Turning Point.
 
“Borrowing” means the total of Loans advanced.  Borrowings of Loans are made and
maintained ratably from each of the Lenders according to their Percentages.  A
Borrowing is “advanced” on the day Lenders advance funds comprising such
Borrowing to a Borrower as requested by a Borrower pursuant to Section 2.5(a).
 
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized to operate or are required to close in Cincinnati, Ohio or
New York, New York.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP (or, in the case of Capital Leases, in accordance with GAAP
as in effect on the Closing Date), excluding (i) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) that portion of the gross purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment that represents the credit granted by the seller of such equipment for
the equipment being traded in at such time, or (iii) the purchase of assets that
would otherwise constitute Capital Expenditures to the extent financed with the
proceeds of any Asset Disposition permitted hereunder.
 
“Capital Lease” means any lease of Property which in accordance with GAAP as in
effect on the Closing Date is required to be capitalized on the balance sheet of
the lessee; provided that, no operating lease shall not constitute a Capital
Lease by virtue of a change in GAAP occurring after the Closing Date.
 
“Capitalized Lease Obligation” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date.
 
-4-

--------------------------------------------------------------------------------

“Cash Equivalents” means, as to any Person:  (a) investments in direct
obligations of, or fully guaranteed by, the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of acquisition thereof; (b)
investments in commercial paper rated at least P‑1 by Moody’s or at least A‑1 by
S&P (or, if at any time neither Moody’s or S&P shall be rating such obligations,
an equivalent rating from another nationally recognized rating service) maturing
within one year of the date of issuance thereof; (c) certificates of deposit or
bankers’ acceptances maturing within one year from the date of acquisition
thereof and issued or accepted by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; (d)
investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause (c)
above, provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System; (e) marketable short‑term money market or similar
securities having a rating of at least P‑2 by Moody’s or A‑2 by S&P (or, if at
any time neither Moody’s or S&P shall be rating such obligations, an equivalent
rating from another nationally recognized rating service); and (f) investments
in any money market mutual funds that invest solely, and which are restricted by
their respective charters to invest solely, in investments of the type described
in the immediately preceding clauses (a), (b), (c), and (d) above.
 
“Cashless Exchange Letter” means that certain cashless exchange letter agreement
with respect to the NATC Rollover Loans and the Borrower Rollover Loans dated as
of February 17, 2017, by and among the Borrowers, the Rollover Lenders, the
Arranger and the Existing Second Lien Administrative Agent.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (other than the Permitted Holders) at any time of
beneficial ownership of 50% or more of the outstanding Ownership Interests of
Turning Point on a fully‑diluted basis, (b) Standard General shall fail to own
more than 50% of the Ownership Interests of Turning Point; provided, that, if
Standard General transfers its Ownership Interests of Turning Point to SDOI, a
Change of Control shall not be deemed to occur unless (i) SDOI shall fail to own
more than 50% of the Ownership Interests of Turning Point or (ii) Standard
General shall fail to own more than 50% of the Ownership Interests of SDOI, (c)
Turning Point shall fail to own 100% of the Ownership Interests of NATC Holding,
(d) NATC Holding shall fail to own 100% of the Ownership Interests of NATC, (e)
the failure of individuals who are members of the board of directors (or similar
governing body) of Turning Point on the Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of Turning Point, or (f) any “Change of Control” (or
words of like import), as defined in any agreement or indenture relating to any
issue of material Indebtedness (including the First Lien Credit Agreement) of
any Loan Party shall occur.
 
-5-

--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
 
“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto.
 
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
 
“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance satisfactory to
the Administrative Agent, between the Administrative Agent and any third party
(including any bailee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of a Borrower or any Subsidiary
thereof for any real property where any Collateral is located, as such landlord
waiver, bailee letter or other agreement may be amended, restated, or otherwise
modified from time to time.
 
“Collateral Documents” means the Mortgages, the Second Lien Guaranty and
Security Agreement, and all other security agreements, pledge agreements,
control agreements, assignments, financing statements and other documents
pursuant to which Liens are granted to the Administrative Agent by the Loan
Parties or such Liens are perfected, and as shall from time to time secure or
relate to the Secured Obligations or any part thereof. 
 
“Commitments” means, as to any Lender, the obligation of such Lender to make its
Loan on the Closing Date in the principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof.  The Commitments of the Lenders aggregate $55,000,000 on the Closing
Date. 
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
-6-

--------------------------------------------------------------------------------

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Turning Point and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income
taxes, (ii) Consolidated Interest Expense, (iii) amortization of intangible
assets and depreciation of fixed assets, (iv) any extraordinary losses, (v)
non-cash charges or non-cash losses or non-cash items (including, but not
limited to, unrealized losses on the TMSA Account, but excluding any non-cash
charge, loss or expense that is an accrual of a reserve for a cash expense or
payment to be made, or anticipated to be made, in a future period and, for the
avoidance of doubt, accruals reserved for bad debt and similar write downs)
decreasing Consolidated Net Income (excluding any non-cash item to the extent it
represents an accrual of or reserve for cash disbursements for any subsequent
period, amortization of a prepaid cash expense that was paid in a prior period
or a reserve for cash charges to be taken in the future), (vi) Transaction
Costs, (vii) product launch costs in an amount not to exceed $1,500,000 in any
period of four (4) consecutive fiscal quarters, and (viii) without duplication
of any amounts added back in calculating Consolidated EBITDA pursuant to the
definition of Pro Forma Basis, non-recurring one-time costs and expenses
incurred in connection with operating improvements, restructurings and other
similar initiatives, less (c) the sum of the following, without duplication, to
the extent included in determining Consolidated Net Income for such period: (i)
interest income (other than distributions of cash to Turning Point or its
Subsidiaries from the TMSA Account during such period), (ii) any extraordinary
gains, (iii) non-cash gains or non-cash items (including, but not limited to,
unrealized gains on the TMSA Account) increasing Consolidated Net Income, and
(iv) transfers of cash or other assets by Turning Point and its Subsidiaries
into the TMSA Account during such period. Notwithstanding anything herein to the
contrary, (1) the aggregate amount of losses, charges and costs set forth in the
foregoing clauses (b)(iv) and (vi) shall not exceed five percent (5%) of
Consolidated EBITDA (determined without giving effect to the foregoing clauses
(b)(iv) and (vi)); provided that, the aggregate amount of losses, charges and
costs set forth in the foregoing clause (b)(vi) may exceed five percent (5%) of
Consolidated EBITDA (determined without giving effect to the foregoing clause
(b)(vi)) with the consent of the Administrative Agent in its sole discretion;
provided, however, that in no event (even with the consent of the Administrative
Agent) shall the aggregate amount of losses, charges and costs set forth in the
foregoing clause (b)(vi) exceed ten percent (10%) of Consolidated EBITDA
(determined without giving effect to the foregoing clause (b)(vi)), (2) the
aggregate amount of costs and expenses set forth in the foregoing clause
(b)(viii), when combined with all amounts added back to Consolidated EBITDA
pursuant to clause (b)(iii)(B) of the definition of Pro Forma Basis, shall not
exceed five percent (5%) of Consolidated EBITDA (determined without giving
effect to clause (b)(viii) above or clause (b)(iii)(B) of the definition of Pro
Forma Basis), (3) all gains set forth in the foregoing clauses (c)(ii) and (iii)
are subject to the consent of the Administrative Agent in its sole discretion,
and (4) for purposes of this Agreement, Consolidated EBITDA may be adjusted on a
Pro Forma Basis in accordance with the definition thereof, including pursuant to
clause (b)(viii) of this definition; provided that, notwithstanding the
foregoing, the aggregate amount added back under this clause (4) with respect to
VaporBeast and that certain Property acquired by Turning Point in connection
with the Wind River Purchase Agreement shall be (w) $7,862,000 on the Closing
Date, (x) $5,241,000 for the fiscal quarter ended March 31, 2017, (y) $3,276,000
for the fiscal quarter ended June 30, 2017, and (z) $1,310,000 for the fiscal
quarter ended September 30, 2017; provided, further, (A) if at any time
VaporBeast shall cease to be a Subsidiary of Turning Point, the amount added
pursuant to the foregoing proviso shall be reduced by the amount included in
such addition that is attributable to VaporBeast as determined by the
Administrative Agent in its reasonable discretion, and (B) in the event that any
Property owned by VaporBeast or any Property acquired by Turning Point in
connection with the Wind River Purchase Agreement is part of an Asset
Disposition, the amount added pursuant to the foregoing proviso shall be reduced
by the amount attributable to such Property, as determined by the Administrative
Agent in its reasonable discretion, except to the extent the Net Proceeds of
such Asset Disposition are invested or reinvested as set forth in Section
2.8(b)(i).
 
-7-

--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date, plus
operating lease expenses (determined in accordance with GAAP as in effect on the
Closing Date) paid by Turning Point and its Subsidiaries during the same four
(4) consecutive fiscal quarters, less Capital Expenditures made by Turning Point
and its Subsidiaries during the same four (4) consecutive fiscal quarters not
financed with Indebtedness, less federal, state, and local income taxes paid in
cash by Turning Point and its Subsidiaries during the same four (4) consecutive
fiscal quarters, less Restricted Payments made by Turning Point and its
Subsidiaries during the same four (4) consecutive fiscal quarters to (b)
Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.
 
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for
Turning Point and its Subsidiaries in accordance with GAAP: (a) Consolidated
Interest Expense, (b) scheduled principal payments with respect to Indebtedness
and (c) operating lease expenses (determined in accordance with GAAP as in
effect on the Closing Date) paid by Turning Point and its Subsidiaries during
such period. For purposes of calculating Consolidated Fixed Charges for any
period prior to the quarter ending December 31, 2017, scheduled payments of
principal shall be deemed for all periods included in such calculation to be
equal to $5,850,000.
 
“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to Turning Point and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) the outstanding principal amount of all obligations
as determined in accordance with GAAP, whether current or long‑term, for
borrowed money (including the Secured Obligations hereunder), Seller Debt, and
all other obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all purchase money Indebtedness, (c) all
Indebtedness arising in connection with letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) contingent earn‑outs, hold‑backs and other deferred
payment of consideration in Permitted Acquisitions to the extent not fixed and
payable; provided that, such obligations in respect of the deferred purchase
price of property or services shall include earn-outs and other deferred
payments that appear in the liabilities section of the Consolidated balance
sheet of Turning Point), (e) Attributable Indebtedness, (f) without duplication,
all Guarantees with respect to, and Liens granted to support, outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Turning Point or any of its Subsidiaries, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Turning Point or any of its Subsidiaries is
a general partner or joint venturer, unless such Indebtedness is Non‑Recourse
Debt.
 
-8-

--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for Turning Point and its Subsidiaries
in accordance with GAAP, interest expense (including interest expense
attributable to Capitalized Lease Obligations and all net payment obligations
pursuant to Hedge Agreements), premium payments, debt discounts, fees, charges
and related expenses with respect to any and all Indebtedness of Turning Point
and its Subsidiaries for such period; provided that, notwithstanding the
foregoing, “Consolidated Interest Expense” (i) for the four fiscal quarters
ended March 31, 2017 shall be deemed to be Consolidated Interest Expense for the
two consecutive fiscal months ended March 31, 2017 multiplied by six (6), (ii)
for the four fiscal quarters ended June 30, 2017 shall be deemed to be
Consolidated Interest Expense for the five consecutive fiscal months ended June
30, 2017 multiplied by twelve-fifths (12/5) (iii) for the four fiscal quarters
ended September 30, 2017 shall be deemed to be Consolidated Interest Expense for
the eight consecutive fiscal months ended September 30, 2017 multiplied by
three‑halves (3/2) and (iv) for the four fiscal quarters ended December 31, 2017
shall be deemed to be Consolidated Interest Expense for the eleven consecutive
fiscal months ended December 31, 2017 multiplied by twelve-elevenths (12/11);
provided, further, that all interest, premium payments, debt discounts, fees,
charges and related expenses paid in connection with the Refinancing, including
any Transaction Costs in connection therewith, shall be excluded from the
calculation of Consolidated Interest Expense.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of
Turning Point and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Turning Point and its Subsidiaries for
any period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
Turning Point or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to Turning
Point or any of its Subsidiaries by dividend or other distribution during such
period, (b) the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Turning Point or any of its Subsidiaries or is merged
into or consolidated with Turning Point or any of its Subsidiaries or that
Person’s assets are acquired by Turning Point or any of its Subsidiaries except
to the extent included pursuant to the foregoing clause (a), (c) the net income
(if positive), of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary to Turning Point or any
of its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes,
and (d) any gain or loss from Asset Dispositions during such period; provided,
further, that in calculating Consolidated Net Income of Turning Point and its
Subsidiaries for any period, net income attributable to the TMSA Account shall
be limited to the amount of cash distributions actually received by Turning
Point and its Subsidiaries from such account during such period.
 
-9-

--------------------------------------------------------------------------------

“Consolidated Senior Funded Debt” means, as of any date of determination, (a)
Consolidated Funded Indebtedness minus (b) the sum of (i) the Obligations
and (ii) Subordinated Debt.
 
“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Debt on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
 
“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any Property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
entered into in the ordinary course of business in connection with any
contractual arrangement, including any Acquisition, Capital Expenditure,
Investment or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
 
“Credit” means the credit facility for the Loans described in Section 2.1.
 
“Credit Event” means the advancing of any Loan.
 
“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.
 
-10-

--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 8.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Disqualified Ownership Interests” means any Ownership Interests that, by their
terms (or by the terms of any security or other Ownership Interest into which
they are convertible or for which they are exchangeable) or upon the happening
of any event or condition, (a) mature or are mandatorily redeemable (other than
solely for Qualified Ownership Interests), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Ownership Interests) (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Ownership
Interests that would constitute Disqualified Ownership Interests, in each case,
prior to the date that is ninety‑one (91) days after the latest maturity date in
effect at the time of issuance of such Ownership Interests; provided that if
such Ownership Interests are issued pursuant to a plan for the benefit of a
Borrower or its Subsidiaries or by any such plan to such employees, such
Ownership Interests shall not constitute Disqualified Ownership Interests solely
because they may be required to be repurchased by a Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.
 
“Dollars” and “$” each means the lawful currency of the United States of
America.
 
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
 
“Durfort Production Agreement” means that certain Production & Private Label
Agreement, dated as of October 27, 2008, between Durfort Holdings, S.A., a
corporation organized under the laws of the nation of Panama, and NTC.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
-11-

--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.11(b)(iii), 11.11(b)(v) and 11.11(b)(vi) (subject to
such consents, if any, as may be required under Section 11.11(b)(iii)).
 
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Loan Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Loan Party or any current or former ERISA
Affiliate.
 
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata or sediment, and natural
resources such as wetlands, flora and fauna or as otherwise defined in any
Environmental Law.
 
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any (a) actual or
alleged noncompliance with or liability under any Environmental Law including
any failure to obtain, maintain or comply with any permit issued, or any
approval given, under any such Environmental Law, (b) the generation, use
handling, transportation, storage or treatment of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“Environmental Law” means any applicable Legal Requirement pertaining to (a) the
protection, conservation, use or management of the Environment, human health and
safety, natural resources and wildlife, (b) the protection or use of surface
water or groundwater, (c) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, Release,
threatened Release, investigation, abatement, removal, remediation or handling
of, or exposure to, any Hazardous Material, or (d) any Release of Hazardous
Materials to air, land, surface water or groundwater, and any amendment, rule,
regulation, order or directive issued thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
 
“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
-12-

--------------------------------------------------------------------------------

“Event of Default” means any event or condition identified as such in Section
8.1; provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
 
“Event of Loss” means, with respect to any Property, any of the following:  (a)
any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
 
“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) Consolidated EBITDA during such period exceeds (b) the sum (without
duplication) of (i) the aggregate amount of cash payments (including voluntary
prepayments of the Loans) actually made by Turning Point on a Consolidated basis
during such period in respect of all principal on all Indebtedness (whether at
maturity, as a result of mandatory sinking fund redemption, mandatory
prepayment, acceleration or otherwise, but excluding payments made on the
Revolving Credit (as defined in the First Lien Credit Agreement)), plus (ii) the
aggregate amount of Capital Expenditures made by Turning Point on a Consolidated
basis during such period and not financed with proceeds of Indebtedness (but
excluding credit extended under the Revolving Credit (as defined in the First
Lien Credit Agreement)), plus (iii) the aggregate amount of all federal, state
and local taxes paid in cash by Turning Point on a Consolidated basis during
such period, plus (iv) the aggregate amount of Consolidated Interest Expense
paid in cash during such period, plus (v) the aggregate amount of cash paid by
Turning Point on a Consolidated basis during such period as consideration in
connection with Permitted Acquisitions and not financed with proceeds of
Indebtedness (but excluding (x) credit extended under the Revolving Credit (as
defined in the First Lien Credit Agreement) and (y) proceeds of any Incremental
Term Loan (as defined in the First Lien Credit Agreement)), plus (vii) the
aggregate amount of Restricted Payments paid in cash by Turning Point during
such period and permitted by Section 7.6.
 
“Excess Interest” is defined in Section 11.25.
 
“Excluded Deposit Account” means and includes (a) any deposit account the
balance of which consists exclusively of (and is identified when established as
an account established solely for the purposes of) (i) withheld income Taxes and
federal, state, local or foreign employment Taxes in such amounts as are
required in the reasonable judgment of a Loan Party to be paid to the Internal
Revenue Service or any other U.S., federal, state or local or foreign government
agencies within the following month with respect to employees of such Loan
Party, (ii) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3‑102 on behalf of or for the benefit of
employees of any Loan Party, (iii) amounts which are required to be pledged or
otherwise provided as security pursuant to any requirement of any Governmental
Authority or foreign pension requirement, (iv) amounts to be used to fund
payroll obligations (including, but not limited to, amounts payable to any
employment contracts between any Loan Party and their respective employees), (v)
the JPMorgan Cash Collateral Account, and (vi) other deposit accounts maintained
in the ordinary course of business containing cash amounts that do not exceed at
any time $50,000 for any such account and $250,000 in the aggregate for all such
accounts under this clause (vi), unless requested by the Administrative Agent,
and (b) the TMSA Account.
 
-13-

--------------------------------------------------------------------------------

“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of
Ownership Interests to either Borrower or any Guarantor, as applicable, (b) the
issuance of Ownership Interests of Turning Point (i) to directors, officers and
employees of Turning Point and its Subsidiaries pursuant to employee stock
option plans (or other employee incentive plans or other compensation
arrangements) approved by Turning Point’s board of directors (or similar
governing body), (ii) to finance the purchase consideration (or a portion
thereof) in connection with Capital Expenditures, and (iii) for such other
purposes reasonably acceptable to the Administrative Agent in its sole
discretion; provided that the issued Ownership Interests permitted by this
clause (b) (other than issuances permitted by the foregoing clause (b)(i) to the
extent no cash is received by Turning Point as consideration for such issuance)
shall not exceed $5,750,000 in the aggregate during the term of this Agreement,
with the value of each such issuance determined as of the date of such
issuance,  and (c) the issuance of Ownership Interests of Turning Point in order
to finance the purchase consideration (or a portion thereof) in connection with
a Permitted Acquisition; provided that such Permitted Acquisition is consummated
within six (6) months of such issuance.
 
“Excluded Leased Property” means the leased real property located at (a) 5201
Interchange Way, Louisville, Kentucky 40229 and (b) 1900 Wright Place, Suite
250, Carlsbad, California 92008.
 
“Excluded Property” means (a) any fee‑owned real property with a fair market
value of less than $2,000,000, unless requested by the Administrative Agent;
(b)(i) the Excluded Leased Property and (ii) any other leased real property with
a fair market value of less than $1,000,000, unless requested by the
Administrative Agent; (c) any goods securing purchase money indebtedness or
Capitalized Lease Obligations if the granting of a Lien to any third party is
prohibited by the agreement(s) setting forth the terms and conditions applicable
to such Indebtedness, but only if such Indebtedness and the Liens securing the
same are permitted by Sections 7.1(d) and 7.2(h) of the Credit Agreement;
provided that if and when the prohibition which prevents the granting of a Lien
in any such Property is removed, terminated or otherwise becomes unenforceable
as a matter of law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the Indebtedness secured
thereby), and notwithstanding any previous release of Lien provided by the
Administrative Agent requested in connection with respect to any such
Indebtedness, the Excluded Property will no longer include such Property and the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such property and the Collateral will be deemed to include,
and at all times to have included, such Property without further action or
notice by any Person; (d) any permit or license issued to any Loan Party as the
permit holder or licensee thereof or any lease to which any Loan Party is lessee
thereof, in each case only to the extent and for so long as the terms of such
permit, license, or lease effectively (after giving effect to Sections 9‑406
through 9‑409, inclusive, of the Uniform Commercial Code in the applicable state
(or any successor provision or provisions) or any other applicable Legal
Requirements) prohibit the creation by such Loan Party of a security interest in
such permit, license, or lease in favor of the Administrative Agent or would
result in an effective invalidation, termination or breach of the terms of any
such permit, license or lease (after giving effect to Sections 9‑406  through
9‑409, inclusive, of the Uniform Commercial Code in the applicable state (or any
successor provision or provisions) or any other applicable Legal Requirements),
in each case unless and until any required consents are obtained; provided that
the Excluded Property will not include, and the Collateral shall include and the
security interest granted in the Collateral shall attach to, (x) all proceeds,
substitutions or replacements of any such excluded items referred to herein
unless such proceeds, substitutions or replacements would constitute excluded
items hereunder, (y) all rights to payment due or to become due under any such
excluded items referred to herein, and (z) if and when the prohibition which
prevents the granting of a security interest in any such Property is removed,
terminated, or otherwise becomes unenforceable as a matter of law, the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such property, and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; (e) Ownership Interests of any Foreign Subsidiary
which, if granted, would have material adverse tax consequences for a Borrower
or result in a violation of applicable Legal Requirements, unless requested by
the Administrative Agent after the occurrence and during the continuation of an
Event of Default; provided that Excluded Property shall not include, and the
Collateral shall include, (x) non‑voting Ownership Interests of a First Tier
Foreign Subsidiary owned by any Loan Party and (y) voting Ownership Interests of
a First Tier Foreign Subsidiary owned by any Loan Party representing not more
than sixty-five percent (65%) of the total voting power of all outstanding
Ownership Interests of such Foreign Subsidiary, with Ownership Interests of such
Foreign Subsidiary constituting “stock entitled to vote” within the meaning of
Treasury regulation section 1.956‑2(c)(2) being treated as voting equity
interests of such Foreign Subsidiary for purposes of this clause (e); and (f)
Excluded Deposit Accounts.
 
-14-

--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes (and any Taxes similar to branch
profit Taxes), in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment (or otherwise pursuant to any
Loan Document) pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrowers under
Section 11.2(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 11.1, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 11.1(g), and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
-15-

--------------------------------------------------------------------------------

“Existing ABL Credit Agreement” means that certain ABL Credit Agreement dated as
of January 13, 2014, by and among NATC Holding, as holdings, NATC, as a
borrower, certain subsidiaries of NATC, as additional borrowers, the lenders
party thereto and Wells Fargo Bank, National Association, as ABL Administrative
Agent.
 
“Existing First Lien Administrative Agent” means Wells Fargo Bank, National
Association, as administrative agent under the Existing First Lien Term Loan
Credit Agreement.
 
“Existing First Lien Term Loan Credit Agreement” means that certain First Lien
Term Loan Credit Agreement dated as of January 13, 2014, by and among Turning
Point (f/k/a North Atlantic Holding Company, Inc.), as parent, NATC Holding, as
holdings, NATC, as borrower, the lenders party thereto and the Existing First
Lien Administrative Agent.
 
“Existing Second Lien Administrative Agent” means Wells Fargo Bank, National
Association, as administrative agent under the Existing Second Lien Term Loan
Credit Agreement.
 
“Existing Second Lien Term Loan Credit Agreement” means that certain Second Lien
Term Loan Credit Agreement dated as of January 13, 2014, by and among Turning
Point (f/k/a North Atlantic Holding Company, Inc.), as parent, NATC Holding, as
holdings, NATC, as borrower, the lenders party thereto and the Existing Second
Lien Administrative Agent.
 
“Facility Termination Date” means the date on which the Commitments are
terminated, and the principal of and interest on the Loans (including such
obligations arising after the commencement of a proceeding under any Debtor
Relief Law regardless of whether allowed or allowable in whole or in part as a
claim in such proceeding), and all other Obligations payable by the Borrowers
and the other Loan Parties under this Agreement and all other Loan Documents
(other than any contingent or indemnification obligations not then due) are paid
in full in cash in accordance with the terms hereof.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such sections that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof (including any
Revenue Ruling, Revenue Procedure Notice or similar guidance issued by the U.S.
Internal Revenue Service as a precondition to relief or exemption from taxes
under such provisions), and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreement entered into in
connection with the implementation of such Sections.
 
“Federal Funds Rate” means for any day, the rate per annum (based on a year of
365 or 366 days, as the case may be, and the actual number of days elapsed and
rounded upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement, or, if such rate is not
so published for any day that is a Business Day, the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the quotations for such day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
-16-

--------------------------------------------------------------------------------

“First Lien Administrative Agent” means Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent under, and as defined in, the First Lien
Credit Agreement, and its successors and assigns.
 
“First Lien Collateral Documents” means the Collateral Documents as defined in
the First Lien Credit Agreement.
 
“First Lien Credit Agreement” means that certain First Lien Credit Agreement
dated the date of this Agreement by and among the Borrowers, the guarantors
party thereto, the lenders party thereto, and the First Lien Administrative
Agent.
 
“First Lien Loan Documents” means the Loan Documents, including the First Lien
Credit Agreement, as defined in the First Lien Credit Agreement.
 
“First Lien Loans” means the loans extended to the Borrowers under the First
Lien Credit Agreement.
 
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Ownership Interests of which are owned directly by any Loan Party.
 
“Fiscal Year” means the fiscal year of Turning Point ending on December 31.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, including the Financial Accounting
Standards Board’s Accounting Standards Codification, applied on a consistent
basis.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
 
-17-

--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra‑national bodies such as the European Union or the European Central
Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, or (e) for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part); provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
 
“Guarantors” means and includes each direct and indirect Domestic Subsidiary of
each Borrower (other than NATC or an Immaterial Subsidiary), and each Borrower,
in its capacity as a guarantor of the Secured Obligations of another Loan Party;
provided, however, that upon the occurrence of any Immaterial Subsidiary ceasing
to be an Immaterial Subsidiary, such Subsidiary shall be included in the
definition of “Guarantors”; provided, further, that unless otherwise required by
the Administrative Agent or the Required Lenders during the existence of any
Event of Default, a Foreign Subsidiary shall not be required to be a Guarantor
hereunder to the extent that and for so long as the guaranty by (or pledge of
any assets or Ownership Interests (other than up to sixty-five percent (65%) of
the voting Ownership Interests and one hundred percent (100%) of the non-voting
Ownership Interests of a First Tier Foreign Subsidiary) of) such Foreign
Subsidiary would have a material adverse tax consequence for a Borrower or
result in a violation of applicable Legal Requirements.
 
“Guaranty Agreements” means and includes the Second Lien Guaranty and Security
Agreement and any other guaranty agreement executed and delivered in order to
guarantee the Secured Obligations or any part thereof in form and substance
acceptable to the Administrative Agent.
 
-18-

--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to public health or the environment and are or become
regulated by any Governmental Authority, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
disposal of which requires a permit or license under any Environmental Law or
other Governmental Approval, (e) which are deemed by a Governmental Authority to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, or (f) which contain, without limitation,
radon, asbestos, polychlorinated biphenyls, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedge Agreement” means any (a) agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedge Agreement or (b) any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other similar master agreement.
 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Hedge Agreements, as determined based upon one
or more mid‑market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements.
 
“Hostile Acquisition” means the acquisition of the Ownership Interests of a
Person through a tender offer or similar solicitation of the owners of such
Ownership Interests which has not been approved (prior to such acquisition) by
resolutions of the Board of Directors of such Person or by similar action if
such Person is not a corporation, and, if such acquisition has been so approved,
as to which such approval has not been withdrawn.
 
“Immaterial Subsidiary” means each Subsidiary designated as such in writing by a
Borrower to the Administrative Agent that is acceptable to the Administrative
Agent in its sole discretion; provided that, (a) the aggregate book value of the
assets, determined in accordance with GAAP, of all such Immaterial Subsidiaries
may not exceed $1,000,000 at any time, and (b) the aggregate annual revenues of
all such Immaterial Subsidiaries may not exceed $1,000,000; provided, further,
that a Subsidiary will not be considered to be an Immaterial Subsidiary if it,
directly or indirectly, guarantees or otherwise provides direct credit support
for any Indebtedness of a Borrower.  As of the Closing Date, the only Immaterial
Subsidiary is Fred Stoker & Sons, Inc., a Tennessee corporation.
 
-19-

--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person;
 
(b)          all obligations to pay the deferred purchase price of property or
services of any such Person (including all obligations under earn‑out or similar
agreements that appear in the liabilities section of the balance sheet of such
Person), except trade payables or accrued expenses arising in the ordinary
course of business not more than one hundred eighty (180) days past due, or that
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person;
 
(c)           the Attributable Indebtedness of such Person;
 
(d)          all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);
 
(e)          all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
 
(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including any reimbursement obligation, and banker’s acceptances, bank
guaranties, surety bonds and similar instruments issued for the account of any
such Person;
 
(g)          all obligations of any such Person in respect of Disqualified
Ownership Interests;
 
(h)          all net obligations of such Person under any Hedge Agreements; and
 
(i)            all Guarantees of any such Person with respect to any of the
foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
Non‑Recourse Debt.  The amount of any net obligation under any Hedge Agreement
on any date shall be deemed to be the Hedge Termination Value thereof as of such
date.  For the avoidance of doubt, Indebtedness shall not include
indemnification or expense reimbursement obligations, or interest or fees paid
or payable in respect of any obligations constituting Indebtedness; provided
that any obligations or extensions of credit that finance the payment of such
indemnification, reimbursement, interest and fee payment obligations shall
constitute Indebtedness to the extent constituting obligations of the type set
forth in clauses (a) through (i) above.
 
-20-

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Indemnitee” is defined in Section 11.5(b).
 
“Intercreditor Agreement” means that certain Second Lien Intercreditor Agreement
dated as of the date hereof by and between the Administrative Agent and the
First Lien Administrative Agent.
 
“Interest Payment Date” means the last Business Day of every calendar month and
on the maturity date.
 
“Interest Rate” means a rate per annum equal to eleven percent (11.00%).
 
“Investment” is defined in Section 7.3.
 
“IRS” means the United States Internal Revenue Service.
 
“JJA Supply Agreement” means that certain Supply Agreement, dated as of April 1,
2013, between JJA Distributors, LLC, a Virginia limited liability company, and
NTC.
 
“JPMorgan Cash Collateral Account” means that certain deposit account in the
name of NAOC maintained with JPMorgan Chase Bank, N.A., the funds in which are
used solely as cash collateral to secure the JPMorgan Letters of Credit.
 
“JPMorgan Letters of Credit” means those certain outstanding letters of credit
issued by JPMorgan Chase Bank, N.A. for the account of NATC that are outstanding
on the Closing Date and listed on Schedule 7.1.
 
“Legal Requirement” means any treaty, convention, statute, law, common law,
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree, restriction or other requirement of any
Governmental Authority (including all Tobacco Requirements and Environmental
Laws) and all orders and decrees of all courts and arbitrators.
 
“Lenders” means and includes the banks, financial institutions and other lenders
from time to time party to this Agreement, as a “Lender” hereunder, including
each assignee Lender pursuant to Section 11.11.
 
-21-

--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, leasehold mortgage, deed of trust, pledge,
assignment as collateral security, security interest, charge, hypothecation or
encumbrance in the nature of security in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement, and any option, trust, UCC financing
statement or other preferential arrangement having the practical effect of any
of the foregoing.
 
“Loan” is defined in Section 2.1.
 
“Loan Documents” means this Agreement, the Intercreditor Agreement, the Notes
(if any), the Administrative Agent Fee Letter, the Cashless Exchange Letter, the
Collateral Documents, the Guaranty Agreements, the Sub-Agency Agreement, and
each other agreement, instrument or document to be delivered hereunder or
thereunder or otherwise in connection herewith or therewith.
 
“Loan Party” means each of the Borrowers and each of the Guarantors.
 
“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors of the Federal Reserve System.
 
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the business, condition (financial or otherwise)
operations, performance, Properties, liabilities (actual or contingent) or
prospects of either Borrower or of the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform its material
obligations under any Loan Document to which it is a party or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder or (ii) the perfection or
priority of any Lien granted under any Collateral Document, in each case, which
affects a significant portion of the Collateral. As used herein, the term
“significant portion” means Collateral with a value equal to or greater than two
and one‑half percent (2.5%) of the total value of the Collateral or which is
otherwise material to the operation of the business of Turning Point and its
Subsidiaries. 
 
“Material Contract” means (a) the Bollore Distribution Agreements, (b) the
Swedish Match Agreement, (c) the JJA Supply Agreement, (d) the Durfort
Production Agreement, (e) the First Lien Loan Documents, (f) any contract or
agreement, written or oral, of any Loan Party involving monetary liability of or
to any such Person in an amount in excess of $11,500,000 per annum or (g) any
other contract or agreement, written or oral, of any Loan Party, the breach,
non‑performance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.
 
“Material Event of Default” means any Event of Default described in subsections
(a), (b), (f), (h), and (i) of Section 8.1 and any Event of Default resulting
from a default in the performance of Sections 6.1, 6.18, 7.2, or 7.15.
 
-22-

--------------------------------------------------------------------------------

“Material Non‑Public Information” means information which is (a) not publicly
available, (b) material with respect to the Borrowers and their Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws and (c) not of a type that would be publicly disclosed in
connection with any issuance by either Borrower or any of its Subsidiaries of
debt or equity securities issued pursuant to a public offering, a Rule 144A
offering or other private placement where assisted by a placement agent.
 
“Maximum Rate” is defined in Section 11.25.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means, collectively, any and all mortgages or deeds of trust
delivered to the Administrative Agent pursuant to Section 6.14(d).
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
 
“NAOC” means North Atlantic Operating Company, Inc., a Delaware corporation.
 
“NATC” is defined in the introductory paragraph of this Agreement.
 
“NATC Holding” means NATC Holding Company, Inc., a Delaware corporation.
 
“NATC Rollover Loans” means those loans borrowed by NATC and owed to the
Rollover Lenders that are the subject of the Cashless Exchange Letter.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of (i) reasonable direct costs relating to such Asset
Disposition and (ii) sale, use or other transactional taxes paid or payable by
such Person as a direct result of such Asset Disposition, (b) with respect to
any Event of Loss of a Person, cash and cash equivalent proceeds received by or
for such Person’s account (whether as a result of payments made under any
applicable insurance policy therefor or in connection with condemnation
proceedings or otherwise), net of reasonable direct costs incurred in connection
with the collection of such proceeds, awards or other payments, and (c) with
respect to any offering of Ownership Interests of a Person or the issuance of
any Indebtedness by a Person,  cash and cash equivalent proceeds received by or
for such Person’s account, net of reasonable legal, underwriting, and other fees
and expenses incurred as a direct result thereof.
 
“Non‑Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders, in each instance in accordance with the terms of Section 11.2, and
(b) has been approved by the Required Lenders.
 
-23-

--------------------------------------------------------------------------------

“Non‑Recourse Debt” shall mean Indebtedness:
 
(1)           as to which neither a Borrower nor any Subsidiary thereof (a)
provides any guarantee or credit support of any kind (including any undertaking,
guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor, general
partner or otherwise);
 
(2)           no default with respect to which would permit (upon notice, lapse
of time or both) any holder of any other Indebtedness of either Borrower or any
of its Subsidiaries to declare a default under such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and
 
(3)           as to which the express terms provide that there is no recourse
against any of the property or assets of either Borrower or any of its
Subsidiaries.
 
“Note” and “Notes” are each defined in Section 2.12(d).
 
“NTC” means National Tobacco Company, L.P., a Delaware limited partnership.
 
“Obligations” means all obligations of each Borrower to pay principal and
interest on the Loans (including such obligations arising after the commencement
of a proceeding under any Debtor Relief Law regardless of whether allowed or
allowable in whole or in part as a claim in such proceeding), all costs, fees
(including fees provided for in the Administrative Agent Fee Letter), premiums,
and charges payable hereunder, and all other payment obligations of any Loan
Party arising under or in relation to any Loan Document, in each case whether
now existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired, and including
all interest, costs, fees, premiums, charges and other payment obligations after
commencement of a proceeding under any Debtor Relief Law regardless of whether
allowed or allowable in whole or in part as a claim in such proceeding.
 
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer of Turning Point substantially in the form of Exhibit D.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP
as in effect on the Closing Date, any lease of Property (whether real, personal
or mixed) by such Person as lessee which is not a Capitalized Lease Obligation.
 
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, or code of regulations, or other similar
document and any certificate of designations or instrument relating to the
rights of shareholders of such corporation, (b) for any partnership, the
partnership agreement or other similar agreement and, if applicable, certificate
of limited partnership, (c) for any limited liability company, the operating
agreement, limited liability company agreement, or other similar agreement, and
articles or certificate of formation of such limited liability company, and (d)
with respect to any joint venture, trust or other form of business entity, the
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
 
-24-

--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.2(b)).
 
“Ownership Interest” means all shares, interests, participations, rights to
purchase, rights to transfer, rights to control, options, warrants, general or
limited partnership interests, limited liability company interests or other
equivalents (regardless of how designated) of or in a corporation, partnership,
limited liability company or equivalent entity, whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11‑1 of the Rules and Regulations promulgated by the
Securities and Exchange Commission (17 C.F.R. § 240.3a11‑1) under the Securities
and Exchange Act of 1934).
 
“Participant” is defined in Section 11.11(d).
 
“Participant Register” is defined in Section 11.11(d).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107‑56.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Loan Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Loan Party or any current or former ERISA Affiliates.
 
-25-

--------------------------------------------------------------------------------

“Percentage” means for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated or have expired, the percentage held by such Lender of the aggregate
principal amount of all Loans then outstanding.
 
“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrowers to the Administrative Agent.
 
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
 
(a)           the Acquired Entity shall be in a line of business permitted
pursuant to Section 7.11 of this Agreement and have its primary operations in
the United States of America;
 
(b)           the Acquisition shall not be a Hostile Acquisition;
 
(c)           the Total Consideration for the Acquired Entity, when taken
together with the Total Consideration for all Acquired Entities acquired during
the immediately preceding twelve (12) month period shall not exceed $25,000,000
in the aggregate during such period without the prior written consent of the
Administrative Agent; provided that, the Total Consideration for all Acquired
Entities during the immediately preceding twelve (12) month period financed by
credit extended under the First Lien Credit Agreement shall not exceed
$20,000,000 in the aggregate during such period; provided, further,
notwithstanding the foregoing, this clause (c) shall not include any Acquired
Entity acquired prior to December 31, 2016;
 
(d)           if the Acquired Entity shall have earnings (based on net income)
before interest, taxes, depreciation, and amortization for the most recently
available twelve fiscal months of such Acquired Entity that are equal to or less
than $0.00, the cash and Cash Equivalents portion of Total Consideration for
such Acquired Entity shall not exceed the acquired net operating losses capable
of being utilized by a Borrower on a go-forward basis;
 
(e)           the Borrowers shall have notified the Administrative Agent and
Lenders not less than ten (10) days (or such shorter time period as may be
agreed to by the Administrative Agent) prior to any such Acquisition;
 
(f)            if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrowers shall have complied with the
requirements of Section 6.14 in connection therewith;
 
(g)           the financial statements of the Acquired Entity shall have been
audited by a nationally recognized independent accounting firm or have undergone
a review by an accounting firm reasonably acceptable to the Administrative
Agent; provided that, if (i) Acquired Entity’s earnings (based on net income)
before interest, taxes, depreciation, and amortization for the most recently
ended consecutive four (4) quarters of the Acquired Entity is greater than 25%
of the combined Consolidated EBITDA during the same period of the Acquired
Entity and the Loan Parties or (ii) the Total Consideration (inclusive of any
earn-out obligations) for the Acquired Entity is greater than $20,000,000, the
Borrowers shall have delivered to the Administrative Agent a quality of earnings
report with respect to the Acquired Entity, which report shall be prepared by an
independent accounting firm reasonably acceptable to the Administrative Agent;
 
-26-

--------------------------------------------------------------------------------

(h)          (i) after giving effect to the Acquisition and any Credit Event in
connection therewith, the Borrowers shall have Unused Revolving Credit
Commitments (as defined in the First Lien Credit Agreement) of at least
$10,000,000 and (ii) no Default or Event of Default shall exist or shall result
from the Acquisition, including with respect to the covenants contained in
Section 7.15 on a Pro Forma Basis, provided that (X) the Consolidated Total
Leverage Ratio on a Pro Forma Basis (calculated exclusive of any cost savings
and other operating improvements and acquisition synergies not approved by the
Administrative Agent in its sole discretion) shall be no greater than 0.25 less
than the most recently applicable maximum Consolidated Total Leverage Ratio
permitted under Section 7.15(a) and (Y) the Consolidated Senior Leverage Ratio
on a Pro Forma Basis (calculated exclusive of any cost savings and other
operating improvements and acquisition synergies not approved by the
Administrative Agent in its sole discretion) shall be no greater than 0.25 less
than the most recently applicable maximum Consolidated Senior Leverage Ratio
permitted under Section 7.15(b), and the Borrowers shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate with detailed
calculations evidencing such Consolidated Total Leverage Ratio and such
Consolidated Senior Leverage Ratio;
 
(i)            if any Acquired Entity merges with and into either Borrower, such
Borrower shall be the legal entity surviving the merger; and
 
(j)            the Borrowers shall have delivered to the Administrative Agent
either an updated Consolidated budget or updated Consolidated projections in
form and detail satisfactory to the Administrative Agent (including a breakdown
of the projected results of each business segment of the Borrowers after giving
pro forma effect to the Acquisition) for each of the next twelve (12) fiscal
months.
 
“Permitted Lien” means the Liens permitted pursuant to Section 7.2.
 
“Permitted Holder” means (a) Standard General and (b) SDOI.
 
“Permitted Prior Liens” means (x) with respect to pledged Ownership Interests,
Liens permitted pursuant to Section 7.2(j)(x) and (y) with respect to other
assets, Liens permitted pursuant to Section 7.2(b), (c), (d), (e), (f), (g),
(h), (i)(y), (j), (k), (l), (m), and (n).
 
“Permitted Protest” means the right of either Borrower or any of its
Subsidiaries to protest (administratively, judicially or otherwise) any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien) or
rental payment; provided that (a) a reserve with respect to such obligation is
established on a Borrower’s or its Subsidiaries’ books and records in such
amount as is required under GAAP and (b) any such protest is instituted promptly
and prosecuted diligently by a Borrower or its Subsidiary, as applicable, in
good faith.
 
-27-

--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness (such modified, refinanced, refunded, renewed, restructured,
replaced or extended Indebtedness, the “Refinanced Indebtedness”) of such
Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness except by an amount (the “Additional
Principal Amount”) equal to unpaid accrued interest and premium thereon plus
other amounts owing or unpaid related to such Refinanced Indebtedness, and fees
and expenses incurred in connection with such modification, refinancing,
refunding, renewal, restructuring, replacement or extension and by an amount
equal to any existing commitments unutilized thereunder (provided that in the
case of a Permitted Refinancing of the Indebtedness under the First Lien Credit
Agreement pursuant to Section 7.1(l)(ii), the principal amount thereof may not
exceed the First Lien Cap Amount (as defined in the Intercreditor Agreement) at
any time outstanding), (b) the final maturity date and weighted average life
thereof shall not be prior to or shorter than that applicable to the Refinanced
Indebtedness, (c) at the time of incurrence thereof and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(d) if such Refinanced Indebtedness is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms no
less favorable to the Lenders than those contained in the documentation
governing the Refinanced Indebtedness or otherwise reasonably acceptable to the
Administrative Agent, (e) if such Refinanced Indebtedness is unsecured, such
modification, refinancing, refunding, renewal, replacement or extension shall be
unsecured, (f) if such Refinanced Indebtedness is secured, (i) such
modification, refinancing, refunding, renewal, replacement or extension shall be
secured by substantially the same or less Collateral as secured such Refinanced
Indebtedness on terms no less favorable to the Administrative Agent or the
Secured Parties and (ii) the Liens to secure such modification, refinancing,
refunding, renewal, replacement or extension shall not have a priority more
senior than the Liens securing such Refinanced Indebtedness and, if subordinated
to any other Liens on such Property, shall be subordinated to the Liens in favor
of the Administrative Agent for the benefit of the Secured Parties on terms no
less favorable to the Administrative Agent or the Secured Parties than those
contained in the documentation governing the Refinanced Indebtedness and (g) (i)
there shall be no obligor in respect of such modification, refinancing,
refunding, renewal, replacement or extension that is not a Loan Party and (ii)
if a Borrower is the primary obligor of the Refinanced Indebtedness, no Loan
Party other than such Borrower shall be the primary obligor thereof.
 
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.
 
“Platform” is defined in Section 6.2.
 
-28-

--------------------------------------------------------------------------------

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:
 
(a)          all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Permitted Acquisition shall
be included (provided that such income statement items to be included are
reflected in financial statements or other financial data based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
 
(b)          non‑recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction (including cost savings
or other operating improvements and acquisition synergies) may be included to
the extent that such costs, expenses or adjustments:
 
(i)      are reasonably expected to be realized within twelve (12) months of
such Specified Transaction as set forth in reasonable detail on a certificate of
a Responsible Officer of Turning Point delivered to the Administrative Agent;
 
(ii)     are, in each case, reasonably identifiable, factually supportable, and
expected to have a continuing impact on the operations of Turning Point and its
Subsidiaries; and
 
(iii)    either, (A) are adjustments to historic income statement items based on
historic costs not assumed or eliminated as a result of the Specified
Transaction or (B) when combined with all amounts added back to Consolidated
EBITDA pursuant to clause (b)(viii) of the definition thereof, represent less
than five percent (5%) of Consolidated EBITDA (determined without giving effect
to this clause (b)(iii)(B) or such clause (b)(viii));
 
provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.
 
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
 
“Prospect” means Prospect Capital Corporation, a Maryland corporation.
 
“Public Lenders” is defined in Section 6.2.
 
“Qualified Ownership Interests” means any Ownership Interests that are not
Disqualified Ownership Interests.
 
-29-

--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent and (b) any Lender.
 
“Refinancing” means (i) the payment in full and discharge of all Indebtedness
and other obligations (other than contingent indemnification obligations not
then due) outstanding under the Existing ABL Credit Agreement, the Existing
First Lien Term Loan Credit Agreement, and the Existing Second Lien Term Loan
Credit Agreement, the termination of the commitments thereunder and the release
of all guarantees therefor and security therefor and (ii) the payment of fees
and expenses incurred in connection therewith.
 
“Refinancing Transaction” means any modification, refinancing, refunding,
renewal, restructuring, or replacement of any Loans with the proceeds of, or any
conversion of Loans into, any Indebtedness.
 
“Register” is defined in Section 11.11(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Release” means any placing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment, including the exacerbation
of existing environmental conditions and the abandonment or discarding of
barrels, drums, containers, tanks or other receptacles containing or previously
containing any Hazardous Material.
 
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans constitute more than 50% of the sum of the total outstanding
Loans.  For the purposes of this definition, (a) any Lender and its Affiliates
shall constitute a single Lender, and (b) in no event shall Required Lenders
include fewer than two (2) Lenders at any time there are two (2) or more
Lenders. 
 
“Resignation Effective Date” is defined in Section 10.7(a).
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer or secretary of such Person or any other
officer of such Person designated in writing by Turning Point and reasonably
acceptable to the Administrative Agent.
 
“Restricted Quarterly Distribution” is defined in Section 7.6(c).
 
“Restricted Payments” is defined in Section 7.6.
 
“Rollover Lenders” means each of (a) Summit Partners Credit Fund, L.P., (b)
Summit Partners Credit Fund A-1, L.P., (c) Summit Partners Credit Offshore
Intermediate Fund, L.P., (d) Summit Investors I, LLC, (e) Summit Investors I
(UK), LP, (f) Summit Partners Credit Fund II, L.P., (g) Summit Partners Credit
Fund A-2, L.P., (h) Summit Partners Credit Fund B-2, L.P., (i) Summit Partners
Credit Offshore Intermediate Fund II, LP, (j) Summit Investors Credit II, LLC,
and (k) Summit Investors Credit II (UK), L.P.
 
-30-

--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.
 
“Sanctioned Country” means a country or territory that is the subject of a
Sanctions Program.
 
“Sanctioned Person” means (a) a Person named on a Sanctions List, each Person
owned or controlled by a Person named on a Sanctions List, and each other Person
that is subject to a Sanctions Program, (b) an agency or government of a
Sanctioned Country, (c) an organization owned or controlled directly or
indirectly by a Sanctioned Country, or (d) a Person located, organized or
resident in a Sanctioned Country, to the extent subject to a Sanctions Program.
 
“Sanctions Event” means the event specified in Section 6.22(c).
 
“Sanctions Lists” means, and includes, (a) the list of the Specially Designated
Nationals and Blocked Persons maintained by OFAC, (b) the list of Sectoral
Sanctions Identifications maintained by the U.S. Department of Treasury, (c) the
list of Foreign Sanctions Evaders maintained by the U.S. Department of Treasury,
and (d) any similar list maintained by the U.S. State Department, the U.S.
Department of Commerce, the U.S. Department of Treasury, or any other U.S.
Governmental Authority, or maintained by a Canadian Governmental Authority, the
United Nations Security Council, or the European Union.
 
“Sanctions Programs” means (a) all economic, trade, and financial sanctions
programs administered by OFAC (including all laws, regulations, and Executive
Orders administered by OFAC), the U.S. State Department, and any other U.S.
Governmental Authority, including the Bank Secrecy Act, anti-money laundering
laws (including the Patriot Act), and any and all similar United States federal
laws, regulations or Executive Orders, and any similar laws, regulations or
orders adopted by any State within the United States, and (b) to the extent
applicable, all similar economic, trade, and financial sanctions programs
administered, enacted, or enforced by the European Union or the United Kingdom.
 
“SDOI” means Special Diversified Opportunities, Inc., a Delaware corporation.
 
“Second Lien Guaranty and Security Agreement” means that certain Second Lien
Guaranty and Security Agreement dated as of the date hereof among the Loan
Parties and the Administrative Agent.
 
“Secured Obligations” means the Obligations, whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired (including all interest, costs, fees
(including fees provided for in the Administrative Agent Fee Letter), premiums,
and charges after the commencement of a proceeding under any Debtor Relief Law
regardless of whether allowed or allowable in whole or in part as a claim in
such proceeding), whether or not such interest, costs, fees, premiums, and
charges would be an allowed or allowable in whole or in part as a claim in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.
 
-31-

--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co‑agent or sub‑agent appointed by the Administrative Agent from time to
time pursuant to Section 10.5, any other holder from time to time of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
 
“Seller Debt” means, in connection with an Acquisition, indebtedness incurred
for the deferred purchase price of property or services (e.g., promissory notes,
earnout obligations, and other contingent future payment obligations triggered
by the occurrence of certain events) and owed to the seller(s) involved in such
Acquisition.
 
“Specified Disposition” means any disposition of all or substantially all of the
assets or Ownership Interests of any Subsidiary of a Borrower or any division,
business unit, product line or line of business.
 
“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition.
 
“Solvent” or “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property and assets
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the property and assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Standard General” means Standard General L.P., a Delaware limited partnership,
and/or its Affiliates (other than Turning Point and its Subsidiaries), as
applicable.
 
“Sub-Agency Agreement” means that certain Sub-Agency Agreement dated as of the
date hereof between the Administrative Agent and the Administrative Sub-Agent.
 
“Subordinated Debt” means the collective reference to any Indebtedness incurred
by either Borrower or any of its Subsidiaries that is subordinated in right and
time of payment to the Secured Obligations on terms and conditions substantially
as set forth in Exhibit F hereto.
 
“Subordinating Loan Party” is defined in Section 11.27.
 
-32-

--------------------------------------------------------------------------------

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting
Interests of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one or more other entities which are
themselves subsidiaries of such parent corporation or organization.  Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of a
Borrower or of any of its direct or indirect Subsidiaries.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swedish Match Agreement” means that certain Contract Manufacturing, Packaging
and Distribution Agreement, dated as of September 4, 2008, between Swedish Match
North America, Inc., a Delaware corporation, and NTC.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP as in effect on the
Closing Date.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, liabilities or penalties applicable thereto.
 
“Termination Date” means August 17, 2022 or such earlier date on which the Loans
are declared due and payable in whole pursuant to Section 8.2 or 8.3.
 
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount in excess of
$5,750,000: (a) a “Reportable Event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities; (d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC; (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of a Lien pursuant to Section 430(k) of the Code or Section
303 of ERISA; (g) the determination that any Pension Plan or Multiemployer Plan
is considered an at‑risk plan or plan in endangered or critical status within
the meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305
of ERISA; (h) the partial or complete withdrawal of any Loan Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability could be asserted by
such plan; (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA; (j) any
event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate.
 
-33-

--------------------------------------------------------------------------------

“TMSA Account” means that escrow account of Turning Point the balance of which
consists exclusively of (and is established as an account solely for the
purposes of holding), amounts required to comply with the Tobacco Master
Settlement Agreement.
 
“Tobacco Master Settlement Agreement” means the Master Settlement Agreement
entered into on November 23, 1998, by and among the respective officials of each
Settling State (as defined therein), Brown & Williamson Tobacco Corporation,
Lorillard Tobacco Company, Philip Morris Incorporated, R.J. Reynolds Tobacco
Company, Liggett Group Inc., and Commonwealth Brands, Inc.
 
“Tobacco Requirements” means and includes all Legal Requirements applicable to
the importation, exportation, manufacture, sale or distribution of green or
processed tobacco, any product made or derived from tobacco that is intended for
human consumption and any component, part, or accessory of any such tobacco
product, including cigarettes, cigarette tobacco, roll-your-own tobacco,
smokeless tobacco, cigarette papers and tubes or electronic cigarettes, which
Legal Requirements include the following: the Federal Food, Drug and Cosmetics
Act, the Family Smoking Prevention and Tobacco Control Act, the Federal
Cigarette Labeling and Advertising Act of 1966, the Comprehensive Smoking
Education Act of 1984, the Comprehensive Smokeless Tobacco Health Education Act
of 1986, the Alcohol, Drug Abuse and Mental Health Administration (ADAMHA)
Reorganization Act of 1992, the Prevent All Cigarette Trafficking Act of 2009,
and all rules and regulations issued pursuant to each and all of the foregoing,
including Good Manufacturing Practice Regulations as promulgated from time to
time by the Food and Drug Administration, and the Tobacco Master Settlement
Agreement, and any and all Legal Requirements, rules and regulations promulgated
by the Federal Trade Commission, TTB, the Federal Communications Commission, the
U.S. Environmental Protection Agency, the U.S. Department of Agriculture, the
U.S. Customs and Border Protection, and the U.S. Center for Disease Control and
Prevention (the “CDC”) and the CDC’s Office on Smoking and Health.
 
“Total Consideration” means the sum (but without duplication) of (a) cash and
Cash Equivalents paid or payable in connection with any Acquisition, whether
paid at or prior to or after the closing thereof, plus (b) Indebtedness payable
to the seller in connection with such Acquisition (including all obligations
under Seller Debt or similar earn-outs or agreements that appear in the
liabilities section of the balance sheet of such Person), plus (c) the fair
market value of any Ownership Interests, delivered to the seller in connection
with any Acquisition, plus (d) purchase price payments which are required to be
made over a period of time and are not contingent upon either Borrower or any
other Loan Party meeting financial performance objectives (exclusive of salaries
paid in the ordinary course of business) (discounted at the Base Rate), but only
to the extent not included in clause (a), (b) or (c) above, plus (e) the
principal amount of Indebtedness assumed in connection with such Acquisition.
 
-34-

--------------------------------------------------------------------------------

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and outstanding Loans of such Lender at such time.
 
“Transaction Costs” means all transaction fees, charges, premiums, expenses,
tender and consent fees and premiums and other amounts related to the
Transactions and any Permitted Acquisitions (including any financing fees,
underwriting fees, merger and acquisition fees, call premiums, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within three (3) months of the
closing of the Loans or such Permitted Acquisition, as applicable.
 
“Transactions” means, collectively, (a) the Refinancing, (b) the initial Credit
Event on the Closing Date and (c) the payment of the Transaction Costs incurred
in connection with the foregoing.
 
“TTB” means the Alcohol and Tobacco Tax and Trade Bureau, United States
Department of Treasury.
 
“Turning Point” is defined in the introductory paragraph of this Agreement.
 
“UCC” is defined in Section 1.2.
 
“United States” means the United States of America.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” is defined in Section 11.1(g)(ii).
 
“VaporBeast” means Smoke Free Technologies Inc., a California corporation (d/b/a
VaporBeast).
 
“VaporBeast Seller Debt” means the indebtedness evidenced by those certain five
unsecured promissory notes, each dated as of November 30, 2016, made by NTC in
favor of (a) Timothy B. Campbell, in the original principal amount of $660,000,
(b) Thomas J. Metzler, in the original principal amount of $200,000, (c) Timothy
B. Cady, in the original principal amount of $540,000, (d) Mark M. Howard, in
the original principal amount of $540,000, and (e) Sheilla V. Andrin, in the
original principal amount of $60,000.
 
“Voting Interests” of any Person means Ownership Interests of any class or
classes (however designated) having ordinary power for the election of directors
or other similar governing body of such Person (including general partners of a
partnership), other than Ownership Interests having such power only by reason of
the happening of a contingency.
 
“Wholly‑owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding Ownership Interests (other than directors’ qualifying
Ownership Interests as required by law) are owned by any one or more of the
Borrowers and the Borrowers’ other Wholly‑owned Subsidiaries at such time.
 
-35-

--------------------------------------------------------------------------------

“Wind River Purchase Agreement” means that Asset Purchase Agreement dated as of
November 4, 2016, by and among Burley Stabilization Corporation, Wind River
Tobacco Products, LLC and NTC.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
Section 1.2.          Interpretation.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Exhibits and Schedules
shall be construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any Legal Requirement herein shall, unless
otherwise specified, refer to such Legal Requirement as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
any successor of such Legal Requirement, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All references to time of day herein
are references to New York, New York, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.  All terms that
are used in this Agreement which are defined in the Uniform Commercial Code of
the State of New York as in effect from time to time (“UCC”) shall have the same
meanings herein as such terms are defined in the UCC, unless this Agreement
shall otherwise specifically provide.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States of America and in immediately
available funds.  All amounts used for purposes of financial calculations
required to be made herein shall be without duplication.  References to any
statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States of America. 
 
-36-

--------------------------------------------------------------------------------

Section 1.3.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrowers notify the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
Section 1.4.         Rounding.  Any financial ratios required to be maintained
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
 
Section 2.             The Credit Facilities.
 
Section 2.1.          Loan Commitments.  Each Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make a loan (each
individually a “Loan” and, collectively, the “Loans”) in Dollars to the
Borrowers in the amount of such Lender’s Commitment; provided that, each
Rollover Lender’s Loan shall be comprised of such Rollover Lender’s Borrower
Rollover Loans, which shall be deemed made to the Borrowers on a cashless basis
on the Closing Date in exchange for the NATC Rollover Loans in accordance with
the Cashless Exchange Letter. The Borrowers and NATC acknowledge and agree that
on the Closing Date, the Borrower Rollover Loans are outstanding hereunder,
without any claim, set-off, or other similar rights with respect thereto in
favor of NATC or the Borrowers, and are owed to the respective Rollover Lender
subject to the terms and conditions hereof.  The Loans shall be advanced in a
single Borrowing on the Closing Date, at which time the Commitments shall
expire.  No amount of any Loan may be reborrowed once it is repaid. 
 
Section 2.2.          Intentionally Omitted. 
 
Section 2.3.          Intentionally Omitted. 
 
Section 2.4.          Applicable Interest Rate.  (a) Fixed Rate.  Each Loan made
or maintained by a Lender shall bear interest (computed on the basis of a year
of 360 days and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced until, but excluding, the date of repayment
thereof at a rate per annum equal to the Interest Rate payable in arrears by the
Borrowers on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).
 
-37-

--------------------------------------------------------------------------------

(b)          Default Rate.  While any Event of Default exists or after
acceleration, the Borrowers shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and other amounts owing by it at a rate per annum equal to thirteen
percent (13.00%) per annum; provided, however, that in the absence of
acceleration, any increase in interest rates pursuant to this Section shall be
made at the election of the Administrative Agent, acting at the request or with
the consent of the Required Lenders, with written notice to the Borrowers (which
election may be retroactively effective to the date of such Event of Default). 
While any Event of Default exists or after acceleration, accrued interest shall
be paid on demand of the Administrative Agent at the request or with the consent
of the Required Lenders.
 
Section 2.5.          Manner of Borrowing Loans.  (a) Notice to the
Administrative Agent.  The Borrowers’ Agent shall give written notice to the
Administrative Agent by no later than 10:00 a.m. (New York time) at least three
(3) Business Days in advance of the date the Borrowers request the Lenders to
advance a Borrowing; provided, however, if the funding does not occur on any
proposed funding date, the Administrative Agent shall have received a written
request for funding from an Authorized Officer of the Borrowers’ Agent by 10:00
a.m. (New York time) at least three (3) Business Days in advance of the new
proposed funding date.  The Borrowers’ Agent shall give all such notices
requesting the advance of a Borrowing to the Administrative Agent by email (with
a pdf copy of the applicable fully‑executed written notice) (which notice shall
be irrevocable once given), in such form acceptable to the Administrative Agent.
All notices concerning the advance of a Borrowing shall specify the date of the
requested advance (which shall be a Business Day) and the amount of the
requested Borrowing to be advanced.  The Borrowers agree that the Administrative
Agent may rely on any such email notice given by any person whom the Borrowers
have identified to the Administrative Agent as an Authorized Representative
without the necessity of independent investigation, and the Borrowers hereby
indemnify the Administrative Agent from any liability or loss ensuing from such
reliance.
 
(b)           Notice to the Lenders.  The Administrative Agent and the Arranger
shall give prompt telephonic, telecopy, or email notice to each Lender of any
notice from the Borrowers’ Agent received pursuant to Section 2.5(a) above.
 
(c)           Intentionally Omitted. 
 
(d)           Disbursement of Loans.  Not later than 2:00 p.m. (New York time)
on the date of any requested advance of a new Borrowing, subject to Section 3,
each Lender shall (i) make available its Loan comprising part of such Borrowing
in funds immediately available at the principal office of the Administrative
Agent in New York, New York (or at the principal office and location of any
designated sub-agent identified in writing to the Lenders) and (ii) provide the
Arranger the federal reference number for such funds.  The Administrative Agent
(or its designated sub-agent) shall make the proceeds of each new Borrowing
available to the Borrowers at the Administrative Agent’s principal office in New
York, New York (or at the principal office and location of any designated
sub-agent), by depositing such proceeds into an account maintained at Fifth
Third Bank.
 
-38-

--------------------------------------------------------------------------------

Section 2.6.           Intentionally Omitted. 
 
Section 2.7.          Maturity of Loans.  All principal and interest not sooner
paid on the Loans, shall be due and payable on the Termination Date. 
 
Section 2.8.          Prepayments.  (a) Voluntary.  The Borrowers may prepay
without premium or penalty (except as set forth in Section 2.8(d) below) and in
whole or in part any Borrowing at any time upon three (3) Business Days prior
notice by the Borrowers’ Agent to the Administrative Agent (or, in any case,
such shorter time period then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
accrued interest thereon to the date fixed for prepayment.
 
(b)          Mandatory.  (i) Subject to clause (vii) below, if either Borrower
or any Subsidiary shall at any time or from time to time make or agree to make
an Asset Disposition or shall suffer an Event of Loss with respect to any
Property which results in Net Cash Proceeds in excess of $1,000,000 individually
or on a cumulative basis in any Fiscal Year, then (x) the Borrowers shall
promptly notify the Administrative Agent of such proposed Asset Disposition or
Event of Loss (including the amount of the estimated Net Cash Proceeds to be
received by such Borrower or such Subsidiary in respect thereof) and (y)
promptly upon receipt by such Borrower or such Subsidiary of the Net Cash
Proceeds of such Asset Disposition or such Event of Loss, the Borrowers shall
prepay the Obligations in an aggregate amount equal to 100% of the amount of all
such Net Cash Proceeds in excess of $1,000,000; provided that in the case of
each Asset Disposition and Event of Loss, if the Borrowers state in such notice
of such event that the applicable Borrower or the applicable Subsidiary intends
to invest or reinvest, as applicable, within twelve (12) months of the
applicable Asset Disposition or receipt of Net Cash Proceeds from an Event of
Loss, the Net Cash Proceeds thereof in similar like‑kind assets, then so long as
no Default or Event of Default then exists, the Borrowers shall not be required
to make a mandatory prepayment under this Section in respect of such Net Cash
Proceeds to the extent such Net Cash Proceeds are actually invested or
reinvested as described in the Borrowers’ notice within such twelve (12) month
period.  Promptly after the end of such twelve (12) month period, the Borrowers
shall notify the Administrative Agent whether such Borrower or such Subsidiary
has invested or reinvested such Net Cash Proceeds as described in the Borrowers’
notice, and to the extent such Net Cash Proceeds have not been so invested or
reinvested, the Borrowers shall promptly prepay the Obligations in the amount of
such Net Cash Proceeds in excess of $1,000,000 not so invested or reinvested. 
The amount of each such prepayment shall be applied to the outstanding Loans. 
If the Administrative Agent or the Required Lenders so request, all proceeds of
such Asset Disposition or Event of Loss shall be deposited with the
Administrative Agent and held by it in the Collateral Account.  So long as no
Default or Event of Default exists, the Administrative Agent is authorized to
disburse amounts representing such proceeds from the Collateral Account to or at
the Borrowers’ direction for application to or reimbursement for the costs of
replacing, rebuilding or restoring such Property.
 
(ii)           Subject to clause (vii) below, if after the Closing Date either
Borrower or any Subsidiary shall issue any new Ownership Interests (other than
Excluded Equity Issuances) or incur or assume any Indebtedness other than that
permitted by Section 7.1 (other than Indebtedness permitted by Section 7.1(m)),
the Borrowers shall promptly notify the Administrative Agent of the estimated
Net Cash Proceeds of such issuance, incurrence or assumption to be received by
or for the account of such Borrower or such Subsidiary in respect thereof. 
Promptly upon receipt by such Borrower or such Subsidiary of Net Cash Proceeds
of such issuance, incurrence or assumption the Borrowers shall prepay the
Obligations in the amount of such Net Cash Proceeds.  The amount of each such
prepayment shall be applied to the outstanding Loans.  The Borrowers acknowledge
that their performance hereunder shall not limit the rights and remedies of the
Administrative Agent or the Lenders for any breach of Section 7.1 or any other
terms of this Agreement.
 
-39-

--------------------------------------------------------------------------------

(iii)          Subject to clause (vii) below, on or before April 30th of each
year, beginning April 30, 2018, the Borrowers shall prepay the then‑outstanding
Loans by an amount equal to 50% of Excess Cash Flow of the Borrowers on a
Consolidated basis for the most recently completed Fiscal Year; provided that,
no Excess Cash Flow payment shall be required under this Section 2.8(b)(iii)
with respect to such recently completed Fiscal Year to the extent that (A) the
Consolidated Total Leverage Ratio is less than 2.50 to 1.00 as of the end of the
two consecutive fiscal quarters of the Borrowers immediately preceding the date
such Excess Cash Flow payment would otherwise be required under this Section
2.8(b)(iii), and the Borrowers have delivered to the Administrative Agent the
compliance certificates required by Section 6.2(a) hereof with detailed
calculations evidencing the Consolidated Total Leverage Ratio on such dates and
(B) no Default or Event of Default has occurred and is continuing on April 30th
of such year when the Excess Cash Flow payment would otherwise be required under
this Section 2.8(b)(iii).  The amount of each such prepayment shall be applied
to the outstanding Loans.
 
(iv)          Intentionally Omitted.
 
(v)          Notwithstanding the foregoing provisions of this Section 2.8(b),
(A) any Lender may waive, by written notice to Borrowers and the Administrative
Agent on or before the date on which such mandatory prepayment would otherwise
be required to be made hereunder, the right to receive its amount of such
mandatory prepayment of the applicable Loans being prepaid, (B) if any Lender or
Lenders elect to waive the right to receive their amount of such mandatory
prepayment pursuant to the foregoing clause (A), the total amount that otherwise
would have been applied to mandatorily prepay such applicable Loans of such
Lender or Lenders shall be applied to prepay the applicable Loans being repaid
of the remaining non‑waiving Lender or Lenders holding such Loans on a pro rata
basis, based on the respective principal amounts of their outstanding Loans
being repaid, and (C) subject to the Intercreditor Agreement, to the extent
there are any prepayment amounts remaining after the foregoing application, such
amounts may be retained by the Borrowers.
 
(vi)          Each prepayment of Loans under this Section 2.8(b) shall be made
by the payment of the principal amount to be prepaid and accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 2.8(d).
 
(vii)         Notwithstanding anything in this Section 2.8(b) to the contrary,
until the Facility Termination Date (as defined in the First Lien Credit
Agreement), no mandatory prepayment of outstanding Loans that would otherwise be
required to be made under this Section 2.8(b) shall be required to be made,
except with respect to any portion (if any) of the proceeds of any event giving
rise to any mandatory prepayment under Section 2.8(b) of the First Lien Credit
Agreement that have been refused by the lenders under the First Lien Credit
Agreement in accordance with Section 2.8(b)(v) of the First Lien Credit
Agreement as in effect on the date hereof.
 
-40-

--------------------------------------------------------------------------------

(c)           Lender Notification; Payment Application.  The Administrative
Agent will promptly advise each Lender of any notice of prepayment it receives
from the Borrowers.
 
(d)          Call Premium. In the event that all or any portion of the Loans are
voluntarily prepaid pursuant to Section 2.8(a), mandatorily prepaid pursuant to
Section 2.8(b)(i) through (iii), or in connection with a Change of Control, any
other Event of Default, whether before or after the commencement of a proceeding
under any Debtor Relief Law and notwithstanding any acceleration (for any
reason), or mandatorily assigned by a Non-Consenting Lender pursuant to Section
11.2(b) in connection with a matter requiring the consent of all or all affected
Lenders, the Borrowers shall pay to the Administrative Agent on the date of such
prepayment, refinancing or assignment for the ratable account of each applicable
Lender, a fee in an amount equal to (i) a prepayment premium of 3.0% of the
amount of the Loans being prepaid, refinanced or assigned, in the event such
prepayment, refinancing or assignment occurs on or prior to December 31, 2017,
(ii) a prepayment premium equal to 2.0% of the amount of the Loans being
prepaid, refinanced or assigned, in the event such prepayment refinancing or
assignment occurs after December 31, 2017, but on or prior to December 31, 2018,
and (iii) a prepayment premium of 1.0% of the amount of the Loans being prepaid,
refinanced or assigned, in the event such prepayment, refinancing or assignment
occurs after December 31, 2018, but on or prior to December 31, 2019.
 
Section 2.9.          Place and Application of Payments.  (a) General Payments. 
All payments of principal of and interest on the Loans and of all other
Obligations payable by the Borrowers under this Agreement and the other Loan
Documents, shall be made by the Borrowers to the Administrative Agent (or any
applicable sub-agent) by no later than 1:00 p.m. (New York time) on the due date
thereof at the office of the Administrative Agent in New York, New York (or such
other location as the Administrative Agent may designate to the Borrowers in
writing, including the principal office and location of any designated
sub-agent) for the benefit of the Lender or Lenders entitled thereto.  Any
payments received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in Dollars, in immediately available funds at the place of payment, in each case
without set‑off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.
 
(b)          Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate per annum equal to: (i) from the
date the distribution was made to the date two (2) Business Days after payment
by such Lender is due hereunder, at the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Interest Rate.
 
-41-

--------------------------------------------------------------------------------

(c)           Application of Collateral Proceeds Before Material Event of
Default.  Prior to the occurrence of a Material Event of Default, subject to
Section 2.8(b), all payments, distributions and collections received in respect
of the Obligations and all proceeds of Collateral shall (subject to the
Intercreditor Agreement and the other terms of this Agreement) be applied by the
Administrative Agent against the outstanding Obligations as follows:
 
(i)             first, to any outstanding fees, charges, and expenses then due
to the Administrative Agent and the Lenders;
 
(ii)           second, to outstanding interest charges then due in respect of
the Obligations;
 
(iii)          third, to the outstanding principal balance then scheduled as due
in respect of the Loans; and
 
(vii)          finally, to be made available to the Borrowers or whoever else
may be lawfully entitled thereto.
 
(d)           Application of Collateral Proceeds after Material Event of
Default.  Anything contained herein to the contrary notwithstanding, (x)
pursuant to the exercise of remedies under Sections 8.2 and 8.3 or (y)  after
the occurrence and during the continuation of a Material Event of Default and
after written instruction by the Required Lenders, all payments, distributions
and collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by the Administrative Agent or any of the
Lenders shall (subject to the Intercreditor Agreement) be remitted to the
Administrative Agent and distributed as follows:
 
(i)            first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, which the Borrowers have agreed to pay the Administrative Agent under
Section 11.5 (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);
 
(ii)           second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;
 
-42-

--------------------------------------------------------------------------------

(iii)          third, to the payment of principal on the Loans, the aggregate
amount paid to, or held as collateral security for, the Lenders to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;
 
(iv)           fourth, to the payment of all other Secured Obligations to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and
 
(v)           finally, to the Borrowers or whoever else may be lawfully entitled
thereto.
 
Without limiting the foregoing, in connection with any payment or collection
received and remittance and distribution made pursuant to this Section 2.9(d),
all types of obligations referenced include those obligations arising after the
commencement of a proceeding under any Debtor Relief Law regardless of whether
such obligations are allowed or allowable in whole or in part as a claim in such
proceeding.
 
Section 2.10.        Intentionally Omitted.
 
Section 2.11.        Intentionally Omitted. 
 
Section 2.12.        Evidence of Indebtedness.  (a) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.
 
(c)           The entries maintained in the accounts maintained pursuant to
Sections 2.12(a) and (b) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Obligations in accordance with their terms.
 
(d)           Any Lender may request that its Loan be evidenced by a promissory
note or notes in the form of Exhibit C (referred to herein as a “Note” or the
“Notes”).  In such event, the Borrowers shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in the amount of its
Loan.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to Section
11.11) be represented by one or more Notes payable to the order of the payee
named therein or any assignee pursuant to Section 11.11, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
 
-43-

--------------------------------------------------------------------------------

Section 2.13.       Fees.  The Borrowers shall pay to the Administrative Agent,
for its own use and benefit, the fees agreed to between the Administrative Agent
and the Borrowers in the Administrative Agent Fee Letter, or as otherwise agreed
to in writing between the Borrowers and the Administrative Agent.
 
Section 2.14.        Reserved. 
 
Section 2.15.       Appointment of Borrowers’ Agent as Agent for Borrowers. 
Each Borrower hereby irrevocably authorizes and appoints the Borrowers’ Agent as
its agent hereunder to make requests on such Borrower’s behalf under Section 2
hereof for Borrowings, to request Loans (and any amendments or extensions
thereof), and to take such actions as agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Borrowers by the terms
thereof, together with all such powers as are reasonably incidental thereto. 
Each Borrower irrevocably agrees that the Administrative Agent and the Lenders
may conclusively rely on the authority of the Borrowers’ Agent in exercising the
powers granted to the Borrowers by the terms of this Agreements, and the
Administrative Agent and the Lenders shall be entitled to conclusively presume
that any action by the Borrowers’ Agent under the Loan Documents is taken on
behalf of the Borrowers whether or not the Borrowers’ Agent so indicates.
 
Section 3.             Conditions Precedent.
 
The obligation of each Lender to advance any Loan shall be subject to
satisfaction (or waiver) of the following conditions precedent before or
concurrently with the Credit Event on the Closing Date:
 
(a)           the Administrative Agent shall have received this Agreement duly
executed by the Loan Parties and the Lenders;
 
(b)          the Administrative Agent shall have received for each Lender
requesting Notes, such Lender’s duly executed Notes of the Borrowers, dated the
date hereof and otherwise in compliance with the provisions of Section 2.12(d);
 
(c)           the Administrative Agent (or its bailee or agent pursuant to the
Intercreditor Agreement) shall have received (i) the Second Lien Guaranty and
Security Agreement duly executed by the Loan Parties, together with (A) original
stock certificates or other similar instruments representing all of the issued
and outstanding Ownership Interests in each Subsidiary (limited in the case of
any First Tier Foreign Subsidiary to 66% of the Voting Interests and 100% of any
other Ownership Interests as provided in the First Lien Guaranty and Security
Agreement) as of the Closing Date, to the extent such interests are
certificated, (B) stock powers or similar transfer powers executed in blank and
undated for the Collateral consisting of the Ownership Interests in each
Subsidiary, (C) UCC financing statements to be filed against the Loan Parties,
as debtors, in favor of the Administrative Agent, as secured party, (D) patent,
trademark, and copyright collateral agreements, to the extent requested by the
Administrative Agent, (E) deposit account control agreements, to the extent
requested by the Administrative Agent, and (F) Collateral Access Agreements, to
the extent requested by the Administrative Agent; and (ii) a duly completed and
executed Perfection Certificate;
 
-44-

--------------------------------------------------------------------------------

(d)           the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent (subject to the First Lien Administrative Agent’s interest) as additional
insured and/or lenders loss payee, as applicable;
 
(e)           the Administrative Agent shall have received the Intercreditor
Agreement duly executed by the First Lien Administrative Agent;
 
(f)           the Administrative Agent shall have received executed copies of
the First Lien Credit Agreement and the First Lien Loan Documents, which
agreements shall be in form and substance acceptable to the Administrative
Agent, and the First Lien Loans shall fund concurrently with the initial Credit
Event;
 
(g)           the Administrative Agent shall have received copies of each Loan
Party’s Organization Documents, certified in each instance by its Secretary,
Assistant Secretary, Chief Financial Officer or other officer acceptable to the
Administrative Agent and, with respect to Organization Documents filed with a
Governmental Authority, by the applicable Governmental Authority;
 
(h)           the Administrative Agent shall have received copies of resolutions
of each Loan Party’s Board of Directors (or similar governing body) authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on such Loan Party’s behalf, all
certified in each instance by its Secretary, Assistant Secretary, Chief
Financial Officer or other officer acceptable to the Administrative Agent;
 
(i)            the Administrative Agent shall have received copies of the
certificates of good standing, or nearest equivalent in the relevant
jurisdiction, for each Loan Party (dated no earlier than thirty (30) days prior
to the date hereof) from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, as applicable;
 
(j)            the Administrative Agent shall have received a list of the
Borrowers’ Authorized Representatives;
 
(k)           the Administrative Agent shall have received for itself and for
the Lenders the initial fees required by Section 2.13;
 
(l)            the Administrative Agent shall have received certification from
Turning Point’s Chief Financial Officer or other officer of Turning Point
acceptable to the Administrative Agent of the Solvency of the Loan Parties on a
Consolidated basis after giving effect to the initial Credit Event;
 
-45-

--------------------------------------------------------------------------------

(m)          the capital and organizational structure of the Loan Parties shall
be reasonably satisfactory to the Administrative Agent;
 
(n)           the Administrative Agent shall have received such evaluations and
certifications as it may reasonably require in order to satisfy itself as to the
value of the Collateral, the financial condition of the Loan Parties, and the
lack of material contingent liabilities of the Loan Parties, including: (i) an
executed Officer’s Compliance Certificate, calculated based on Turning Point’s
financial condition as of September 30, 2016, but giving effect to the initial
Credit Event, evidencing a pro forma (A) Consolidated Total Leverage Ratio of
less than 4.25 to 1.00 for the trailing twelve month period then ended and (B)
Consolidated Senior Leverage Ratio of less than 3.25 to 1.00 for the trailing
twelve month period then ended; (ii) a Consolidated closing date balance sheet
for Turning Point calculated based on Turning Point’s financial condition as of
September 30, 2016, but giving effect to the initial Credit Event; (iii) audited
Consolidated financial statements and unaudited Consolidated historical
quarterly financial statements for Turning Point for the prior three years; and
(iv) a certificate from Turning Point’s Chief Financial Officer or other officer
of Turning Point acceptable to the Administrative Agent certifying that since
December 31, 2015, no Material Adverse Effect has occurred;
 
(o)          after giving effect to the Credit Event, the Borrowers shall have
Unused Revolving Credit Commitments (as defined in the First Lien Credit
Agreement) of at least $10,000,000;
 
(p)           the Administrative Agent shall have received financing statement
and, as appropriate, tax and judgment lien search results against the Loan
Parties, and their Property evidencing the absence of Liens thereon, except for
Permitted Liens;
 
(q)          the Administrative Agent shall have received pay‑off and lien
release letters from secured creditors (other than holders of Permitted Liens)
of the Loan Parties setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of any of the Loan Parties) and containing an undertaking
to cause to be delivered to the Administrative Agent UCC termination statements
and any other lien release instruments necessary to release their Liens on the
assets of any of the Loan Parties, which pay‑off and lien release letters shall
be in form and substance acceptable to the Administrative Agent;
 
(r)            the Administrative Agent shall have received the favorable
written opinions of counsel to the Loan Parties, in form and substance
satisfactory to the Administrative Agent;
 
(s)           the Administrative Agent’s due diligence with respect to the Loan
Parties and their Property shall be completed in a manner reasonably acceptable
to the Administrative Agent;
 
-46-

--------------------------------------------------------------------------------

(t)           each of the Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information requested by any
such Lender required by bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including the Patriot
Act; and the Arranger shall have received a fully executed IRS Form W‑9 (or its
equivalent) for each of the Loan Parties;
 
(u)          none of the Loan Parties shall have obtained or attempted to
obtain, place, arrange or renew any debt financing, except as permitted by
Section 7.1, prior to the Closing Date and during the Arranger’s and the
Administrative Agent’s syndication of the credit facilities made available to
the Borrowers hereunder;
 
(v)          each of the representations and warranties set forth herein and in
the other Loan Documents are true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of the Closing Date, except to the extent the same
expressly relate to an earlier date (and in such case is true and correct (or,
in the case of any representation or warranty not qualified as to materiality,
true and correct in all material respects) as of such earlier date);
 
(w)          no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;
 
(x)            the Administrative Agent shall have received the notice required
by Section 2.5;
 
(y)           the Administrative Agent shall have received the Sub-Agency
Agreement duly executed by the Administrative Sub-Agent and the Borrower; and
 
(z)           the Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.
 
Section 4.              Intentionally Omitted.
 
Section 5.              Representations and Warranties.
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to provide the Credit described herein, the Borrowers
hereby represent and warrant to the Administrative Agent and the Lenders both
before and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date, that:
 
Section 5.1.          Organization; Power; Qualification.  Each Loan Party and
each Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect.  The jurisdictions in which each Loan Party is
organized and qualified to do business as of the Closing Date are described on
Schedule 5.1.
 
-47-

--------------------------------------------------------------------------------

Section 5.2.          Ownership.  Each Subsidiary of each Loan Party (including
Subsidiaries that are Loan Parties) as of the Closing Date is listed on Schedule
5.2.  As of the Closing Date, the capitalization of each Loan Party and its
Subsidiaries consists of the Ownership Interests (including number of shares
authorized, issued and outstanding, of such classes and series, with or without
par value) described on Schedule 5.2.  All outstanding Ownership Interests of
each Subsidiary have been duly authorized and validly issued and are fully paid
and non‑assessable and not subject to any preemptive or similar rights, except
as described in Schedule 5.2.  The shareholders or other owners, as applicable,
of each Loan Party and its Subsidiaries and the number of shares owned by each
as of the Closing Date are described on Schedule 5.2, and are owned,
beneficially and of record, by such shareholders or other owners free and clear
of all Liens, other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents and Permitted Liens.  As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or require the
issuance of Ownership Interests of any Loan Party or any Subsidiary thereof,
except as described on Schedule 5.2.
 
Section 5.3.          Authorization; Enforceability.  Each Loan Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Loan Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Loan Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).
 
Section 5.4.          Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc. The execution, delivery and performance by each Loan Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the transactions and any of the other
matters contemplated hereby or thereby do not and will not, by the passage of
time, the giving of notice or otherwise, (a) require any Governmental Approval
or violate any material Legal Requirement (including all Tobacco Requirements)
relating to any Loan Party or any Subsidiary thereof, (b) conflict with, result
in a breach of or constitute a default under any Organization Document of any
Loan Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture or other debt instrument, or under
any other material agreement or other material instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens or (e) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than (i) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) filings under the UCC, (iii) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office and (iv)
Mortgage filings with the applicable county recording office or register of
deeds.
 
-48-

--------------------------------------------------------------------------------

Section 5.5.         Compliance with Law; Governmental Approvals.  Each Loan
Party and each Subsidiary thereof (a) has all Governmental Approvals required by
any applicable Legal Requirements for it to conduct its business, each of which
is in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack by direct
or collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other applicable Legal Requirements
relating to it or any of its respective properties and (c) has timely filed all
material reports, documents and other materials required to be filed by it under
applicable Legal Requirements with any Governmental Authority and has retained
all material records and documents required to be retained by it under all
applicable Legal Requirements except in each such case where the failure to
have, comply or file could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
Section 5.6.          Tax Returns and Payments.  Each Loan Party and each
Subsidiary thereof has duly filed or caused to be filed all federal, state,
local and other tax returns required by all applicable Legal Requirements to be
filed, and has paid, or made adequate provision for the payment of, all federal,
state, local and other taxes, assessments and governmental charges or levies
upon it and its Property, income, profits and assets which are due and payable
(other than any amount the validity of which is the subject of a Permitted
Protest and other than as could not reasonably be expected to have a Material
Adverse Effect).  Such returns accurately reflect in all material respects all
liability for taxes of any Loan Party or any Subsidiary thereof for the periods
covered thereby.  As of the Closing Date, except as set forth on Schedule 5.6,
there is no ongoing audit or examination or, to its knowledge, other
investigation by any Governmental Authority of the tax liability of any Loan
Party or any Subsidiary thereof.  No Governmental Authority has asserted any
Lien or other claim against any Loan Party or any Subsidiary thereof with
respect to unpaid taxes which has not been discharged or resolved (other than
(a) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Loan Party or
Subsidiary and (b) Permitted Liens).  The charges, accruals and reserves on the
books of each Loan Party and each Subsidiary thereof in respect of federal,
state, local and other taxes for all Fiscal Years and portions thereof since the
organization of any Loan Party or any Subsidiary thereof are in the judgment of
the Borrowers adequate, and the Borrowers do not anticipate any additional taxes
or assessments for any of such years.
 
-49-

--------------------------------------------------------------------------------

Section 5.7.          Intellectual Property Matters.  Each Loan Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are currently being used in the conduct of
its business.  No event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights, and
no Loan Party nor any Subsidiary thereof is liable to any Person for
infringement under applicable Legal Requirements with respect to any such rights
as a result of its business operations, except as could not reasonably be
expected to have a Material Adverse Effect.
 
Section 5.8.          Environmental Matters.  (a) There has been no Release of
Hazardous Materials on, at, under or from (i) any property owned, leased or
operated by any Loan Party or any Subsidiary thereof, (ii) to the knowledge of
each Borrower, any property formerly owned, leased or operated by it or any of
its Subsidiaries, or (iii) at any other location arising out of the conduct or
current or prior operations of any Loan Party or any Subsidiary thereof, that
could, in any such case, reasonably be expected to require investigation,
remedial activity or corrective action or cleanup by any Loan Party or any
Subsidiary thereof or reasonably be expected to result in any Loan Party or any
Subsidiary thereof incurring liability under any Environmental Law that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, nor are there any facts, circumstances or conditions arising out
of the current or former operations or owned, operated or leased facilities of
any Loan Party or any Subsidiary thereof that could reasonably be expected to
result in such liability;
 
(b)          Each Loan Party and each Subsidiary thereof and their respective
properties and operations are in compliance, and have been in compliance, in all
material respects with all applicable Environmental Laws, including obtaining
and maintaining all permits, licenses and approvals required under applicable
Environmental Laws to carry on their respective businesses, and all such
permits, licenses and approvals are in full force and effect.  There is no
contamination at, under or about such properties or such operations which could
materially interfere with the continued operation of such properties or
materially impair the fair saleable value thereof;
 
(c)           No Loan Party nor any Subsidiary thereof has received any notice
of violation, alleged violation, non‑compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws or permits required under Environmental Laws that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Loan Party or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened;
 
(d)           Hazardous Materials have not been transported or disposed of to or
from the properties currently or formerly owned, leased or operated by any Loan
Party or any Subsidiary thereof in material violation of, or in a manner or to a
location which could give rise to material liability under, Environmental Laws,
nor have any Hazardous Materials been generated, treated, stored or disposed of
at, on or under any of such properties in violation of, or in a manner that
could give rise to material liability under, any applicable Environmental Laws;
and
 
-50-

--------------------------------------------------------------------------------

(e)            No Environmental Claim is pending, or, to the knowledge of the
Loan Parties and their Subsidiaries after due inquiry, threatened, for which any
Loan Party or any Subsidiary thereof is or may reasonably be expected to be
named as a party, nor are there any Environmental Claims, consent decrees or
orders, administrative orders or other administrative or judicial requirements
outstanding under any applicable Environmental Law with respect to any Loan
Party or any Subsidiary thereof, with respect to any real property owned, leased
or operated by any Loan Party or any Subsidiary thereof or operations of any
Loan Party or any Subsidiary thereof that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
(f)            The Loan Parties have made available to Administrative Agent
accurate and complete copies of all material environmental reports, studies,
assessments, investigations, audits, correspondence and other documents relating
to environmental or occupational safety and health matters with respect to any
real property, including leaseholds, owned or operated by the Loan Parties or
any of their Subsidiaries that are in the Loan Parties’ possession or control.
 
Section 5.9.          Employee Benefit Matters.  (a) As of the Closing Date, no
Loan Party nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, any Employee Benefit Plans other than those identified on
Schedule 5.9;
 
(b)          Each Loan Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  To
the knowledge of each Borrower, each Employee Benefit Plan that is intended to
be qualified under Section 401(a) of the Code has been determined by the IRS to
be so qualified, and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired.  No liability has been
incurred by any Loan Party or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;
 
(c)          As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Loan Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
 
(d)          Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no Loan Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (iii) failed to make a required contribution
or payment to a Multiemployer Plan, or (iv) failed to make a required
installment or other required payment under Sections 412 or 430 of the Code;
 
-51-

--------------------------------------------------------------------------------

(e)           No Termination Event has occurred or is reasonably expected to
occur, except as could not reasonably be expected to have a Material Adverse
Effect;
 
(f)           Except where the failure of any of the following representations
to be correct could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no proceeding, claim (other than a
benefits claim in the ordinary course of business), lawsuit and/or investigation
is existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Loan Party or any ERISA Affiliate, (ii) any
Pension Plan or (iii) any Multiemployer Plan; and
 
(g)           No Loan Party nor any Subsidiary thereof is a party to any
contract, agreement or arrangement that could, solely as a result of the
delivery of this Agreement or the consummation of transactions contemplated
hereby, result in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code, except as could not reasonably be expected
to have a Material Adverse Effect.
 
Section 5.10.       Margin Stock.  No Loan Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any Margin Stock.  No part
of the proceeds of any of the Loans or other extension of credit hereunder will
be used for purchasing or carrying Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors of the Federal Reserve System. 
Following the application of the proceeds of each extension of credit hereunder,
not more than twenty‑five percent (25%) of the value of the assets (either of
Turning Point only or of Turning Point and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 7.2 or Section 7.5 or subject to any
restriction contained in any agreement or instrument between either Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
$15,000,000 will be Margin Stock.
 
Section 5.11.       Government Regulation.  No Loan Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940) and no Loan Party nor any Subsidiary thereof is, or after giving effect to
any Credit Event will be, subject to regulation under the Interstate Commerce
Act, or any other applicable Legal Requirements which limits its ability to
incur or consummate the transactions contemplated hereby.
 
Section 5.12.        Material Contracts; Customers and Suppliers.  (a) Schedule
5.12 sets forth a complete and accurate list of all Material Contracts of each
Loan Party and each Subsidiary thereof in effect as of the Closing Date.  Other
than as set forth in Schedule 5.12, as of the Closing Date, each such Material
Contract is, and after giving effect to the consummation of the transactions
contemplated by the Loan Documents will be, in full force and effect in
accordance with the terms thereof.  To the extent requested by the
Administrative Agent, each Loan Party and each Subsidiary thereof has delivered
to the Administrative Agent a true and complete copy of each Material Contract
required to be listed on Schedule 5.12 or any other Schedule hereto.  As of the
Closing Date, no Loan Party nor any Subsidiary thereof nor, to its knowledge,
any other party thereto is in breach of or in default under any Material
Contract; and
 
-52-

--------------------------------------------------------------------------------

(b)           There exists no actual or, to the knowledge of each Borrower,
threatened termination, cancellation or limitation of, or modification to or
change in the business relationship between (i) any Loan Party or Subsidiary, on
the one hand, and any customer or any group thereof, on the other hand, whose
agreements with any Loan Party or Subsidiary are individually or in the
aggregate material to the business or operations of such Loan Party or
Subsidiary, (ii) any Loan Party or Subsidiary, on the one hand, and any material
supplier thereof other than Bollore, on the other hand or (iii) any Loan Party
or Subsidiary, on the one hand, and Bollore, on the other hand; and, to the
knowledge of each Borrower, there exists no present state of facts or
circumstances that could give rise to or result in any such termination,
cancellation, limitation, modification or change, except in the case of clauses
(i), (ii) and (iii) above, for any threatened termination, cancellation or
limitation of, or modification to or change in any of the above mentioned
business relationships, that could not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.13.       Employee Relations.  As of the Closing Date, no Loan Party
nor any Subsidiary thereof is party to any collective bargaining agreement, nor
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 5.13.  There is (a) no unfair labor practice
complaint pending or, to the knowledge of each Borrower, threatened against
either Borrower or any of its Subsidiaries before any Governmental Authority and
no grievance or arbitration proceeding pending or threatened against either
Borrower or any of its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
Material Adverse Effect, (b) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against either
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect, or (c) to the knowledge of each Borrower, no union
representation question existing with respect to the employees of either
Borrower or any of its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of either Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.  None of the Borrowers or any of their Subsidiaries have incurred any
material liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law which remains unpaid or unsatisfied.  The
hours worked and payments made to employees of the Borrowers and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  All material payments due from the Borrowers or any of
their Subsidiaries on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of such
Borrower or such Subsidiary, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.14.        Burdensome Provisions.  The Loan Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.  No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Ownership
Interests to either Borrower or any other Subsidiary or to transfer any of its
assets or properties to either Borrower or any other Subsidiary in each case
other than as permitted by Section 7.10(b) or (c).
 
-53-

--------------------------------------------------------------------------------

Section 5.15.       Financial Statements.  The audited and unaudited financial
statements most recently delivered are complete and correct in all material
respects and fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of Turning Point as at such dates,
and the results of the operations and changes of financial position for the
periods then ended (other than customary year‑end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP.  As of the date of
the most recently delivered annual financial statements, Turning Point on a
Consolidated basis does not have contingent liabilities or judgments, orders or
injunctions against it that are material to it other than as indicated on such
financial statements. 
 
Section 5.16.        No Material Adverse Change.  Since December 31, 2015, there
has been no material adverse change in the business, operations financial
condition, Property, or liabilities (actual or contingent) of Turning Point and
its Subsidiaries, taken as a whole, and no event has occurred or condition
arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.17.        Solvency.  Each Borrower is Solvent, and the Loan Parties
and their Subsidiaries on a Consolidated basis, are Solvent.
 
Section 5.18.       Title to Properties.  As of the Closing Date, the real
property listed on Schedule 5.18 constitutes all of the real property that is
owned, leased, subleased or used by any Loan Party or any Subsidiary thereof. 
Each Loan Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary to the conduct of its business and valid
and legal title to all of its personal property and assets, except those which
have been disposed of by the Loan Parties subsequent to such date which
dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder.
 
Section 5.19.       Litigation.  There are no actions, suits or proceedings
pending nor, to its knowledge, threatened against or in any other way relating
adversely to or affecting any Loan Party or Subsidiary or any of its respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
 
Section 5.20.        Compliance with Sanctions Programs.  Each Loan Party and
each Subsidiary thereof is in compliance with the requirements of all Sanctions
Programs applicable to it. Each Loan Party has provided to the Administrative
Agent, and the Lenders all information regarding such Loan Party and its
directors, officers, Affiliates and Subsidiaries necessary for the
Administrative Agent, and the Lenders to comply with all applicable Sanctions
Programs.  To the best of each Loan Party’s knowledge, neither any Loan Party
nor any of its officers or directors, Affiliates or Subsidiaries is, as of the
date hereof, a Sanctioned Person.  No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 or the United Kingdom
Bribery Act of 2010.
 
-54-

--------------------------------------------------------------------------------

Section 5.21.        Absence of Defaults.  No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Loan Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Loan Party or any Subsidiary thereof is a party or by which any Loan
Party or any Subsidiary thereof or any of their respective Properties may be
bound or which would require any Loan Party or any Subsidiary thereof to make
any payment under such judgment, decree or order that, in any case under this
clause (b), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 5.22.       Senior Indebtedness Status.  The Obligations of each Loan
Party and each Subsidiary thereof under this Agreement and each of the other
Loan Documents (a) ranks, and shall continue to rank, at least senior in
priority of payment to all Subordinated Debt and pari passu in right of payment
with all senior Indebtedness of each such Person and (b) is designated as
“Senior Indebtedness” (or any comparable designation) under all instruments and
documents, now or in the future, evidencing Subordinated Debt of such Person.
 
Section 5.23.        Disclosure.  The Borrowers and/or their Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Loan Party or any
Subsidiary thereof is subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No financial statement, material report, material
certificate or other material written information furnished by or on behalf of
any Loan Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect; provided
that, with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections and
that such variations may be material).
 
Section 5.24.       Flood Hazard Insurance.  With respect to each parcel of real
property required to be subject to a Mortgage, the Administrative Agent has
received (a) such flood hazard certifications, notices and confirmations
thereof, and effective flood hazard insurance policies, (b) all flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full, and (c)
except as the Borrowers have previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any real property into
or out of a special flood hazard area.
 
-55-

--------------------------------------------------------------------------------

Section 5.25.        Use of Proceeds.  The Borrowers will use the proceeds of
the Loans only for the purposes specified in Section 6.15.
 
Section 5.26.        Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts, with such deductibles and covering such risks
(including workers’ compensation, public liability, business interruption and
property damage insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or Subsidiary operates.  Schedule 5.26 sets forth a
description of all such insurance currently maintained (excluding title, group
health and disability, and similar types of insurance) by or on behalf of the
Loan Parties and their Subsidiaries as of the Closing Date.  As of the Closing
Date, each insurance policy listed on Schedule 5.26 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.
 
Section 5.27.        Collateral Documents.  (a) The Second Lien Guaranty and
Security Agreement creates in favor of the Administrative Agent, for the benefit
of the Secured Parties, legal, valid, continuing and enforceable security
interests in the Collateral (as defined in the Second Lien Guaranty and Security
Agreement).
 
(b)           The financing statements delivered to the Administrative Agent on
the Closing Date are in appropriate form and have been or will be filed in the
offices specified in Schedule 9 of the Second Lien Guaranty and Security
Agreement.  Upon such filings, the Administrative Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the Loan Parties in, all Collateral that may be perfected by filing, recording
or registering a financing statement or analogous document (including the
proceeds of such Collateral subject to the limitations relating to such proceeds
in the UCC), prior and superior in right to any other Person, except for
Permitted Prior Liens.
 
(c)           When the Pledged Interests (as defined in the Second Lien Guaranty
and Security Agreement) constituting Certificated Securities (as defined in the
UCC) are delivered to the Administrative Agent (or its bailee or agent pursuant
to the Intercreditor Agreement), the Administrative Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the Loan Parties in, such Pledged Interests, prior and superior in right to any
other Person, except for Permitted Prior Liens.
 
(d)           When the Second Lien Guaranty and Security Agreement (or a short
form intellectual property security agreement) is filed in the United States
Patent and Trademark Office and the United States Copyright Office and when
financing statements, releases and other filings in appropriate form are filed
in the offices specified in Schedule 9 of the Second Lien Guaranty and Security
Agreement, the Administrative Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property (as defined in the Second Lien Guaranty and
Security Agreement) in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Closing Date), except for
Permitted Prior Liens.
 
-56-

--------------------------------------------------------------------------------

(e)           When control agreements in form and substance reasonably
satisfactory to the Administrative Agent are executed and delivered to the
Administrative Agent, the Administrative Agent shall have (i) “control” (within
the meaning of Section 9‑104 of the UCC) over all Deposit Accounts (as defined
in the Second Lien Guaranty and Security Agreement) and (ii) a fully perfected
Lien on, and security interest in, all right, title and interest of the
applicable Loan Parties in the Deposit Accounts (as defined in the Second Lien
Guaranty and Security Agreement).


Section 5.28.       Affiliate Transactions.  No Loan Party nor any of its
Subsidiaries is a party to any contracts or agreements with any of its
Affiliates (other than with Wholly‑owned Subsidiaries) except as permitted by
Section 7.7.
 
Section 5.29.       No Broker Fees.  No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Loan Parties hereby agree to indemnify the Administrative
Agent, and the Lenders against, and agree that they will hold the Administrative
Agent and the Lenders harmless from, any claim, demand, or liability for any
such broker’s or finder’s fees alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable attorneys’ fees)
arising in connection with any such claim, demand, or liability.
 
Section 6.             Affirmative Covenants.
 
So long as any Credit is available to or in use by the Borrowers hereunder and
until the Facility Termination Date, each Loan Party will:
 
Section 6.1.          Financial Statements and Budgets.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days after the end of each Fiscal Year
commencing with the Fiscal Year ended December 31, 2016, an audited,
Consolidated balance sheet of Turning Point as of the close of such Fiscal Year
and audited, Consolidated statements of income, retained earnings and cash
flows, including the notes thereto, and a report containing management’s
discussion and analysis of such financial statements, prepared in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during the year.  Such annual financial
statements shall be audited by RSM US LLP or an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report and unqualified opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by Turning Point not in
accordance with GAAP.
 
-57-

--------------------------------------------------------------------------------

(b)          Quarterly Financial Statements.  As soon as practicable and in any
event within forty‑five (45) days after the end of the first three (3) fiscal
quarters of each Fiscal Year (commencing with the fiscal quarter ended March 31,
2017, an unaudited Consolidated balance sheet of Turning Point as of the close
of such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, prepared by
Turning Point in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period.
 
(c)          True and Complete Financial Statements.  As of the date of their
delivery, the annual financial statements required to be delivered under Section
6.1(a) and the quarterly financial statements required to be delivered under
Section 6.1(b) will be complete and correct in all material respects and will
fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of Turning Point as at such dates, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments for unaudited financial
statements and the absence of footnotes from unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, will be prepared in accordance with GAAP. As of the date of delivery of
the annual financial statements, Turning Point on a Consolidated basis does not
have contingent liabilities or judgments, orders or injunctions against it that
are material to it other than as indicated on such financial statements.
 
(d)           Annual Budget or Projections.  As soon as practicable and in any
event within sixty (60) days after the end of each Fiscal Year, a Consolidated
budget or Consolidated projections of Turning Point for the ensuing four (4)
fiscal quarters following the end of such Fiscal Year, in form and detail
satisfactory to the Administrative Agent, accompanied by a certificate from a
Responsible Officer of Turning Point to the effect that such budget or
projections contain good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget or projections) of the
financial condition and operations of Turning Point for such period.
 
Section 6.2.          Certificates; Other Reports.  Deliver to the
Administrative Agent and the Arranger (which shall promptly make such
information available to the Lenders in accordance with its customary practice):
 
-58-

--------------------------------------------------------------------------------

(a)           at each time financial statements are delivered pursuant to
Sections 6.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief financial officer of Turning Point;
 
(b)           promptly upon receipt thereof, copies of all material reports, if
any, submitted to any Loan Party, any Subsidiary thereof, or any of their
respective boards of directors by their respective independent public
accountants in connection with their auditing function, including any management
report and any management responses thereto;
 
(c)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of any Loan Party or any
Subsidiary thereof in excess of $17,250,000 pursuant to the terms of any
indenture, loan or credit or similar agreement;
 
(d)           promptly after the assertion or occurrence thereof, notice of any
Environmental Claim or other action or proceeding against or of any
noncompliance by any Loan Party or any Subsidiary thereof with any Environmental
Law that could (i) reasonably be expected to have a Material Adverse Effect or
(ii) cause any Property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;
 
(e)           promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti‑money laundering rules and regulations (including the
Patriot Act), as from time to time reasonably requested by the Administrative
Agent or any Lender;
 
(f)           promptly after being furnished or received, copies of all notices,
reports, certificates, documents and other information furnished to or received
from the First Lien Administrative Agent or any lenders under the First Lien
Credit Agreement or any other agent or representative of such lenders or holders
(including any amendments, waivers, supplements, modifications, notices or other
documents relating to any default or potential default thereunder, but in any
event excluding routine notices, reports and certificates of an administrative
nature);
 
(g)           intentionally omitted;
 
(h)          within five (5) Business Days after a Responsible Officer of any
Loan Party or any Subsidiary thereof obtains actual knowledge thereof, copies of
any notices with respect to product recalls that any Loan Party or any
Subsidiary thereof receives from any Governmental Authority;
 
(i)            promptly after any officer of either Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of any litigation commenced or
claim instituted after the Closing Date against either Borrower or any of its
Subsidiaries demanding damages in excess of, or if adversely determined
reasonably likely to result in liability to either Borrower or any of its
Subsidiaries in excess of, $5,750,000 and notice of any other litigation or
claim against either Borrower or any of its Subsidiaries that is reasonably
likely to result in liability to either Borrower or any of its Subsidiaries in
excess of $5,750,000;
 
-59-

--------------------------------------------------------------------------------

(j)            promptly after the occurrence thereof, notice of (i) any
amendment or modification to any Material Contract (and, with respect to any
such material amendment or modification, if requested by the Administrative
Agent or the Required Lenders, a copy of the documentation governing such
amendment or modification promptly after such request), (ii) the provision or
receipt of any material notice under any Material Contract and (iii) any default
under, or any breach or violation of, any Material Contract;
 
(k)           such other information regarding the operations, business affairs
and financial condition of any Loan Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request; and
 
(l)            promptly after the occurrence thereof, notice of any default or
event of default with respect to any Indebtedness of any Loan Party or any
Subsidiary thereof with an aggregate principal amount in excess of $5,750,000.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which the Administrative Agent receives notice that (i)
Turning Point has filed such document with the Securities and Exchange
Commission and such document is available on the EDGAR website on the internet
at www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge, (ii)
Turning Point has posted such documents, or provided a link thereto on Turning
Point’s website on the Internet at the website address listed in Section 11.3;
or (iii) the documents are posted on Turning Point’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
The Borrowers hereby acknowledge that (a) the Administrative Agent and the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by the Arranger posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public‑side” Lenders (i.e.,
Lenders that do not wish to receive Material Non‑Public Information with respect
to Turning Point or its Affiliates or its or their securities) (each, a “Public
Lender”).  The Borrowers hereby agree that they will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any Material Non‑Public Information (although it may
be sensitive and proprietary) with respect to Turning Point or its Affiliates or
its or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
 
-60-

--------------------------------------------------------------------------------

Section 6.3.          Notice of Litigation and Other Matters.  Promptly (but in
no event later than five (5) days after any Responsible Officer of any Loan
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)           the occurrence of any Default or Event of Default;
 
(b)          (i) the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
before any arbitrator against or involving any Loan Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that if adversely determined could reasonably be expected to result in a
Material Adverse Effect; and
 
(ii)           the commencement of any material proceeding or investigation by
or before the TTB against or involving any Loan Party or any Subsidiary thereof
or any of their respective Properties, assets or businesses;
 
(c)           any notice of any violation received by any Loan Party or any
Subsidiary thereof from any Governmental Authority (including any notice of
non‑compliance with Environmental Laws) that could reasonably be expected to
result in a Material Adverse Effect;
 
(d)           any labor controversy that has resulted in a strike or other work
action against any Loan Party or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;
 
(e)           any attachment, judgment, lien, levy or order exceeding $2,000,000
that may be assessed against or threatened against any Loan Party or any
Subsidiary thereof;
 
(f)            any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which either Borrower or any of its Subsidiaries is a
party or by which either Borrower or any Subsidiary thereof or any of their
respective Properties may be bound which could reasonably be expected to have a
Material Adverse Effect; and
 
-61-

--------------------------------------------------------------------------------

(g)          (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Loan Party or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to Section
4202 of ERISA and (iv) the Borrowers obtaining knowledge or reason to know that
any Loan Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA which, in the case of this clause (iv),
could reasonably be expected to result in a Material Adverse Effect.
 
Each notice pursuant to Section 6.3 (other than Section 6.3(g)) shall be
accompanied by a statement of a Responsible Officer of the Borrowers setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and propose to take with respect thereto.  Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
Section 6.4.          Preservation of Corporate Existence and Related Matters. 
Except as permitted by Section 7.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.
 
Section 6.5.          Maintenance of Property and Licenses.  (a) Protect and
preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in each case in this Section 6.5(a), except as
such action or inaction could not reasonably be expected to result in a Material
Adverse Effect.
 
(b)          Maintain, in full force and effect in all material respects, each
and every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
-62-

--------------------------------------------------------------------------------

Section 6.6.          Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses that are similarly
situated and located and as may be required by applicable Legal Requirements and
as are required by any Collateral Documents (including hazard and business
interruption insurance).  All such insurance shall (a) provide that no
cancellation or material modification thereof shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice
thereof, except as reasonably determined by the Administrative Agent in writing,
(b) name the Administrative Agent as an additional insured party thereunder and
(c) in the case of each casualty insurance policy, name the Administrative Agent
as lender’s loss payee.  On the Closing Date and from time to time thereafter,
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.  Without limiting the
foregoing, the Borrowers shall and shall cause each appropriate Loan Party to
(i) maintain, if available, fully paid flood hazard insurance on all real
property that is located in a special flood hazard area and that is subject to a
Mortgage, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994, (ii) furnish to the Administrative Agent evidence
of renewal (and payment of renewal premiums therefor) of all such policies prior
to the expiration or lapse thereof and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.  If the Borrowers or their
Subsidiaries fail to maintain such insurance, the Administrative Agent may
arrange for such insurance, but at the Borrowers’ expense and without any
responsibility on the Administrative Agent’s part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  The Borrowers shall give the Administrative Agent prompt
notice of any loss exceeding $1,150,000 covered by their or their Subsidiaries’
casualty or business interruption insurance.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the sole
right (subject to the Intercreditor Agreement) to file claims under any property
and general liability insurance policies in respect of the Collateral, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
 
Section 6.7.          Accounting Methods and Financial Records.  Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance in all material respects with the regulations of any
Governmental Authority having jurisdiction over it or any of its Properties.
 
Section 6.8.          Payment of Taxes and Other Obligations.  (a) Pay and
perform all taxes, assessments and other governmental charges that may be levied
or assessed upon it or any of its Property, except to the extent the validity of
such taxes, assessments or governmental charges are the subject of a Permitted
Protest, (b) pay and perform all other Indebtedness, obligations and liabilities
in accordance with customary trade practices and (c) file all applicable tax
returns with respect to it and its properties, except where the failure to pay
or perform such items described in clauses (a), (b) or (c) of this Section 6.8
could not reasonably be expected to have a Material Adverse Effect.
 
-63-

--------------------------------------------------------------------------------

Section 6.9.         Compliance with Laws and Approvals.  Observe and remain in
compliance with all applicable Legal Requirements (including Tobacco
Requirements) and maintain in full force and effect all Governmental Approvals,
in each case applicable to the conduct of its business except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect. No
Loan Party shall (a) deliver or ship goods that are prohibited under applicable
Tobacco Requirements, or (b) deliver or ship goods that are adulterated,
misbranded, mislabeled, or deceptively packaged within the meaning of, or in
violation of, any applicable Tobacco Requirements relating to such shipment or
delivery, except (i) to the extent that such violation could not reasonably be
expected to have a Material Adverse Effect, and (ii) (A) to the extent such
misbranding, mislabeling, adulteration or deceptive packaging does not
materially violate applicable Tobacco Requirements, or (B) to the extent the
Loan Party has been notified of an assertion or misbranding or mislabeling, such
Loan Party is either actively defending the branding or labeling and has
provided appropriate reserves therefor in accordance with GAAP or is correcting
the branding or labeling in compliance with applicable Tobacco Requirements.
 
Section 6.10.       Environmental Laws.  In addition to and without limiting the
generality of Section 6.9, (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with, all
applicable Environmental Laws and obtain, comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws or by a Governmental Authority, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, except in each case as could not reasonably be expected to
have a Material Adverse Effect.
 
Section 6.11.       Compliance with ERISA.  In addition to and without limiting
the generality of Section 6.9, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
 
Section 6.12.       Compliance with Material Contracts.  Comply in all respects
with each Material Contract, except as could not reasonably be expected to have
a Material Adverse Effect.
 
-64-

--------------------------------------------------------------------------------

Section 6.13.        Visits and Inspections.  Permit representatives of the
Administrative Agent or, after the occurrence and during the continuance of an
Event of Default, any Lender, from time to time upon prior reasonable notice and
at such times during normal business hours, all at the expense of the Borrowers,
to visit and inspect its properties; inspect, audit and make copies of its
books, records and files, including management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that, excluding any such visits and
inspections during the continuance of an Event of Default, the Administrative
Agent shall not exercise such rights more often than one (1) time during any
calendar year at the Borrowers’ expense; provided, further, that upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Borrowers
at any time during normal business hours.  The Administrative Agent shall
provide each Lender with prior notice of each visit and inspection, and
representatives of any Lender may accompany the Administrative Agent in
connection with such visit and inspection at such participating Lender’s
expense.  Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at Turning Point’s corporate
offices (or by conference call or at such other location as may be agreed to by
the Borrowers and the Administrative Agent) at such time as may be agreed by the
Borrowers and the Administrative Agent.
 
Section 6.14.        Additional Collateral; Additional Subsidiaries; Real
Property.
 
(a)           Additional Collateral.  With respect to any Property acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Collateral Documents but is not so subject, promptly
(and, in any event, within thirty (30) days after such creation or acquisition;
provided that the Administrative Agent may extend such time period by (x) an
additional thirty (30) days in its sole discretion and (y) an unlimited number
of days thereafter with the consent of the Required Lenders) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall deem reasonably necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such Property under applicable Legal Requirements (including
applicable foreign Legal Requirements unless the Required Lenders shall
determine in their sole discretion that the cost of complying with such
applicable foreign law is excessive in relation to the value of the security to
be afforded thereby) subject to no Liens other than Permitted Liens and no
senior Liens other than Permitted Prior Liens, (ii) to the extent requested by
the Administrative Agent, deliver customary and reasonable opinions of counsel
to the Borrowers in form and substance, and from counsel, reasonably acceptable
to the Administrative Agent, and (iii) take all actions necessary to cause such
Lien to be duly perfected to the extent required by such Collateral Documents in
accordance with all applicable Legal Requirements, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.  Subject to the limitations set forth herein and in the
other Loan Documents, the Borrowers and the other Loan Parties shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Lien of the Collateral Documents
against such after‑acquired Properties, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
 
-65-

--------------------------------------------------------------------------------

(b)           Additional Subsidiary Guarantors.  Promptly after any Subsidiary
that was an Immaterial Subsidiary ceases to be an Immaterial Subsidiary, and
promptly after the creation or acquisition of any Domestic Subsidiary or any
Foreign Subsidiary that satisfies the definition of Guarantor (and, in any
event, within thirty (30) days after such date of ceasing to be an Immaterial
Subsidiary or such creation or acquisition, as applicable; provided that the
Administrative Agent may extend such time period by (x) an additional thirty
(30) days in its sole discretion and (y) an unlimited number of days thereafter
with the consent of the Required Lenders) cause such Person to (i) become a
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Second Lien Guaranty and Security Agreement, a joinder to the
Intercreditor Agreement and such other documents as the Administrative Agent
shall deem reasonably appropriate for such purpose, (ii) grant a security
interest in all Collateral (subject to the exceptions specified in the Second
Lien Guaranty and Security Agreement) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each applicable
Collateral Document or such other documents as the Administrative Agent shall
deem reasonably appropriate for such purpose and comply with the terms of each
applicable Collateral Document, (iii) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 3 as may be
reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent (or its bailee or agent pursuant to the Intercreditor
Agreement) such original certificated Ownership Interests or other certificates
and stock or other transfer powers evidencing the Ownership Interests of such
Person, (v) deliver to the Administrative Agent such updated Schedules to the
Loan Documents as requested by the Administrative Agent with respect to such
Person and (vi) deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent.
 
(c)           Additional Foreign Subsidiaries.  Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty‑five (45) days after such
notification; provided that the Administrative Agent may extend such time period
by (x) an additional fifteen (15) days in its sole discretion and (y) an
unlimited number of days thereafter with the consent of the Required Lenders),
cause (i) the applicable Loan Party to deliver to the Administrative Agent
Collateral Documents pledging sixty‑five percent (65%) of the total outstanding
voting Ownership Interests (and one hundred percent (100%) of the non‑voting
Ownership Interests) of any such new First Tier Foreign Subsidiary, which
Collateral Documents shall be governed by the law of the jurisdiction of
organization of such First Tier Foreign Subsidiary, and a consent thereto
executed by such new First Tier Foreign Subsidiary (including, if applicable,
deliver to Administrative Agent (or its bailee or agent pursuant to the
Intercreditor Agreement) original certificated Ownership Interests (or the
equivalent thereof pursuant to the applicable Legal Requirements and practices
of any relevant foreign jurisdiction) evidencing the Ownership Interests of such
new First Tier Foreign Subsidiary, together with an appropriate undated stock or
other transfer power for each certificate duly executed in blank by the
registered owner thereof), (ii) such Person to deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 3 as may
be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and (iv)
such Person to deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent.  For the avoidance of
doubt, no guaranty by (or pledge of any of the assets or Ownership Interests
(other than up to sixty‑five percent (65%) of the voting Ownership Interests and
one hundred percent (100%) of the non‑voting Ownership Interests of a First Tier
Foreign Subsidiary) of) any First Tier Foreign Subsidiary shall be required to
the extent such guaranty or pledge would have a material adverse tax consequence
for either Borrower or result in a violation of applicable Legal Requirements.
 
-66-

--------------------------------------------------------------------------------

(d)          Real Property Collateral.  (i) Promptly after the acquisition by
any Loan Party of any fee owned real property with a fair market value in excess
of $2,000,000 that is not subject to the existing Collateral Documents (and, in
any event, within ten (10) days after such acquisition), notify the
Administrative Agent and (ii) promptly thereafter (and in any event, within
sixty (60) days of such acquisition, as such time period may be extended by the
Administrative Agent with the consent of the Required Lenders), deliver such
mortgages, deeds of trust, flood insurance certificates, title insurance
policies, environmental reports, surveys and other documents reasonably
requested by the Administrative Agent necessary to grant and perfect a first
priority Lien (subject to Permitted Prior Liens) on such real property in favor
of the Administrative Agent, for the benefit of the Secured Parties, all in form
and substance reasonably acceptable to the Administrative Agent, including those
certificates, documents and information listed on Schedule 6.14(d).
 
(e)           Merger Subsidiaries.  Notwithstanding the foregoing, to the extent
any new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 6.14(b) or (c), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger or
amalgamation transaction shall be required to so comply with Section 6.14(b) or
(c), as applicable, within fifteen (15) days of the consummation of such
Permitted Acquisition, as such time period may be extended by (x) an additional
forty‑five (45) days with the consent of the Administrative Agent and (y) an
unlimited number of days thereafter with the consent of the Required Lenders).
 
(f)           Exclusions.  The provisions of this Section 6.14 shall not apply
to (i) Excluded Property and (ii) assets as to which the Required Lenders and
the Borrowers shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.
 
(g)          First Lien Loan Documents.  Notwithstanding anything herein to the
contrary, the Borrowers and the other Loan Parties shall execute and deliver to
the Administrative Agent, for the benefit of the Secured Parties, mortgages,
charges, deeds of trust, deposit account control agreements, collateral access
agreements and other security documents to the extent provided to the First Lien
Administrative Agent or executed in respect of the First Lien Obligations (as
defined in the Intercreditor Agreement).
 
Section 6.15.       Use of Proceeds.  The Borrowers shall use all proceeds of
the Loans to refinance existing Indebtedness outstanding on the Closing Date, to
fund certain fees and expenses associated with this Agreement and the
transactions contemplated hereby, and for working capital purposes and other
general corporate purposes.
 
Section 6.16.        Intentionally Omitted.
 
-67-

--------------------------------------------------------------------------------

Section 6.17.        Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which the Administrative Agent or the Required Lenders may
reasonably request to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Collateral Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties; and provide to the
Administrative Agent, from time to time upon the reasonable request of the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Collateral Documents.
 
Section 6.18.      Distribution and License Agreements.  Maintain in effect
during the term of this Agreement (a) the Bollore Distribution Agreements with
Bollore Technologies S.A. (“Bollore”) and Bollore S.A. (as applicable), (b) the
JJA Supply Agreement, (c) the Swedish Match Agreement, and (d) the Durfort
Production Agreement.
 
Section 6.19.       Maintenance of Company Separateness.  Each Borrower will,
and will cause each of its respective Subsidiaries to, satisfy in all material
respects customary company formalities, including, as applicable, (a) the
holding of regular board of directors’ and shareholders’ meetings or action by
directors or shareholders without a meeting, (b) the maintenance of separate
company records and (c) the maintenance of separate bank accounts in its own
name, except in each case as could not reasonably be expected to cause the
separate company existence thereof to be ignored or the assets and liabilities
thereof to be substantively consolidated as set forth in the following
sentence.  Neither the Borrowers nor any of their respective Subsidiaries shall
take any action, or conduct its affairs in a manner, which is likely to result
in the company existence of either Borrower or any of its respective
Subsidiaries being ignored, or in the assets and liabilities of either Borrower
or any of its respective Subsidiaries being substantively consolidated with one
another or with those of any other such Person in a bankruptcy, reorganization
or other insolvency proceeding.
 
Section 6.20.        Intentionally Omitted.
 
Section 6.21.        Intentionally Omitted.
 
Section 6.22.       Compliance with Sanctions Programs. (a) Each Loan Party
shall at all times comply with the requirements of all Sanctions Programs
applicable to such Loan Party and shall cause each of its Subsidiaries to comply
with the requirements of all Sanctions Programs applicable to such Subsidiary.
 
(b)           Each Loan Party shall provide the Administrative Agent, and the
Lenders any information regarding such Loan Party, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, and the Lenders to comply
with all applicable Sanctions Programs; subject however, in the case of
Affiliates, to such Loan Party’s ability to provide information applicable to
them. 
 
-68-

--------------------------------------------------------------------------------

(c)           If any Loan Party obtains actual knowledge or receives any written
notice that such Loan Party, any of its officers or directors, any Affiliate, or
any Subsidiary is named on any then current Sanctions List (such occurrence, a
“Sanctions Event”), such Loan Party shall promptly (i) give written notice to
the Administrative Agent, and the Lenders of such Sanctions Event, and (ii)
comply with all applicable Legal Requirements with respect to such Sanctions
Event (regardless of whether the party included on the Sanctions List is located
within the jurisdiction of the United States of America), including the
Sanctions Programs, and each Loan Party hereby authorizes and consents to the
Administrative Agent, and the Lenders taking any and all steps the
Administrative Agent, or the Lenders deem necessary, in their sole but
reasonable discretion, to avoid violation of all applicable Legal Requirements
with respect to any such Sanctions Event, including the requirements of the
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC and/or the U.S. Department of Treasury’s Office of
Foreign Assets Control).
 
(d)           No Loan Party will, directly or, to the knowledge of any Loan
Party, indirectly, use any proceeds of the Loans to finance or otherwise fund
(i) any activity or business with or related to any Sanctioned Person or any
Sanctioned Country or (ii) in any other manner that will result in a violation
of any Sanctions Program by any Person (including any Person participating in
the Loans, whether as lender, underwriter, advisor, investor, or otherwise).
 
Section 6.23.        Post‑Closing Matters.  Execute and deliver the documents
and complete the tasks set forth on Schedule 6.23, in each case within the time
limits specified on such schedule.
 
Section 7.              Negative Covenants.
 
So long as any Credit is available to or in use by the Borrowers hereunder and
until the Facility Termination Date, the Borrowers will not, and not permit any
of their respective Subsidiaries to:
 
Section 7.1.           Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness except:
 
(a)           the Obligations;
 
(b)          Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, foreign exchange
rate or commodity price risks and not for speculative purposes; provided, that
the Borrowers shall not enter into any Hedge Agreement with respect to the
Interest Rate under this Agreement;
 
(c)           Indebtedness existing on the Closing Date and listed on Schedule
7.1 and any Permitted Refinancing thereof, including obligations in respect of
the JPMorgan Letters of Credit in an aggregate amount not to exceed $2,600,000;
 
(d)          Indebtedness of the Borrowers and their Subsidiaries incurred in
connection with Capitalized Lease Obligations and purchase money Indebtedness in
an aggregate amount not to exceed $5,750,000 at any time outstanding;
 
-69-

--------------------------------------------------------------------------------

(e)           Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness, and
(iii) the aggregate outstanding principal amount of such Indebtedness (excluding
Non-Recourse Indebtedness) does not exceed $11,500,000 at any time outstanding;
 
(f)           Guarantee obligations of any Loan Party with respect to
Indebtedness permitted pursuant to subsections (a) through (d), (i), (m) and (n)
of this Section 7.1;
 
(g)           subject to Section 11.27, unsecured intercompany Indebtedness owed
by any Loan Party to another Loan Party;
 
(h)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;
 
(i)           unsecured Subordinated Debt of the Borrowers in an aggregate
amount not to exceed $25,000,000 at any time outstanding; provided that, in the
case of each incurrence of such unsecured Indebtedness, (i) no Default or Event
of Default shall have occurred and be continuing or would be caused by the
incurrence of such unsecured Indebtedness, (ii) the Administrative Agent shall
have received satisfactory written evidence that (A) the Consolidated Total
Leverage Ratio would not be greater than the most recently applicable
Consolidated Total Leverage Ratio required under Section 7.15 and (B)  the
Consolidated Senior Leverage Ratio would not be greater than the most recently
applicable Consolidated Senior Leverage Ratio required under Section 7.15, in
each case, on a Pro Forma Basis after giving effect to the issuance of any such
unsecured Indebtedness, and (iii) such unsecured Indebtedness will not have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of any Loans outstanding at the time such unsecured
Indebtedness is incurred or a maturity date earlier than the date that is six
(6) months after the latest maturity date then in effect at the time such
unsecured Indebtedness is incurred;
 
(j)            Indebtedness of either Borrower and its Subsidiaries under
performance bonds, surety bonds, release, appeal and similar bonds, statutory
obligations or with respect to workers’ compensation claims, or arising from
Guarantees to suppliers, lessors, licensees, contractors, franchises or
customers of obligations (other than Indebtedness), in each case, incurred in
the ordinary course of business, and reimbursement obligations in respect of any
of the foregoing;
 
(k)           (i) the VaporBeast Seller Debt and (ii) other unsecured Seller
Debt, so long as at all times such other Indebtedness constitutes subordinated
debt pursuant to Section 7.16(b);
 
-70-

--------------------------------------------------------------------------------

(l)            (i) Indebtedness of any Loan Party under the First Lien Credit
Agreement in an aggregate principal amount not to exceed (A) the First Lien Cap
Amount (as defined in the Intercreditor Agreement), minus (B) the aggregate
principal amount of repayments and prepayments of loans under the First Lien
Credit Agreement and (ii) and any Permitted Refinancing thereof; provided that,
in the case of any Permitted Refinancing thereof, the agent or lenders party to
such refinanced, refunded or extended Indebtedness agree in writing to be bound
by the terms of the Intercreditor Agreement;
 
(m)          Indebtedness constituting a Permitted Refinancing of all or any
portion of the Loans; provided that (i) (x) any such Indebtedness in the form of
loans or other credit facilities shall be unsecured, and (y) if such
Indebtedness is secured, it shall constitute debt securities and shall be
secured on a pari passu basis with the Obligations by way of joinder to and
amendment and restatement of the Collateral Documents (provided that, such
joinder and amendment and restatement will not modify any terms of such
Collateral Documents other than to add (A) such Indebtedness as obligations
secured thereby, (B) the holders of such obligations as secured parties with
rights as such thereunder, (C) the establishment of the Administrative Agent as
the collateral agent for both the Secured Parties and the holders of such
obligations, and (D) incidental terms related to the foregoing additions), (ii)
such Indebtedness will not have a shorter weighted average life to maturity than
the remaining weighted average life to maturity of any Loans outstanding at the
time such Indebtedness is incurred or a maturity date earlier than the latest
maturity date then in effect at the time such Indebtedness is incurred, (iii) if
such Indebtedness is secured, the agent or lenders party to such Indebtedness
shall execute and deliver to the Administrative Agent an intercreditor agreement
and become party to the other Intercreditor Agreement to the extent then in
effect and (iv) the other terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) are substantially similar
to, or less favorable to the investors providing such Indebtedness, than those
applicable to the Loans (except for covenants or other provisions applicable
only to periods after the date that is ninety‑one (91) days after the latest
maturity date in effect at the time such Indebtedness is incurred) as certified
by the chief financial officer or treasurer of Turning Point; and
 
(n)          unsecured Indebtedness of either Borrower or any Subsidiary thereof
not otherwise permitted pursuant to this Section 7.1 in an aggregate principal
amount not to exceed $2,300,000 at any time outstanding.
 
Section 7.2.          Liens.  Create, incur, assume or suffer to exist any Lien
on or with respect to any of its Property, whether now owned or hereafter
acquired, except:
 
(a)           Liens created pursuant to the Loan Documents;
 
(b)          Liens in existence on the Closing Date and described on Schedule
7.2, and the replacement, renewal or extension thereof (including Liens
incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 7.1(c)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 7.2)); provided that the scope of any such Lien shall not
be increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing;
 
-71-

--------------------------------------------------------------------------------

(c)           Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
do not have priority over Agent’s Liens and in respect of which the underlying
taxes, assessments, or charges or levies are the subject of Permitted Protests;
 
(d)          the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of either
Borrower or any of its Subsidiaries;
 
(e)           deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;
 
(f)           encumbrances in the nature of (i) zoning restrictions, easements
and rights or restrictions of record on the use of real property and (ii) minor
defects or irregularities in title, in each case, which do not materially
detract from the value of such property or impair the use thereof in the
ordinary conduct of business;
 
(g)           Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrowers and
their Subsidiaries;
 
(h)          Liens securing Indebtedness permitted under Section 7.1(d);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);
 
-72-

--------------------------------------------------------------------------------

(i)            Liens (x) securing judgments for the payment of money not
constituting an Event of Default under Section 8.1(l) or (y) securing appeal or
other surety bonds relating to such judgments;
 
(j)            Liens on Property (x) of any Subsidiary which are in existence at
the time that such Subsidiary is acquired pursuant to a Permitted Acquisition
and (y) of either Borrower or any of its Subsidiaries existing at the time such
Property is purchased or otherwise acquired by such Borrower or such Subsidiary
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (x) and (y), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens are applicable only
to the assets acquired (or the assets of the Subsidiary acquired), (C) such
Liens do not attach to any other Property of the Borrowers or any of their
Subsidiaries and (D) the Indebtedness secured by such Liens is permitted under
Section 7.1(e) of this Agreement;
 
(k)           Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral, and (ii)
such Liens extending to the assets of any Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 7.1(c) or
(e);
 
(l)            (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4‑210 of the UCC in effect in the relevant jurisdiction
(or Section 4‑208 of the UCC in effect in the State of New York) and (ii) Liens
of any depositary bank in connection with statutory, common law and contractual
rights of set‑off and recoupment with respect to any deposit account of either
Borrower or any Subsidiary thereof;
 
(m)          (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;
 
(n)           any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrowers or their Subsidiaries or
materially detract from the value of the relevant assets of the Borrowers or
their Subsidiaries or (ii) secure any Indebtedness;
 
(o)           Liens on the JPMorgan Cash Collateral Account securing
Indebtedness of the JPMorgan Letters of Credit permitted under Section 7.1(c);
provided that (i) such Liens shall only be permitted for the period of time
during which the JPMorgan Letters of Credit remain outstanding and are required
to be cash collateralized and (ii) the amount of cash in such account shall not
exceed 100% of the face amount of such letters of credit and any reimbursement
obligations related thereto;
 
-73-

--------------------------------------------------------------------------------

(p)           Liens securing Indebtedness under the First Lien Credit Agreement
or any refinancing, refunding or extension thereof incurred pursuant to Section
7.1(l); provided that such Liens are subject to the terms of the Intercreditor
Agreement;
 
(q)           Liens securing Indebtedness incurred pursuant to Section 7.1(m) to
the extent such Indebtedness is in the form of debt securities; provided that
such Liens are subject to the terms of the Intercreditor Agreement, to the
extent then in effect; and
 
(r)            Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $2,875,000 at any time outstanding.
 
Section 7.3.          Investments.  Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Ownership Interests, interests in any partnership or joint
venture (including the creation or capitalization of any Subsidiary), evidence
of Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any other Person (all the foregoing,
“Investments”) except:
 
(a)           (i) Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date;
 
(ii)           Investments existing on the Closing Date (other than Investments
in Subsidiaries existing on the Closing Date) and described on Schedule 7.3; and
 
(iii)          Investments made after the Closing Date by any Loan Party in any
other Loan Party;
 
(b)           Investments in cash and Cash Equivalents;
 
(c)           deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 7.2;
 
(d)          Hedge Agreements permitted pursuant to Section 7.1;
 
(e)           Investments made after the Closing Date by either Borrower or any
Subsidiary thereof in the form of Permitted Acquisitions to the extent that any
Person or Property directly or indirectly acquired in such acquisition becomes a
part of either Borrower or a Guarantor or is required to become and becomes
(whether or not such Person is a Wholly‑owned Subsidiary) a Guarantor in the
manner contemplated by Section 6.14;
 
(f)            deposits in the TMSA Account;
 
-74-

--------------------------------------------------------------------------------

(g)           Investments made after the Closing Date in the form of Restricted
Payments permitted pursuant to Section 7.6;
 
(h)           Guarantee obligations permitted pursuant to Section 7.1; and
 
(i)            intercompany Indebtedness permitted under Section 7.1(g).
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital in respect thereof (not to exceed the original amount
invested).
 
Section 7.4.        Fundamental Changes.  Merge, consolidate (it being
acknowledged that the term “consolidate” does not include any consolidation
occurring solely pursuant to GAAP of the financial results of Turning Point with
the financial results of Standard General or SDOI) or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind‑up or dissolve itself (or suffer any
liquidation or dissolution) except:
 
(a)          (i) any Wholly‑owned Subsidiary of either Borrower may be merged,
amalgamated or consolidated with or into a Borrower (provided that a Borrower
shall be the continuing or surviving entity) or (ii) any Wholly‑owned Subsidiary
of either Borrower may be merged, amalgamated or consolidated with or into any
Guarantor (provided that the Guarantor shall be the continuing or surviving
entity or simultaneously with such transaction, the continuing or surviving
entity shall become a Guarantor and such Borrower shall comply with Section 6.14
in connection therewith);
 
(b)          any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to
either Borrower or any Guarantor;
 
(c)           any Wholly‑owned Subsidiary of either Borrower may merge with or
into the Person such Wholly‑owned Subsidiary was formed to acquire in connection
with any acquisition permitted hereunder (including any Permitted Acquisition
permitted pursuant to Section 7.3(e)); provided that, in the case of any merger
involving a Wholly‑owned Subsidiary that is a Domestic Subsidiary, (i) a
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
Guarantor and such Borrower shall comply with Section 6.14 in connection
therewith; and
 
(d)          any Acquired Entity may be merged, amalgamated or consolidated with
or into either Borrower or any of its Subsidiaries in connection with a
Permitted Acquisition in a manner consistent with the definition of “Acquired
Entity”.
 
Section 7.5.          Asset Dispositions.  Make any Asset Disposition except:
 
-75-

--------------------------------------------------------------------------------

(a)           the sale of obsolete, worn‑out or surplus assets no longer used or
usable in the business of either Borrower or any of its Subsidiaries;
 
(b)           non‑exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrowers and their Subsidiaries;
 
(c)           leases, subleases, licenses or sublicenses of real or personal
property granted by either Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrowers or any of their Subsidiaries;
 
(d)          Asset Dispositions in connection with Events of Loss; provided that
the requirements of Section 2.8(b) are complied with in connection therewith;
 
(e)           Assets Dispositions in connection with transactions permitted by
Section 7.4; and
 
(f)           Asset Dispositions not otherwise permitted pursuant to this
Section 7.5; provided that (i) at the time of such Asset Disposition, no Default
or Event of Default shall exist or would result from such Asset Disposition,
(ii) such Asset Disposition is made for fair market value and the consideration
received shall be no less than seventy‑five percent (75%) in cash; provided that
the amount of: (x) any liabilities (as shown on the applicable Borrower’s or the
applicable Subsidiary’s most recent balance sheet) of either Borrower or any
Subsidiary thereof (other than contingent liabilities and liabilities that are
by their terms subordinated to the Secured Obligations or Indebtedness of such
Borrower or such Subsidiary that is unsecured or secured by a Lien junior in
priority to the Liens securing the Secured Obligations) that are assumed by the
transferee of any such assets and with respect to which such Borrower or such
Subsidiary is unconditionally released from further liability and (y) any
securities received by such Borrower or the applicable Subsidiary from such
transferee that are converted within sixty (60) days by such Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received in that conversion) will be deemed to be cash for purposes
of this clause (ii), and (iii) the aggregate fair market value of all property
disposed of after the Closing Date in reliance on this clause (f) shall not
exceed $5,750,000.
 
Section 7.6.          Restricted Payments.  Declare or pay any dividend on, or
make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Ownership Interests of either Borrower or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Ownership Interests of either Borrower or any
Subsidiary thereof (all of the foregoing, “Restricted Payments”), provided that:
 
-76-

--------------------------------------------------------------------------------

(a)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, either Borrower or any of its Subsidiaries
may pay dividends in shares of its own Qualified Ownership Interests;
 
(b)           any Subsidiary of either Borrower may pay cash dividends to either
Borrower or any Guarantor (and, if applicable, to other holders of its
outstanding Qualified Ownership Interests on a pro rata basis);
 
(c)           Turning Point shall be permitted to make a single dividend or
distribution to its shareholders or to make a redemption or purchase of shares
(any such dividend, distribution, redemption or purchase, a “Restricted
Quarterly Distribution”) in each fiscal quarter of Turning Point, so long as (i)
both immediately before and after giving effect thereto, no Default or Event of
Default has occurred and is continuing on the date of such Restricted Quarterly
Distribution, and (ii) the Borrowers shall have Unused Revolving Credit
Commitments (as defined in the First Lien Credit Agreement) of at least
$10,000,000 after giving effect to such Restricted Quarterly Distribution;
provided that the aggregate amount of Restricted Quarterly Distributions during
any Fiscal Year shall not exceed the sum of the aggregate amount of mandatory
and voluntary principal payments made on the Priority Term Loans (as defined in
the First Lien Credit Agreement as of the date hereof) during such Fiscal Year
pursuant to Sections 2.7 and 2.8 and that were made prior to the date of the
proposed Restricted Quarterly Distribution; provided, further, that, Turning
Point shall be permitted to make a Restricted Quarterly Distribution during any
Fiscal Year after May 15 of such Fiscal Year, without any limit as to the amount
of such dividend or distribution, if (A) prior to such Restricted Quarterly
Distribution, the Borrowers have made the Excess Cash Flow payment required to
be made, if any, pursuant to Section 2.8(b)(iii) with respect to the immediately
preceding Fiscal Year, (B) the Consolidated Total Leverage Ratio is less than
2.50 to 1.00 as of the end of the two consecutive fiscal quarters of the
Borrowers immediately preceding the date of such Restricted Quarterly
Distribution, and the Borrowers have delivered to the Administrative Agent the
compliance certificates required by Section 6.2(a) hereof with detailed
calculations evidencing such Consolidated Total Leverage Ratio on such dates,
and (C) the Borrowers have delivered a compliance certificate in the form of
Exhibit D attached hereto evidencing that, after giving effect to such
Restricted Quarterly Distribution (including any Borrowing advanced on such date
to make such Restricted Quarterly Distribution), Turning Point’s pro forma
Consolidated Total Leverage Ratio is less than 2.50 to 1.00; and
 
(d)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrowers may make Restricted Payments
so that Turning Point may redeem, retire or otherwise acquire shares of its
Ownership Interests or options or other equity or phantom equity in respect of
its Ownership Interests from present or former officers, employees, directors or
consultants (or their family members or trusts or other entities for the benefit
of any of the foregoing) or make severance payments to such Persons in
connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant in an amount
not to exceed $5,750,000 in the aggregate since the Closing Date.
 
-77-

--------------------------------------------------------------------------------

Section 7.7.          Transactions with Affiliates.  Directly or indirectly
enter into any transaction, including any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with (a) any officer, director, holder of any
Ownership Interests in, or other Affiliate of, either Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:
 
(i)            transactions permitted by Section 7.6;
 
(ii)           transactions existing on the Closing Date and described on
Schedule 7.7;
 
(iii)          transactions among Loan Parties;
 
(iv)         other transactions on terms as favorable as would be obtained by it
in a comparable arm’s‑length transaction with an independent, unrelated third
party as determined, (x) with respect to any transaction or series of related
transactions involving consideration of less than $2,875,000, in the reasonable,
good faith judgment of the Borrowers, (y) with respect to any transaction or
series of related transactions involving consideration of at least $2,875,000
but less than $5,750,000, in good faith by the Board of Directors (or equivalent
governing body) of Turning Point and (z) with respect to any transaction or
series of related transactions involving consideration of $5,750,000 or more, in
a written opinion from an independent investment banking firm of nationally
recognized standing;
 
(v)          employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business; and
 
(vi)         payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrowers and their Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrowers and their
Subsidiaries.
 
Section 7.8.          Accounting Changes; Organizational Documents.  (a) Without
the consent of the Administrative Agent, which shall not be unreasonably
withheld, change its Fiscal Year end or make any material change in its
accounting treatment and reporting practices except as required by GAAP.
 
(b)          Amend, modify or change its Organization Documents in any manner
materially adverse to the rights or interests of the Lenders.
 
Section 7.9.         Payments and Modifications of Certain Indebtedness.  (a)
Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any First Lien Loan
Document or the documentation governing any Permitted Refinancing thereof or any
Subordinated Debt, other than as permitted by the terms of the Intercreditor
Agreement and any other intercreditor or subordination provisions applicable to
such Subordinated Debt.
 
-78-

--------------------------------------------------------------------------------

(b)          Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including (x) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (y) at the maturity thereof) any Subordinated Debt, unsecured
Indebtedness or Indebtedness secured by Liens that are junior to those securing
the Secured Obligations, except:
 
(i)            refinancings, refundings, renewals, extensions or exchanges of
any such Indebtedness to the extent that such refinancings, refundings,
renewals, extensions or exchanges are permitted under Section 7.1(c), (e), (g),
(i), (l), (m) or (n), in each instance, to the extent applicable to such
Indebtedness, subject to the terms of the Intercreditor Agreement and any other
intercreditor or subordination provisions applicable thereto, including Section
11.27; and
 
(ii)           the payment of regularly scheduled principal and interest, and
expenses, indemnities and other amounts to the extent due and owing in respect
of Indebtedness incurred under Section 7.1(c), (e), (g), (i), (l), (m) or (n),
in each instance, to the extent applicable to such Indebtedness, subject to the
terms of the Intercreditor Agreement and any other intercreditor or
subordination provisions applicable thereto, including Section 11.27.
 
Section 7.10.        No Further Negative Pledges; Restrictive Agreements.  (a)
Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, to secure the Secured
Obligations, except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to the Intercreditor Agreement, and (iii) pursuant to any document
or instrument governing Indebtedness incurred pursuant to Section 7.1(d)
(provided that any such restriction contained therein relates only to the asset
or assets financed thereby) or (e) (provided that any such restriction contained
therein relates only to the assets acquired in any such acquisition referred to
therein).
 
(b)           Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Loan Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Loan Party or any Subsidiary thereof on its Ownership Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party or (iii)
make loans or advances to any Loan Party, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) applicable Legal Requirements or (C)
Indebtedness incurred under Section 7.1(c) or (e).
 
(c)           Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Loan Party or
any Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Loan Party or (ii) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extensions
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B)
applicable Legal Requirements, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 7.1(c), (d) (provided that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith) or (e) (provided that any such restriction contained
therein relates only to the assets acquired in any such acquisition referred to
therein), (D) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of a Borrower, so long as such obligations
are not entered into in contemplation of such Person becoming a Subsidiary, (E)
customary restrictions contained in an agreement related to the sale of Property
(to the extent such sale is permitted pursuant to Section 7.5) that limit the
transfer of such Property pending the consummation of such sale, (F) customary
restrictions in leases, subleases, licenses and sublicenses otherwise permitted
by this Agreement so long as such restrictions relate only to the assets subject
thereto and (G) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business.
 
-79-

--------------------------------------------------------------------------------

Section 7.11.        Nature of Business.  Engage in any business other than the
business conducted by the Borrowers and their Subsidiaries as of the Closing
Date and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
 
Section 7.12.       Amendments of Other Documents.  Amend, modify, waive or
supplement (or permit the modification, amendment, waiver or supplement of) any
of the terms or provisions of (i) the Bollore Distribution Agreements, the JJA
Supply Agreement, the Swedish Match Agreement, or the Durfort Production
Agreement, in each case, in any respect which would reasonably be expected to
have a Material Adverse Effect or would materially and adversely affect the
rights or interests of the Administrative Agent and the Lenders hereunder,
without the prior written consent of the Required Lenders or (ii) any other
Material Contract in any respect which would reasonably be expected to have a
Material Adverse Effect or would materially and adversely affect the rights or
interests of the Administrative Agent and the Lenders hereunder, without the
prior written consent of the Administrative Agent.
 
Section 7.13.        Sale Leasebacks.  Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any Property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred unless (a) the sale or transfer of such Property is
permitted by Section 7.5 and (b) any Indebtedness or Liens arising in connection
therewith are permitted by Sections 7.1 and 7.2, as the case may be.
 
Section 7.14.        Limitations on Turning Point.  (a) Own or otherwise hold
any Property other than (i) the Ownership Interests of NATC Holding and Turning
Point Brands, LLC, (ii) Investments permitted hereunder, (iii) minute books and
other corporate books and records of NATC Holding and Turning Point Brands, LLC
and (iv) other miscellaneous non‑material assets;
 
(b)           Have any liabilities other than (i) the liabilities under the Loan
Documents and the First Lien Loan Documents and, in each case, the documents in
respect of any Permitted Refinancing thereof, (ii) tax liabilities arising in
the ordinary course of business, (iii) Indebtedness permitted under Section 7.1
and customary liabilities related thereto, (iv) corporate, administrative and
operating expenses in the ordinary course of business (including any liabilities
arising in the ordinary course of business in respect of any Multiemployer Plan
in respect of which Turning Point may be an ERISA Affiliate) and (v) liabilities
in respect of Investments expressly permitted pursuant to Section 7.3, Asset
Dispositions expressly permitted pursuant to Section 7.5, Restricted Payments
expressly permitted pursuant to Section 7.6, and transactions expressly
permitted pursuant to clauses (ii), (iii), (v) and (vi) of Section 7.7; or
 
-80-

--------------------------------------------------------------------------------

(c)            Engage in any activities or business other than (i) issuing
shares of its own Qualified Ownership Interests and (ii) holding the assets and
incurring the liabilities described in this Section 7.14 and activities
incidental and related thereto.
 
Section 7.15.        Financial Covenants.
 
(a)           Consolidated Total Leverage Ratio.  As of the last day of any
fiscal quarter ending during the periods specified below, permit the
Consolidated Total Leverage Ratio to be greater than the corresponding ratio set
forth below:


Period
Maximum Ratio
   
Closing Date through December 30, 2017
5.25 to 1.00
December 31, 2017 through December 30, 2018
5.00 to 1.00
December 31, 2018 through December 30, 2019
4.75 to 1.00
December 31, 2019 and thereafter
4.50 to 1.00



(b)           Consolidated Senior Leverage Ratio. As of the last day of any
fiscal quarter ending during the periods specified below, permit the
Consolidated Senior Leverage Ratio to be greater than the corresponding ratio
set forth below:


Period
Maximum Ratio
   
Closing Date through December 30, 2017
4.25 to 1.00
December 31, 2017 through December 30, 2018
4.00 to 1.00
December 31, 2018 through December 30, 2019
3.75 to 1.00
December 31, 2019 and thereafter
3.50 to 1.00

 
(c)           Consolidated Fixed Charge Coverage Ratio.  As of the last day of
any fiscal quarter, permit the Consolidated Fixed Charge Coverage Ratio to be
less than 1.10 to 1.00.
 
Section 7.16.        Seller Debt.  Make any payment on account of any Seller
Debt; provided that, the Borrowers may be permitted to make a payment on account
of Seller Debt so long as (a) after giving effect to such payment (i) the
Borrowers shall have Unused Revolving Credit Commitments (as defined in the
First Lien Credit Agreement) of at least $10,000,000 and (ii) no Default or
Event of Default shall exist or shall result from such payment, including with
respect to the covenants contained in Section 7.15 on a pro forma basis, and the
Borrowers shall have delivered to the Administrative Agent an Officer’s
Compliance Certificate with detailed calculations evidencing such compliance
with Section 7.15 (the foregoing clause (a) being hereinafter referred to as the
“Seller Debt Payment Provisions”) and (b) the holder of such Seller Debt has
entered into a subordination agreement with the Administrative Agent, in form
and substance acceptable to the Administrative Agent, and such subordination
agreement shall include a provision that prohibits the holder of such Seller
Debt from receiving any payment on account of Seller Debt unless the Seller Debt
Payment Provisions have been satisfied; provided, however, that the holder of
the VaporBeast Seller Debt shall not be required to enter into a subordination
agreement with the Administrative Agent.
 
-81-

--------------------------------------------------------------------------------

Section 8.             Default and Remedies.
 
Section 8.1.          Events of Default.  Each of the following shall constitute
an Event of Default:
 
(a)           Default in Payment of Principal of Loans.  The Borrowers shall
default in any payment of principal of any Loan when and as due (whether at
maturity, by reason of acceleration or otherwise).
 
(b)           Other Payment Default.  The Borrowers or any other Loan Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days.
 
(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Loan Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications shall be incorrect or
misleading in any respect when made or deemed made, or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications shall be
incorrect or misleading in any material respect when made or deemed made.
 
(d)           Default in Performance of Certain Covenants.  Any Loan Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 6.1, 6.2(a), 6.3(a), 6.4 (only with respect to corporate existence),
6.15 or 6.18, or Section 7.
 
(e)            Default in Performance of Other Covenants and Conditions.  Any
Loan Party shall default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for in this Section 8.1) or any other Loan Document and such default
shall continue for a period of thirty (30) days (provided that, notwithstanding
anything to the contrary in the foregoing, with respect to Section 6.13, the
applicable period shall be five (5) Business Days and not thirty (30) days)
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrowers and (ii) a Responsible Officer of any Loan Party having
obtained knowledge thereof.
 
-82-

--------------------------------------------------------------------------------

(f)            Indebtedness Cross‑Default.  Any Loan Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans and the First Lien Loans) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of $5,750,000 beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created, (ii) default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the Loans
and the First Lien Loans) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of $5,750,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired), or (iii) default in the observance or performance of any
agreement or condition relating to any First Lien Loans or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, and as a result thereof the holder or
holders of such First Lien Loans (or a trustee or agent on behalf of such holder
or holders) cause, with the giving of notice and/or lapse of time, if required,
any such First Lien Loans to become due prior to their stated maturity (any
applicable grace period having expired); provided that, notwithstanding the
foregoing, it shall not be an Event of Default under this clause (f) if such
default arises solely from non-payment on unsecured Seller Debt that constitutes
subordinated debt pursuant to Section 7.16 and such non-payment is equal to or
less than the amount of a contractual obligation (or obligations) that Borrowers
claim in good faith is due and owing by the holder of such Seller Debt to the
Borrowers and their Subsidiaries.
 
(g)          Change of Control.  Any Change of Control shall occur.
 
(h)          Voluntary Bankruptcy Proceeding.  Any Loan Party or any Subsidiary
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action authorizing any of the foregoing.
 
(i)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party or any Subsidiary in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Loan Party or any Subsidiary or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including
an order for relief under such federal bankruptcy laws) shall be entered.
 
-83-

--------------------------------------------------------------------------------

(j)            Failure of Agreements.
 
(i)      Guaranty.  The obligation of any Guarantor under the guaranty contained
in the Second Lien Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement);
 
(ii)     Collateral Documents.  The Second Lien Guaranty and Security Agreement
or any other Loan Document that purports to create a Lien shall, for any reason,
fail or cease to create a valid and perfected and, other than Permitted Prior
Liens, first priority Lien in and upon any significant portion of the
Collateral, except as a result of a disposition of the applicable Collateral in
a transaction permitted under this Agreement; or
 
(iii)     Loan Documents.  Any Loan Document shall at any time for any reason be
declared to be invalid or unenforceable, or a proceeding shall be commenced by a
Loan Party or any of its Subsidiaries, or by any Governmental Authority having
jurisdiction over a Loan Party or any of its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or any of its
Subsidiaries shall deny that such Loan Party or such Subsidiary has any
liability or obligation purported to be created under any Loan Document.
 
(k)           ERISA Events.  The occurrence of any of the following events, in
each case except as could not reasonably be expected to have a Material Adverse
Effect: (i) any Loan Party or any ERISA Affiliate fails to make full payment
when due of all amounts which, under the provisions of any Pension Plan or
Sections 412 or 430 of the Code, any Loan Party or any ERISA Affiliate is
required to pay as contributions thereto, (ii) a Termination Event or (iii) any
Loan Party or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan.
 
(l)             Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed $5,750,000 shall
be entered against any Loan Party or any Subsidiary thereof by any court and
either (i) there is a period of sixty (60) consecutive days at any time after
the entry of any such judgment, order, or award during which (A) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or the holder of such
judgment or order has agreed in writing that that it will not require any such
bonding and the Administrative Agent is entitled to rely on such agreement, or
(B) a stay of enforcement thereof is not in effect, or (ii) enforcement
proceedings are commenced upon such judgment, order, or award.
 
-84-

--------------------------------------------------------------------------------

Section 8.2.          Non‑Bankruptcy Defaults.  When any Event of Default exists
other than those described in subsection (h) or (i) of Section 8.1, the
Administrative Agent shall, by written notice to the Borrowers, subject to the
terms of the Intercreditor Agreement: (a) if so directed by the Required
Lenders, terminate all obligations of the Lenders hereunder on the date stated
in such notice (which may be the date thereof); and (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind.  The Administrative Agent, after giving notice to the Borrowers pursuant
to Section 8.1(e) or this Section 8.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice. 
 
Section 8.3.          Bankruptcy Defaults.  When any Event of Default described
in subsections (h) or (i) of Section 8.1 exists, then all outstanding
Obligations shall immediately and automatically become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind (each of which is hereby waived by the
Borrowers), and all obligations of the Lenders to extend further credit pursuant
to any of the terms hereof shall immediately and automatically terminate.
 
Section 8.4.          Intentionally Omitted.
 
Section 8.5.          Rights and Remedies Cumulative; Non‑Waiver; Etc. (a) The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 and Section 8.3 for the
benefit of all the Lenders; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.4 (subject to the terms
of Section 11.13), or (c) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; provided, further, that
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.2 and
Section 8.3 and (ii) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 11.13, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
 
-85-

--------------------------------------------------------------------------------

Section 9.             Change in Circumstances and Contingencies.
 
Section 9.1.          Intentionally Omitted. 
 
Section 9.2.          Intentionally Omitted. 
 
Section 9.3.          Intentionally Omitted. 
 
Section 9.4.          Increased Costs.  (a) Increased Costs Generally.  If any
Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii)          impose on any Lender any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrowers will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)          Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
 
-86-

--------------------------------------------------------------------------------

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company along with detailed calculations supporting said amount or amounts, as
the case may be, as specified in Section 9.4(a) or (b) above and delivered to
the Borrowers, shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 9.5.          Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit.
 
Section 9.6.          Intentionally Omitted.


Section 10.           The Administrative Agent.
 
Section 10.1.        Appointment and Authorization of Administrative Agent. 
Each Lender hereby appoints Prospect Capital Corporation, a Maryland
corporation, to act on its behalf as the Administrative Agent under the Loan
Documents and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent and the Lenders, and neither Borrower nor any other Loan Party shall have
rights as a third‑party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” in this Agreement or in any other
Loan Document (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Legal Requirements. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
-87-

--------------------------------------------------------------------------------

Section 10.2.       Administrative Agent and Its Affiliates.  The Administrative
Agent shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising such rights and powers
as though it were not the Administrative Agent, and the Administrative Agent and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of banking, trust, financial advisory, or other business with
any Loan Party or any Affiliate of any Loan Party as if it were not the
Administrative Agent under the Loan Documents and without any duty to account
therefor to the Lenders.  The terms “Lender” and “Lenders”, unless otherwise
expressly indicated or unless the context otherwise clearly requires, includes
the Administrative Agent in its individual capacity as a Lender. 


Section 10.3.        Exculpatory Provisions.  (a) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent and its Related Parties:
 
(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or any Legal Requirement,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and
 
(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
-88-

--------------------------------------------------------------------------------

(b)          Any instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.4), shall be binding upon all the Lenders.  Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Administrative Agent (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
11.4), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  The Administrative Agent shall be entitled to assume that no
Default or Event of Default exists, and shall be deemed not to have knowledge of
any Default or Event of Default, unless and until notice describing such Default
is given to the Administrative Agent in writing by the Borrowers or a Lender. 
If the Administrative Agent receives from any Loan Party a written notice of an
Event of Default pursuant to Section 6.3, the Administrative Agent shall
promptly give each of the Lenders written notice thereof.
 
(c)           Neither the Administrative Agent nor any of its Related Parties
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, or any Credit Event, (ii) the contents of
any certificate, report or other document delivered under this Agreement or any
other Loan Documents or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness, genuineness,
value, worth, or collectability of this Agreement, any other Loan Document or
any other agreement, instrument, document or writing furnished in connection
with any Loan Document or any Collateral, or the creation, perfection, or
priority of any Lien purported to be created by this Agreement or any Collateral
Documents, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and the Administrative Agent makes no representation of
any kind or character with respect to any such matter mentioned in this
sentence.
 
Section 10.4.       Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may treat the payee of any Note or any Loan as the holder
thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.
 
-89-

--------------------------------------------------------------------------------

Section 10.5.       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub‑agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence, gross negligence, or misconduct of any
sub‑agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents. All parties hereto acknowledge and agree that the Administrative
Agent acted reasonably in selecting and appointing Fifth Third Bank as the
Administrative Sub-Agent.
 
Section 10.6.       Non‑Reliance on Administrative Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
Section 10.7.        Resignation of Administrative Agent and Successor
Administrative Agent.  (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders and the Borrowers.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000 and, so long as no Event of Default shall have occurred
and be continuing, such appointment shall be within the Borrowers’ consent
(which shall not be unreasonably withheld).  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
(b)           Intentionally omitted.
 
-90-

--------------------------------------------------------------------------------

(c)           With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents.  The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 11.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Section 10.8.       Appointment of Administrative Sub-Agent.  Each party hereto
(i) acknowledges the Administrative Agent, pursuant to Section 10.5, has
appointed the Administrative Sub-Agent as the Administrative Agent’s sub-agent
for purposes of performing the duties, responsibilities and functions of the
Administrative Agent under Sections 2.5, 2.8, 2.9, 2.12, 6.1, 6.2, 6.3, 6.13 (at
the request of the Administrative Agent), 11.1, 11.3(e) and 11.11 and, and (ii)
agrees that such appointment is subject to the terms and conditions of the
Sub-Agency Agreement and further agrees that all references to the
“Administrative Agent” in such Sections (and in the defined terms
“Administrative Questionnaire”, “Federal Funds Rate”, “Recipient”, and
“Withholding Agent” as used in such Sections) mean the Administrative Sub-Agent
until notified otherwise in writing by the Administrative Agent.
 
Section 10.9.        Intentionally Omitted.
 
Section 10.10.     No Other Duties; Designation of Additional Agents.  Anything
herein to the contrary notwithstanding, no Bookrunner or Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof;
provided that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise given to the Administrative Agent pursuant to
this Section 10 and (ii) subject to Section 11.13, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
 
-91-

--------------------------------------------------------------------------------

Section 10.11.    Authorization to Enter into, and Enforcement of, the
Collateral Documents and Guaranty.  The Lenders irrevocably authorize the
Administrative Agent to execute and deliver the Collateral Documents and each
Guaranty Agreement on their behalf and on behalf of each of their Affiliates and
to take such action and exercise such powers under the Collateral Documents and
each Guaranty Agreement as the Administrative Agent considers appropriate;
provided that the Administrative Agent shall not amend the Collateral Documents
or any Guaranty Agreement unless such amendment is agreed to in writing by the
Required Lenders.  Each Lender acknowledges and agrees that it will be bound by
the terms and conditions of the Collateral Documents and each Guaranty Agreement
upon the execution and delivery thereof by the Administrative Agent.  Except as
otherwise specifically provided for herein, no Lender (or its Affiliates) other
than the Administrative Agent shall have the right to institute any suit, action
or proceeding in equity or at law for the foreclosure or other realization upon
any Collateral or for the execution of any trust or power in respect of the
Collateral or any Guaranty Agreement or for the appointment of a receiver or for
the enforcement of any other remedy under the Collateral Documents or any
Guaranty Agreement (and no Lender shall contest, protest or object to any of the
foregoing by the Administrative Agent); it being understood and intended that no
one or more of the Lenders (or their Affiliates) shall have any right in any
manner whatsoever to affect, disturb or prejudice the Lien of the Administrative
Agent (or any security trustee therefor) under the Collateral Documents by its
or their action or to enforce any right thereunder, and that all proceedings at
law or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant
Collateral Documents for the benefit of the Lenders and their Affiliates.
Without limiting the foregoing, the Administrative Agent shall conduct in a
commercially reasonable manner (consistent with the requirements of Section
9-610 of the Uniform Commercial Code) any sale or other disposition of
Collateral that does not occur during a proceeding under any Debtor Relief Law.
 
Section 10.12.      Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, and
the Administrative Agent under Sections 2.13 and 11.5(a)) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
-92-

--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.13 and 11.5(a).  Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. Each Lender shall retain its rights
to vote its claim in such proceeding, and to object to, support, accept or
reject any plan or reorganization or similar dispositive plan of restructuring.
 
Section 10.13.      Collateral and Guaranty Matters.  (a) The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(i)            to release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document (A) upon the Facility Termination
Date, (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or disposition permitted
under the Loan Documents, or (C) subject to Section 11.4, if approved,
authorized or ratified in writing by the Required Lenders;
 
(ii)           to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(h) in accordance with the
Intercreditor Agreement;
 
(iii)          to release any Guarantor from its obligations under any Loan
Documents  (A) if such Person ceases to be a Loan Party as a result of a
transaction permitted under the Loan Documents or (B) except after the
occurrence and during the continuance of a Default or Event of Default, if such
Person is a Foreign Subsidiary and the guaranty by (or pledge of any of the
assets or Ownership Interests (other than up to sixty‑five percent (65%) of the
voting Ownership Interests and one hundred percent (100%) of the non‑voting
Ownership Interests of a First Tier Foreign Subsidiary) of) such Foreign
Subsidiary results in a material adverse tax consequence for the Borrowers or
results in a violation of applicable Legal Requirements; and
 
(iv)         to reduce or limit the amount of the Indebtedness secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax.
 
-93-

--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, each Lender will confirm
in writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Property, or to release any Guarantor
from its obligations under its Guaranty Agreement pursuant to this Section
10.13. In each case as specified in this Section 10.13, the Administrative Agent
will, at the Borrowers’ expense and upon delivery by the Borrowers’ Agent to the
Administrative Agent of an officer’s certificate from a Responsible Officer
certifying that such release complies with this Section 10.13, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Second Lien Guaranty and Security Agreement, in each case,
in accordance with the terms of the Loan Documents and this Section 10.13.  In
the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 7.5, the Liens created by any of the Collateral Documents on such
property shall be automatically released without need for further action by any
person.
 
(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
Section 10.14.    Credit Bidding.  (a) Subject to the Intercreditor Agreement,
the Administrative Agent, on behalf of itself and the Lenders, shall have the
right to credit bid and purchase for the benefit of the Administrative Agent and
the Lenders all or any portion of Collateral at any sale thereof conducted by
the Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9‑610 or 9‑620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 thereof, or a sale
under a plan of reorganization, or at any other sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Legal Requirements.
 
(b)           Each Lender hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable Legal Requirements to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral
 
Section 11.           Miscellaneous.
 
Section 11.1.        Taxes.  (a) FATCA. For purposes of this Section 11.1, the
term “applicable law” includes FATCA.
 
(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
-94-

--------------------------------------------------------------------------------

(c)           Payment of Other Taxes by the Loan Parties.  Each Loan Party shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Loan Parties have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.11(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 11.1(e).
 
(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section
11.1, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
-95-

--------------------------------------------------------------------------------

(g)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrowers and the Administrative Agent, at
the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 11.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(ii)           Without limiting the generality of the foregoing,
 
(A)         any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W‑9, in each case in form and substance acceptable to the
Administrative Agent, certifying that such Lender is exempt from U.S. federal
backup withholding tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
 
(i)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN or
W‑8BEN‑E, as applicable, in each case in form and substance acceptable to the
Administrative Agent, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or W‑8BEN‑E, as applicable, in each case in form and substance
acceptable to the Administrative Agent, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(ii)     executed originals of IRS Form W‑8ECI in each case in form and
substance acceptable to the Administrative Agent;
 
-96-

--------------------------------------------------------------------------------

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form and substance acceptable to the Administrative Agent representing that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W‑8BEN or W-8BEN-E, as applicable, in each case
in form and substance acceptable to the Administrative Agent; or
 
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate, IRS Form W‑9, and/or
other certification documents from each beneficial owner, as applicable, in each
case in form and substance acceptable to the Administrative Agent; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in each case
in form and substance acceptable to the Administrative Agent on behalf of each
such direct and indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made, in each case in
form and substance acceptable to the Administrative Agent; and
 
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment, in
each case in form and substance acceptable to the Administrative Agent.  Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
 
-97-

--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
 
(h)          Treatment of Certain Refunds.   If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 11.1
(including by the payment of additional amounts pursuant to this Section 11.1),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out of pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 11.1(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 11.1(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
11.1(h) the payment of which would place the indemnified party in a less
favorable net after‑Tax position than the indemnified party would have been in
if the Tax subject to indemnification had not been deducted, withheld, or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This Section 11.1(h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(i)            Required Elections.  In the event that either Borrower is
classified as a partnership for federal income tax purposes, or any taxable
years for which Sections 6621 through 6641 of the Code apply to either Borrower,
the partnership representative shall, to the extent eligible, make the election
under Section 6621(b) of the Code with respect to such Borrower and take any
other action such as disclosures and notifications necessary to effectuate such
election.  If the election described in the preceding sentence is not available,
to the extent applicable, the partnership representative shall make the election
under Section 6626(a) of the Code with respect to such Borrower and take any
other action such as filings, disclosures and notifications necessary to
effectuate such election.
 
(j)            Survival.  Each party’s obligations under this Section 11.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
Section 11.2.        Mitigation Obligations; Replacement of Lenders  (a)
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 9.4, or requires the Borrowers to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 11.1, then such Lender shall (at the request
of the Borrowers) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 9.4 or Section 11.1, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
-98-

--------------------------------------------------------------------------------

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 9.4, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 11.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 11.2(a), or if any Lender is a Non‑Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.11(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 9.4 or Section 11.1)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
 
(i)            the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.11(b)(iv);
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
 
(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 9.4 or payments required to be made pursuant to
Section 11.1 such assignment will result in a reduction in such compensation or
payments thereafter;
 
(iv)          such assignment does not conflict with applicable Legal
Requirements; and
 
(v)           in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable Eligible Assignee shall have consented to
the applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
-99-

--------------------------------------------------------------------------------

Section 11.3.        Notices.
 
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.3(b) and Section 11.3(c) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:
 
If to the Borrowers:


Turning Point Brands, Inc.
5201 Interchange Way
Louisville, Kentucky 40229
Attention: General Counsel, c/o James Dobbins
Telephone No.: (502) 774‑9267
Facsimile No.: (502) 774‑9275
E‑mail: jdobbins@tpbi.com
 
With copies to:
 
Frost Brown Todd LLC
400 West Market Street
Suite 3200
Louisville, Kentucky 40202
Attention: John Egan
Telephone No.: (502) 568‑0224
Facsimile No.: (502) 581-1087
E‑mail: jegan@fbtlaw.com
 
If to the Administrative Agent:
 
Prospect Capital Corporation
10 East 40th Street, 42nd Floor
New York, New York 10016
Attention:         General Counsel and David Moszer
Facsimile:          (212) 443-9652
E-mail:   fax@prospectstreet.com
pl@prospectstreet.com
pacct@prospectstreet.com
dmoszer@prospectstreet.com
grier@prospectstreet.com
jbarry@prospectstreet.com


With copies (which shall not constitute notice) to:


Proskauer Rose LLP
One International Place
Boston, Massachusetts 02110
Attention:         Stephen A. Boyko
Facsimile:        (617) 526-9899
E-mail               sboyko@proskauer.com
 
-100-

--------------------------------------------------------------------------------

If to the Administrative Sub-Agent:


Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Telephone: (513) 534-4224
Facsimile: (513) 534-0875
Email: judy.huls@53.com
 
If to any Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.3(b) below, shall be effective as provided in Section
11.3(b).
 
(b)          Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.5 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such respective Section by electronic communication.  The Administrative
Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by them in writing; provided that approval of such
procedures may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e‑mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e‑mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e‑mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of each of
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
other communication shall be deemed to have been sent at the opening of business
on the next Business Day for the recipient.
 
-101-

--------------------------------------------------------------------------------

(c)          Communications with Prospect as Administrative Agent.
Notwithstanding anything to the contrary herein, all notices and other
communications given to Prospect in its capacity as Administrative Agent shall
be deemed to have been given (i) in the case of notices and other communications
delivered by hand or overnight courier service, upon actual receipt thereof,
(ii) in the case of notices and other communications delivered by certified or
registered mail, upon actual receipt thereof, and (iii) in the case of notices
and other communications delivered by telefacsimile, upon receipt by the sender
of an acknowledgment or transmission report generated by the machine from which
the telefacsimile was sent indicating that the telefacsimile was sent in its
entirety to the recipient’s telefacsimile number; provided, however, that, in
each case, if a notice or other communication would be deemed to have been given
in accordance with the foregoing at any time other than during the recipient’s
normal business hours on a Business Day for such recipient, such notice or other
communication shall be deemed given on the next succeeding Business Day for such
recipient; and provided, further, that no notice to Prospect in its capacity as
Administrative Agent shall be effective until delivered by at least two, not
one, of the methods described in clauses (i) through (iii) above.
 
(d)          Change of Address, Etc.  Any party hereto may change its address,
email address or facsimile number for notices and other communications hereunder
by notice to the Borrowers and the Administrative Agent, delivered in accordance
with Section 11.3(a) and Section 11.3(c).
 
(e)           Platform. (i) Each Loan Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Borrower Materials available to the
Lenders by posting the Borrower Materials on the Platform.
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non‑infringement of third‑party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Borrower Materials or the Platform.  In no event shall the
Administrative Agent, the Arranger or any of their respective Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party or any
Subsidiary, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Internet (including the Platform).
 
(f)           Non-Public Side Designation.  Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Non-Public Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Legal Requirements, including United States Federal and state
securities applicable Legal Requirements, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non‑Public Information
with respect to Turning Point or its securities for purposes of United States
Federal or state securities applicable Legal Requirements.
 
-102-

--------------------------------------------------------------------------------

Section 11.4.       Amendments, Waivers and Consents.  Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided that no amendment, waiver or consent shall:
 
(a)           increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2 or Section 8.3) or the amount of Loans
required to be made by any Lender, in any case, without the written consent of
such Lender;
 
(b)          waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (it being understood that a waiver of a
mandatory prepayment under Section 2.8(b) shall only require the consent of the
Required Lenders) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clauses (ii) and (iii) of the proviso set forth
below in this paragraph) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 2.4(b) during the continuance of an
Event of Default;
 
(d)           change Section 11.13 or Section 2.9 in a manner that would alter
the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby;
 
(e)           change Section 2.8(b)(vi) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly and adversely affected thereby;
 
(f)           except as otherwise permitted by this Section 11.4, change any
provision of this Section 11.4 or reduce the percentages specified in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;
 
(g)           consent to the assignment or transfer by any Loan Party of such
Loan Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 7.4), in each case, without the
written consent of each Lender;
 
-103-

--------------------------------------------------------------------------------

(h)           release (i) all of the Guarantors or (ii) Guarantors comprising
substantially all of the credit support for the Obligations, in any case, from
the Second Lien Guaranty and Security Agreement (other than as authorized in
Section 10.11), without the written consent of each Lender;
 
(i)            release all or substantially all of the Collateral or release any
Collateral Document (other than as authorized in Section 10.11 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Collateral Document) without the written consent of each Lender;
 
(j)            Intentionally Omitted;
 
(k)           Intentionally Omitted;
 
(l)            amend, waive, or otherwise modify Section 7.9(b) in a manner that
would permit either Borrower or its Subsidiaries to make any payment or
prepayment on, or redeem or acquire for value (including (x) by way of
depositing with any trustee with respect thereto money or securities before due
for the purpose of paying when due and (y) at the maturity thereof) any
Subordinated Debt, unsecured Indebtedness or Indebtedness secured by Liens that
are junior to those securing the Secured Obligations, except those payments,
refinancings, refundings, renewals, extensions and exchanges otherwise expressly
permitted under Section 7.9(b), without the written consent of each Lender;
 
(m)          amend or otherwise modify the definition of Material Event of
Default without the written consent of each Lender;
 
(n)           (i) amend, waive, or otherwise modify Section 11.11(b)(v) without
the written consent of each Lender or (ii) amend or modify any other provision
of this Agreement, including Section 11.11, in a manner that imposes additional
restrictions on a Lender’s ability to assign its Loans or any of its rights and
obligations under this Agreement without the written consent of each Lender
directly and adversely affected thereby; or
 
(o)           subordinate any Lender’s Loans or the Liens securing any Lender’s
Loans to any other Indebtedness or Liens without the written consent of each
Lender;
 
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Arranger in addition to the Lenders
required above, affect the rights or duties of the Arranger under this Agreement
or any other Loan Document; (iii) the Administrative Agent Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (iv) the Administrative Agent and the Borrowers
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrowers
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.
 
-104-

--------------------------------------------------------------------------------

Notwithstanding anything in this Section 11.4 to the contrary, for so long as
Prospect is a party hereto or to any other Loan Document, as Administrative
Agent, and solely to the extent the signature of the Administrative Agent is
required for the effectiveness of such modification, amendment, supplement or
waiver, as applicable, neither this Agreement nor any other Loan Document may be
modified, amended or supplemented, nor shall any term or provision of this
Agreement or any other Loan Document be waived, except by a formal written
instrument (and not by an email or series of emails) signed in blue ink by John
F. Barry III, as Chief Executive Officer of Prospect, or M. Grier Eliasek, as
Chief Operating Officer of Prospect, or the successor of either of them, or by
Joseph A. Ferraro, as an Authorized Signatory of Prospect, in each case on
behalf of Prospect, acting as Administrative Agent, and upon satisfaction of the
conditions set forth in this Section 11.4; provided that, the delivery of such
formal written instrument shall not be unreasonably delayed or withheld.


Section 11.5.        Expenses; Indemnity.
 
(a)           Costs and Expenses.  The Borrowers shall, and shall cause the
other Loan Parties to, jointly and severally, pay (i) all reasonable
out-of-pocket expenses incurred by the Arranger, the Administrative Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the Credits, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.5, or
(B) in connection with the Loans made hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that, in the case of clause
(ii), in no event shall the Borrowers be responsible for the fees and expenses
of more than one counsel for the Administrative Agent or more than one counsel
for the Lenders, collectively, in each case, with respect to any occurrence,
event or matter involving a loss, claim, damage or liability for which an
indemnity is otherwise required hereunder and (iii) all reasonable costs, fees
and expenses of one financial advisor retained by the Lenders, collectively, at
any time after (x) an Event of Default under Section 8.1(a) or 8.1(b) has
occurred and is continuing or (y) any other Default or Event of Default has
occurred and has been continuing for a period of at least thirty (30) days.
 
-105-

--------------------------------------------------------------------------------

(b)          Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub‑agent thereof), the Arranger and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including any Environmental Claims and, for the avoidance of doubt, including
costs related to orders or requirements of Governmental Authorities,
investigation and response costs and consultant’s fees), penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of counsel for the Indemnitees) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including the Transactions), (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any Subsidiary thereof, or any Environmental Claim
related in any way to any Loan Party or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including reasonable attorneys and consultant’s
fees; provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties or (y) result from a
claim brought by either Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction; provided, further, that in no event shall such
Borrower be responsible for the fees and expenses of more than (x) one counsel
for the Administrative Agent and one counsel for the Arranger, or more than one
counsel for the Lenders collectively, and in the case of any actual or perceived
conflict of interest, additional counsel to the affected Person or group of
Persons, and (y) if necessary, one local counsel in each relevant jurisdiction
and special counsel and, in the case of any actual or perceived conflict of
interest, additional local counsel and special counsel to the affected Person or
group of Persons, in each case, with respect to any occurrence, event or matter
involving a loss, claim, damage or liability for which an indemnity is otherwise
required hereunder.  This Section 11.5(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non‑Tax claim.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under Section 11.5(a) or
(b) to be paid by it to the Administrative Agent (or any sub‑agent thereof), or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub‑agent), or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub‑agent) in connection with such capacity.  The obligations of the
Lenders under this Section 11.5(c) are several and not joint.  The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents).
 
-106-

--------------------------------------------------------------------------------

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Legal Requirements, each Borrower and each other Loan
Party shall not assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in Section 11.5(b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section 11.5 shall be
payable promptly after demand therefor.
 
(f)           Survival.  Each party’s obligations under this Section 11.5 shall
survive the termination of the Loan Documents and the payment of the Obligations
hereunder.
 
Section 11.6.        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Legal Requirements, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate, to or for the credit or the
account of either Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
Indebtedness.  The rights of each Lender and their respective Affiliates under
this Section 11.6 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. 
Each Lender agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
-107-

--------------------------------------------------------------------------------

Section 11.7.        Governing Law; Jurisdiction, Etc.
 
(a)          Governing Law.  This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York for
contracts made and to be performed wholly within the State of New York, without
regard to principles of conflicts of laws requiring application of the law of
any other jurisdiction.
 
(b)          Submission to Jurisdiction.  Each Borrower and each other Loan
Party irrevocably and unconditionally agrees that it will not commence, and will
not permit any Subsidiary to commence, any action, litigation or proceeding of
any kind or description, whether in law or equity, whether in contract or in
tort or otherwise, against the Administrative Agent, any Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable Legal Requirements, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Notwithstanding
anything to the contrary, nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against either Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
 
(c)          Waiver of Venue.  Each Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Legal Requirements, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in Section
11.7(b).  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.3.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable Legal Requirements.
 
Section 11.8.       Waiver of Jury Trial.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby (whether based on
contract, tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other Loan
Documents by, among other things, the mutual waivers and certifications in
this Section 11.8.
 
-108-

--------------------------------------------------------------------------------

Section 11.9.        Reversal of Payments.  To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other applicable Legal Requirements or equitable cause, then, to the extent of
such payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
Section 11.10.      Injunctive Relief.  Each Borrower recognizes that, in the
event it fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders.  Therefore, each Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
Section 11.11.      Successors and Assigns; Participations.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that neither the Borrowers nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.11(b), (ii) by way of participation in accordance with
the provisions of Section 11.11(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.11(e) (and any other
attempted assignment or transfer by any party hereto or thereto shall be null
and void).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.11(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that, in each case, with respect to any Credit, any
such assignment shall be subject to the following conditions:
 
-109-

--------------------------------------------------------------------------------

(i)            Minimum Amounts.  (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.11(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)          in any case not described in Section 11.11(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that the Borrowers shall be deemed to have given their
consent five (5) Business Days after the date written notice thereof has been
delivered to it by the assigning Lender (through the Administrative Agent)
unless such consent is expressly refused by either Borrower prior to such fifth
(5th) Business Day;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non‑pro rata basis;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 11.11(b)(i)(B) and, in
addition:
 
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the
assignment is made in connection with the primary syndication of the Credit and
during the period commencing on the Closing Date and ending on the date that is
ninety (90) days following the Closing Date; provided that the Borrowers shall
be deemed to have consented to any such assignment unless they shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
 
(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Commitments with respect to the Loans if such assignment is
to a Person that is not a Lender with a Commitment in respect of such Credit, an
Affiliate of such Lender or an Approved Fund with respect to such Lender, or
(ii) any Loans to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.
 
-110-

--------------------------------------------------------------------------------

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to Turning Point or any of its Subsidiaries or Affiliates.
 
(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).
 
(vii)         Intentionally Omitted.
 
(viii)        Required Tax Forms. If the assignee is a Person who is not a
Lender, the assignee shall deliver to the Administrative Agent the required tax
forms set forth in Section 11.1(g) for such assignee, in form and substance
acceptable to the Administrative Agent, prior to the effective date specified in
the respective Assignment and Assumption.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 9.4, 11.1 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, the effective date specified in each Assignment and Assumption shall be no
earlier than the date that the Administrative Agent receives a duly executed
copy of such Assignment and Assumption and the other documents required hereby. 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.11(d) (other than a purported
assignment to a natural Person, either Borrower or either Borrower’s
Subsidiaries or Affiliates, which shall be null and void).
 
-111-

--------------------------------------------------------------------------------

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non‑fiduciary agent of the Borrowers, shall maintain a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by either Borrower and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated or the primary benefit of, a,
natural Person, or either Borrower or either Borrower’s Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.5(c) with respect to any payments made by such Lender to its
Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.4(a), (b), (c)
or (d) that directly and adversely affects such Participant.  The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 9.4
and 11.1 (subject to the requirements and limitations therein, including the
requirements under Section 11.1(g) (it being understood that the documentation
required under Section 11.1(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.11(b); provided that such Participant (A)
agrees to be subject to the provisions of Section 11.2 as if it were an assignee
under Section 11.11(b); and (B) shall not be entitled to receive any greater
payment under Sections 9.4 or 11.1 with respect to any participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 11.2(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.6 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 11.13 as though it were a Lender.
 
-112-

--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non‑fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103‑1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
 
-113-

--------------------------------------------------------------------------------

Section 11.12.      Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, joint venture partners or to funds that are managed by
Affiliates of such Lender and to such Lender’s and such Persons’ Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Legal Requirements or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with and at any time after the exercise of any remedies under this
Agreement or under any other Loan Document, or any action or proceeding relating
to this Agreement or any other Loan Document, or the enforcement of rights
hereunder or thereunder, (f) subject to the following Persons to whom disclosure
is made being informed of the confidential nature of such Information and
instructed to keep such Information confidential, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrowers and their Subsidiaries, the Loans
and the Loan Documents in connection with ratings issued with respect to an
Approved Fund, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrowers or their Subsidiaries or the Credits or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credits, (h) with
the consent of the Borrowers, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
11.12 or (ii) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrowers, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such Person, or (m) for purposes of establishing a
“due diligence” defense.  For purposes of this Section 11.12, “Information”
means all information received from any Loan Party or any Subsidiary thereof
relating to any Loan Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non‑confidential basis prior to
disclosure by any Loan Party or any Subsidiary thereof; provided that, in the
case of information received from a Loan Party or any Subsidiary thereof after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 11.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding
anything to the contrary in this Agreement, the Administrative Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of the Borrowers or the Loan Parties and the Commitments provided
hereunder in any “tombstone” or other advertisements, on its website or in other
marketing materials of the Administrative Agent.
 
Section 11.13.     Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
 
-114-

--------------------------------------------------------------------------------

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this Section 11.13 shall not be construed to
apply to (x) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Agreement, or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans, other than to any Loan Party (as to which the provisions of this
Section 11.13 shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirements, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
Section 11.14.      Performance of Duties.  Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.
 
Section 11.15.      All Powers Coupled with Interest.  All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any Credit is
available and until the Facility Termination Date. All such powers of attorney
shall be for security.
 
Section 11.16.     Survival.  (a) All representations and warranties set forth
in Section 5 and all representations and warranties contained in any certificate
or any of the Loan Documents (including any such representation or warranty made
in or in connection with any amendment thereto) shall constitute representations
and warranties made under this Agreement.  All representations and warranties
made under this Agreement shall be made or deemed to be made at and as of the
Closing Date (except those that are expressly made as of a specific date), shall
survive the Closing Date and shall not be waived by the execution and delivery
of this Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
 
(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of Section 9 and this Section 11 and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
 
Section 11.17.     Titles and Captions.  Titles and captions of Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
 
-115-

--------------------------------------------------------------------------------

Section 11.18.     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 11.19.     Counterparts; Integration; Effectiveness; Electronic
Execution.
 
(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arranger, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 3, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
(b)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirements, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
Section 11.20.     Term of Agreement.  This Agreement shall remain in effect
from the Closing Date through and including the Facility Termination Date.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
 
Section 11.21.     USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, each of them is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow the Administrative Agent
and such Lender to identify each Loan Party in accordance with the Patriot Act.
 
Section 11.22.      Independent Effect of Covenants.  The Borrowers expressly
acknowledge and agree that each covenant contained in Sections 6 or 7 hereof
shall be given independent effect.  Accordingly, the Borrowers shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Sections 6 or 7 if, before or after giving effect to such transaction or act,
the Borrowers shall or would be in breach of any other covenant contained in
Sections 6 or 7.
 
-116-

--------------------------------------------------------------------------------

Section 11.23.      Inconsistencies with Other Documents; Intercreditor
Agreement.  (a) Subject to Section 11.23(b), in the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided that any provision of the Collateral
Documents which imposes additional burdens on either Borrower or any of its
Subsidiaries or further restricts the rights of either Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 
(b)          Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document: (i) the Liens granted to the Administrative Agent in
favor of the Secured Parties pursuant to the Loan Documents and the exercise of
any right related to any Collateral shall be subject, in each case, to the terms
of the Intercreditor Agreement, (ii) in the event of any conflict between the
express terms and provisions of this Agreement or any other Loan Document, on
the one hand, and of the Intercreditor Agreement, on the other hand, the terms
and provisions of the Intercreditor Agreement shall control, (iii) each Lender
(A) authorizes the Administrative Agent to execute the Intercreditor Agreement
on behalf of such Lender, (B) agrees to be bound by the terms of the
Intercreditor Agreement and agrees that any action taken by the Administrative
Agent under the Intercreditor Agreement shall be binding upon such Lender and
(C) consents to the subordination of the Liens provided for in the Intercreditor
Agreement (to the extent set forth therein) and the other provisions of the
Intercreditor Agreement and (iv) the Administrative Agent shall not amend the
Intercreditor Agreement unless such amendment is agreed to in writing by the
Required Lenders, in accordance with the terms of the Intercreditor Agreement.
 
Section 11.24.     Lender’s Obligations Several.  The obligations of the Lenders
hereunder are several and not joint.  Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
 
Section 11.25.     Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable Legal Requirements to
be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) no Loan Party nor any endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable Legal
Requirements), (ii) refunded to the Borrowers, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) no Loan Party nor any endorser shall have any action against the
Administrative Agent or any Lender for any Damages whatsoever arising out of the
payment or collection of any Excess Interest.  Notwithstanding the foregoing, if
for any period of time interest on any of the Borrowers’ Obligations is
calculated at the Maximum Rate rather than the applicable rate under this
Agreement, and thereafter such applicable rate becomes less than the Maximum
Rate, the rate of interest payable on the Borrowers’ Obligations shall remain at
the Maximum Rate until the Lenders have received the amount of interest which
such Lenders would have received during such period on the Borrowers’
Obligations had the rate of interest not been limited to the Maximum Rate during
such period.
 
-117-

--------------------------------------------------------------------------------

Section 11.26.     Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries and to
Guarantors, respectively, shall apply only during such times as either Borrower
has one or more Subsidiaries and as there are one or more Guarantors,
respectively.  Nothing contained herein shall be deemed or construed to permit
any act or omission which is prohibited by the terms of any Collateral Document,
the covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Collateral
Documents.
 
Section 11.27.     Subordination.  Each Loan Party (a “Subordinating Loan
Party”) hereby subordinates the payment of all obligations and indebtedness of
any other Loan Party owing to it, whether now existing or hereafter arising,
including, but not limited to, any obligation of any such other Loan Party to
the Subordinating Loan Party as subrogee of the Secured Parties or resulting
from such Subordinating Loan Party’s performance under this Agreement, to the
indefeasible payment in full in cash of all Secured Obligations.  If the Secured
Parties so request, any such obligation or indebtedness of any such other Loan
Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Secured Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement.  Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
intercompany Indebtedness; provided, that in the event that any Loan Party
receives any payment of any intercompany Indebtedness at a time when such 
payment is prohibited by this Section, such payment shall be held by such Loan
Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent. 
 
Section 11.28.      Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
-118-

--------------------------------------------------------------------------------

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:
 
(i)      a reduction in full or in part or cancellation of any such liability;
 
(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
Section 11.29.      Press Releases, etc.  Each Loan Party consents to the
publication by Administrative Agent or any Lender of any press releases,
tombstones, advertising or other promotional materials relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark.  Notwithstanding the foregoing, the
Administrative Agent or such Lender shall provide a draft of any such press
release, advertising or other promotional material to the Borrowers prior to the
publication thereof.
 
-119-

--------------------------------------------------------------------------------

Section 11.30.      Joint and Several Obligations.  Each Borrower hereby
unconditionally and irrevocably agrees it is jointly and severally liable to the
Administrative Agent and the Lenders for the Obligations arising under this
Agreement and the Loan Documents, including those amounts due under Sections 9.4
and 11.5.  In furtherance thereof, each Borrower agrees that wherever in this
Agreement it is provided that a Borrower is liable for a payment, such
obligation is the joint and several obligation of each Borrower.  Each Borrower
acknowledges and agrees that its joint and several liability under this
Agreement and the Loan Documents is absolute and unconditional and shall not in
any manner be affected or impaired by any acts or omissions whatsoever by the
Administrative Agent or the Lenders.  Each Borrower’s liability for the
Obligations arising under this Agreement and the Loan Documents shall not in any
manner be impaired or affected by who receives or uses the proceeds of the Loans
or other extensions of credit or for what purpose the proceeds are used, and
each Borrower waives notice of borrowing requests issued by, and loans made to,
other Borrowers.  Each Borrower hereby agrees not to exercise or enforce any
right of exoneration, contribution, reimbursement, recourse or subrogation
available to such Borrower against any party liable for payment under this
Agreement and the Loan Documents unless and until the Facility Termination
Date.  Each Borrower’s joint and several liability hereunder with respect to the
Obligations shall, to the fullest extent permitted by applicable law, be the
unconditional liability of such Borrower irrespective of (i) the validity,
enforceability, avoidance or subordination of any of the Obligations or of any
other document evidencing all or any part of the Obligations, (ii) the absence
of any attempt to collect any of the Obligations from any other Loan Party or
any Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the amendment, modification, waiver, consent, extension,
forbearance or granting of any indulgence by Administrative Agent or any Lender
with respect to any provision of any instrument executed by any other Loan Party
evidencing or securing the payment of any of the Obligations, or any other
agreement now or hereafter executed by any other Loan Party and delivered to
Administrative Agent or any Lender, (iv) the failure by Administrative Agent to
take any steps to perfect or maintain the perfected status of its security
interest in or Lien upon, or to preserve its rights to, any of the Collateral or
other security for the payment or performance of any of the Obligations or
Administrative Agent’s release of any Collateral or of its Liens upon any
Collateral, (v) the release or compromise, in whole or in part, of the liability
of any other Loan Party for the payment of any of the Obligations, (vi) any
increase in the amount of the Obligations beyond any limits imposed herein or in
the amount of any interest, fees or other charges payable in connection
therewith, in each case, if consented to by any other Borrower, or any decrease
in the same, or (vii) any other circumstance that might constitute a legal or
equitable discharge or defense of any Loan Party.  After the occurrence and
during the continuance of any Event of Default, Administrative Agent may proceed
directly and at once, without notice to either Borrower, against any or all of
Loan Parties to collect and recover all or any part of the Obligations, without
first proceeding against any other Loan Party or against any Collateral or other
security for the payment or performance of any of the Obligations, and each
Borrower waives any provision that might otherwise require Administrative Agent
under applicable law to pursue or exhaust its remedies against any Collateral or
other Loan Party before pursuing such Borrower or its Property.  Each Borrower
consents and agrees that Administrative Agent shall be under no obligation to
marshal any assets in favor of any Loan Party or against or in payment of any or
all of the Obligations.
 
[Signature Pages to Follow]
 
-120-

--------------------------------------------------------------------------------

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.



 
“Borrowers”
         
Turning Point Brands, Inc.
         
By
/s/ Mark A. Stegeman      
Name: Mark A. Stegeman
     
Title:   Senior Vice President and Chief Financial Officer
           
North Atlantic Trading Company, Inc.
         
By
/s/ Mark A. Stegeman      
Name: Mark A. Stegeman
     
Title:   Senior Vice President and Chief Financial Officer
 




 
“Guarantors”
         
Intrepid Brands, LLC
   
NATC Holding Company, Inc.
   
National Tobacco Company, L.P.
   
National Tobacco Finance Corporation
   
North Atlantic Operating Company, Inc.
   
North Atlantic Cigarette Company, Inc.
   
RBJ Sales, Inc.
   
Smoke Free Technologies Inc.
   
Stoker, Inc.
   
Turning Point Brands, LLC
         
By
/s/ Mark A. Stegeman      
Name: Mark A. Stegeman
     
Title:   Senior Vice President and Chief Financial Officer
 

 
[Signature Page to Second Lien Credit Agreement]
 

--------------------------------------------------------------------------------

 
“Agents”
         
Prospect Capital Corporation, a Maryland corporation, as Administrative Agent
         
By
/s/ M. Grier Eliasek      
Name
M. Grier Eliasek      
Title
President and Chief Operating Officer  

 
[Signature Page to Second Lien Credit Agreement]
 

--------------------------------------------------------------------------------

 
Fifth Third Bank, an Ohio banking corporation, as Administrative Sub-Agent
         
By
/s/ Michael Guenthner      
Name
Michael Guenthner      
Title
Senior Vice President  

 
[Signature Page to Second Lien Credit Agreement]
 

--------------------------------------------------------------------------------

 
“Lenders”
         
Prospect Capital Corporation, a Maryland corporation, as a Lender
         
By
/s/ M. Grier Eliasek      
Name
M. Grier Eliasek      
Title
President and Chief Operating Officer          

 
[Signature Page to Second Lien Credit Agreement]
 

--------------------------------------------------------------------------------

 
Fifth Third Bank, as a Lender
           
By
/s/ Michael Guenthner      
Name
Michael Guenthner      
Title
Senior Vice President  

 
[Signature Page to Second Lien Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
STONEHENGE OPPORTUNITY FUND IV, LP,
 
a Delaware limited partnership, as a Lender 
 
 
By: Stonehenge Equity Partners IV, LLC
   
Its:  General Partner
 
   
By: Stonehenge Partners Corp.
   
Its:  Manager
 
   
By:
/s/ Robert M. Eversole
     
Robert M. Eversole, Principal

 
 
[Signature Page to Second Lien Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
Summit Partners Credit Fund, L.P. 
       
By: Summit Partners Credit GP, L.P.
 
Its: General Partner
             
By:
/s/ James Freeland  
Name:
James Freeland  
Title:
Authorized Signatory
                   
Summit Partners Credit Fund A-1, L.P.
       
By: Summit Partners Credit A-1 GP, L.P.
 
Its: General Partner
             
By:
/s/ James Freeland  
Name:
James Freeland  
Title:
Authorized Signatory
                   
Summit Investors I, LLC
       
By: Summit Investors Management, LLC
 
Its: Manager
       
By:
/s/ James Freeland  
Name:
James Freeland  
Title:
Authorized Signatory
                   
Summit Investors I (UK), L.P.
       
By: Summit Investors Management, LLC
 
Its: General Partner
             
By:
/s/ James Freeland  
Name:
James Freeland  
Title:
Authorized Signatory

 
[Signature Page to Second Lien Credit Agreement]
 

--------------------------------------------------------------------------------

 

 
Summit Partners Credit Offshore Intermediate Fund, L.P.
       
By: Summit Partners Credit GP, L.P.
 
Its: General Partner
             
By:
/s/ James Freeland
 
Name:
James Freeland
 
Title:
Authorized Signatory
                   
Summit Partners Credit Fund II, L.P.
       
By: Summit Partners Credit II, L.P.
 
Its: General Partner
             
By:
/s/ James Freeland
 
Name:
James Freeland
 
Title:
Authorized Signatory
                   
Summit Partners Credit Fund B-2, L.P.
       
By: Summit Partners Credit B-2, L.P.
 
Its: General Partner
             
By:
/s/ James Freeland
 
Name:
James Freeland
 
Title:
Authorized Signatory
                   
Summit Partners Credit Fund A-2, L.P.
       
By: Summit Partners Credit A-2, L.P.
 
Its: General Partner
             
By:
/s/ James Freeland
 
Name:
James Freeland
 
Title:
Authorized Signatory

 
 
[Signature Page to Second Lien Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
Summit Partners Credit Offshore Intermediate Fund II, L.P.
       
By: Summit Partners Credit II, L.P.
 
Its: General Partner
             
By:
/s/ James Freeland
 
Name:
James Freeland
 
Title:
Authorized Signatory
             
Summit Investors Credit II, LLC
       
By: Summit Investors Management, LLC
 
Its: Manager
       
By:
/s/ James Freeland
 
Name:
James Freeland
 
Title:
Authorized Signatory
                   
Summit Investors Credit II (UK), L.P.
       
By: Summit Investors Management, LLC
 
Its: General Partner
       
By:
/s/ James Freeland
 
Name:
James Freeland
 
Title:
Authorized Signatory

 
 
[Signature Page to Second Lien Credit Agreement]
 

--------------------------------------------------------------------------------

Exhibit A


Reserved.



--------------------------------------------------------------------------------

Exhibit B
 
Reserved.
 

--------------------------------------------------------------------------------

Exhibit C
 
Note
 
$_______________
____________, 20__

 
For Value Received, the undersigned, Turning Point Brands, Inc., a Delaware
corporation (“Turning Point”), and North Atlantic Trading Company, Inc., a
Delaware corporation (“NATC” and together with Turning Point, the “Borrowers”),
hereby unconditionally promise to pay to  _________________________ (the
“Lender”) or its registered assigns at the principal office of Prospect Capital
Corporation, a Maryland corporation, as Administrative Agent, in New York, New
York (or such other location as the Administrative Agent may designate to the
Borrowers), in immediately available funds, the principal sum of
___________________ Dollars ($__________) or, if less, the aggregate unpaid
principal amount of the Loan made or maintained by the Lender to the Borrowers
pursuant to the Credit Agreement referred to below, and payable in the manner
and on the dates, specified in the Credit Agreement.
 
This Note (this “Note”) is one of the Notes referred to in the Second Lien
Credit Agreement dated as of February 17, 2017, by and among the Borrowers, the
Guarantors party thereto, the Lenders party thereto, Prospect Capital
Corporation, a Maryland corporation, as Administrative Agent, and Fifth Third
Bank, an Ohio banking corporation, as Administrative Sub-Agent (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits and
security provided for thereby or referred to therein, to which reference to the
Credit Agreement is hereby made for a statement thereof.  All defined terms used
in this Note, except terms otherwise defined herein, shall have the same meaning
as in the Credit Agreement.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The terms and provisions of Sections 11.4 (“Amendments, Waivers and Consents”),
11.11 (“Successors and Assigns; Participations”), 11.18 (“Severability of
Provisions”), 11.19 (“Counterparts; Integration; Effectiveness; Electronic
Execution”), 11.26 (“Construction”), of the Credit Agreement are hereby
incorporated herein by reference, and shall apply to this Note mutatis mutandis
as if fully set forth herein.
 
THE TERMS AND PROVISIONS OF SECTIONS 11.7 (“GOVERNING LAW, JURISDICTION, ETC.”)
AND 11.8 (“WAIVER OF JURY TRIAL”) OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS NOTE MUTATIS MUTANDIS
AS IF FULLY SET FORTH HEREIN.
 
[Signature Pages to Follow]
 

--------------------------------------------------------------------------------

The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
 

 
Turning Point Brands, Inc.
     
By
     
Name
     
Title
         
North Atlantic Trading Company, Inc.
     
By
     
Name
     
Title
 

 

--------------------------------------------------------------------------------

Exhibit D
 
Officer’s Compliance Certificate
 
Dated as of: ________ __, 20__
 
The undersigned1, on behalf of Turning Point Brands, Inc., a Delaware
corporation (“Turning Point”), and North Atlantic Trading Company, Inc., a
Delaware corporation (“NATC” and together with Turning Point, the “Borrowers”),
hereby certifies to the Administrative Agent and the Lenders, each as defined in
the Credit Agreement referred to below, as follows:
 
1.          This certificate is delivered to you pursuant to Section 6.2 of the
Second Lien Credit Agreement dated as of February 17, 2017, by and among the
Borrowers, the Guarantors party thereto, the Lenders party thereto, Prospect
Capital Corporation, a Maryland corporation, as Administrative Agent, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Sub-Agent (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.
 
2.          I have reviewed the financial statements of Turning Point and its
Subsidiaries dated as of ______ __, 20__ and for the _______________ period[s]
then ended and such statements are correct and complete in all material respects
and fairly present in all material respects the financial condition of Turning
Point and its Subsidiaries as of the dates indicated and the results of their
operations and cash flows for the period[s] indicated. Pursuant to Section 6.2
of the Credit Agreement, notice is hereby given that Turning Point has posted
such financial statements on Turning Point’s website at
www.turningpointbrands.com/investor-relations/sec-filings.
 
3.          I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of Turning
Point and its Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above.  Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
certificate [except: if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the Borrowers have taken,
are taking and propose to take with respect thereto].
 

--------------------------------------------------------------------------------

1
Signatory needs to be the chief financial officer of Turning Point.

 

--------------------------------------------------------------------------------

4.          I have attached hereto as Annex I a written report of all Patents,
Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
constitute Material Intellectual Property (as each term is defined in the Second
Lien Guaranty and Security Agreement), in each case, which were acquired,
registered, or for which applications for registration were filed by any Grantor
(as defined in the Second Lien Guaranty and Security Agreement) during the
accounting period covered by the financial statements referred to in Paragraph 2
above and any statement of use or amendment to allege use which were filed by
any Grantor during such period with respect to intent‑to‑use trademark
applications.
 
5.          As of the date of this certificate, Turning Point and its
Subsidiaries are in compliance with the financial covenants contained in Section
7.15 of the Credit Agreement as shown on Annex II and the Borrowers and their
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.
In the event of a conflict between the attached Annex II and any certifications
relating thereto and the Credit Agreement and related definitions used in
calculating such covenants, the Credit Agreement and such related definitions
shall govern and control.  The foregoing certifications, together with the
disclosures set forth in Annex I hereto and the computations set forth in Annex
II hereto are made and delivered as of the date first above written.
 
[Signature Page Follows]
 
-2-

--------------------------------------------------------------------------------

Witness the following signature as of the day and year first written above.



 
Turning Point Brands, Inc.
     
By
     
Name
     
Title
 

 
[Signature Page to Officer’s Compliance Certificate]
 

--------------------------------------------------------------------------------

Annex I
 
Intellectual Property
 

--------------------------------------------------------------------------------

Annex II
 
Financial Covenants
 
For the period ended ______ __, 20__ (the “Statement Date”)
 
A.
Section 7.15(a)              Consolidated Total Leverage Ratio  
(I)
Consolidated Funded Indebtedness
 
$____________
           
(II)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on the Statement Date (See Schedule 2)
 
$____________
           
(III)
Line A.(I) divided by A.(II)
 
____ to 1.00
           
(IV)
Maximum permitted Consolidated Total Leverage Ratio as set forth in Section
7.15(a) of the Credit Agreement
 
____ to 1.00
         
B.
Section 7.15(b)              Consolidated Senior Leverage Ratio      
(I)
Consolidated Senior Funded Indebtedness
 
$____________
           
(II)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on the Statement Date (See Schedule 2)
 
$____________
           
(III)
Line B.(I) divided by B.(II)
 
____ to 1.00
           
(IV)
Maximum permitted Consolidated Senior Leverage Ratio as set forth in Section
7.15(b) of the Credit Agreement
 
____ to 1.00
         
C.
Section 7.15(c)              Consolidated Fixed Charge Coverage Ratio
     
(I)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on the Statement Date (See Schedule 2)
 
$____________
           
(II)
Operating lease expenses (determined in accordance with GAAP as in effect on the
Closing Date) paid by Turning Point and its Subsidiaries for the period of four
(4) consecutive fiscal quarters ending on the Statement Date
 
$____________
           
(III)
Capital Expenditures made by Turning Point and its Subsidiaries not financed
with Indebtedness for the period of four (4) consecutive fiscal quarters ending
on the Statement Date
 
$____________

 

--------------------------------------------------------------------------------

 
(IV)
Federal, state and local income taxes paid in cash by Turning Point and its
Subsidiaries for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to the Statement Date
 
$____________
           
(V)
Restricted Payments made by Turning Point and its Subsidiaries for the period of
four (4) consecutive fiscal quarters ending on the Statement Date
 
$____________
           
(VI)
Line C.(I) plus C.(II) minus C.(III) minus C.(IV) minus C.(V)
 
$____________
           
(VII)
Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on the Statement Date (See Schedule 3)
 
$____________
           
(VIII)
Line C.(VI) divided by C.(VII)
 
____ to 1.00
           
(IX)
Minimum permitted Consolidated Fixed Charge Coverage Ratio as set forth in
Section 7.15(c) of the Credit Agreement
 
1.10 to 1.00

 
-2-

--------------------------------------------------------------------------------

Schedule 1
to
Annex 2 to Officer’s Compliance Certificate



 
Consolidated Net Income
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
             
(1)
Net income (or loss) for such period1
                       
(2)
The following amounts, without duplication, to the extent included in
determining net income for such period:
                          (a)
Net income (or loss) of any Person (other than a Subsidiary which shall be
subject to Line (2)(c) below) in which Turning Point or any of its Subsidiaries
has a joint interest with a third party, except to the extent such net income is
actually paid in cash by dividend or other distribution during such period
                          (b)
Net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Turning Point or any of its Subsidiaries or that Person’s assets
are merged into or consolidated with Turning Point or any of its Subsidiaries or
that Person’s assets are acquired by Turning Point or any of its Subsidiaries,
except to the extent included pursuant to Line (2)(a)
         

 

--------------------------------------------------------------------------------

1
Note: In calculating Consolidated Net Income of Turning Point and its
Subsidiaries for any period, net income attributable to the TMSA Account shall
be limited to the amount of cash distributions actually received by Turning
Point and its Subsidiaries from such account during such period.

 

--------------------------------------------------------------------------------

 
Consolidated Net Income
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
                (c)
Net income (if positive), of any Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary to Turning
Point or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes
                          (d)
any gain or loss from Asset Dispositions during such period
                       
(3)
Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d)
                       
(4)
Line (1) minus Line (3)
         

 
-2-

--------------------------------------------------------------------------------

Schedule 2
to
Annex 2 to Officer’s Compliance Certificate



 
Consolidated EBITDA
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
             
(1)
Consolidated Net Income for such period (See Schedule I)
                       
(2)
The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
                          (a)
income taxes payable during such period
                           
(b)
Consolidated Interest Expense for such period                            
(c)
amortization of intangible assets during such period                            
(d)
depreciation of fixed assets during such period                            
(e)
extraordinary losses during such period2          

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

Note: The aggregate amount of losses, charges and costs set forth in Line (2)(e)
and Line (2)(g) shall not exceed five percent (5%) of Consolidated EBITDA
(determined without giving effect to Line (2)(e) and Line (2)(g)); provided
that, the aggregate amount of losses, charges and costs set forth in Line (2)(g)
may exceed five percent (5%) of Consolidated EBITDA (determined without giving
effect to Line (2)(g)) with the consent of the Administrative Agent in its sole
discretion; provided, however, that in no event (even with the consent of the
Administrative Agent) shall the aggregate amount of losses, charges and costs
set forth in Line 2(g) exceed ten percent (10%) of Consolidated EBITDA
(determined without giving effect to Line (2)(g)).

 
-3-

--------------------------------------------------------------------------------

 
Consolidated EBITDA
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
                (f)
non‑cash charges or non‑cash losses or non‑cash items (including, but not
limited to, unrealized losses on the TMSA Account, but excluding any non-cash
charge, loss or expense that is an accrual of a reserve for a cash expense or
payment to be made or anticipated to be made, in a future period and, for the
avoidance of doubt, accruals reserved for bad debt and similar write downs) for
such period decreasing Consolidated Net Income (excluding any non‑cash item to
the extent it represents an accrual of or reserve for cash disbursements for any
subsequent period, amortization of a prepaid cash expense that was paid in a
prior period or a reserve for cash charges to be taken in the future)
                           
(g) 
Transaction Costs during such period                             (h)
product launch costs during such period in an amount not to exceed $1,500,000 in
any period of four (4) consecutive fiscal quarters
                            (i)
without duplication of any amounts added back in calculating Consolidated EBITDA
pursuant to the definition of Pro Forma Basis, non-recurring one-time costs and
expenses incurred in connection with operating improvements, restructurings and
other similar initiatives3
                         
(3)
Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line (2)(e)
plus Line (2)(f) plus Line (2)(g) plus Line (2)(h) plus Line (2)(i)
         

 

--------------------------------------------------------------------------------

3
Note: The aggregate amount of costs and expenses set forth in Line (2)(i), when
combined with all amounts added back to Consolidated EBITDA pursuant to clause
(b)(iii)(B) of the definition of Pro Forma Basis, shall not exceed five percent
(5%) of Consolidated EBITDA (determined without giving effect to Line(2)(i) or
clause (b)(iii)(B) of the definition of Pro Forma Basis).

-4-

--------------------------------------------------------------------------------

Consolidated EBITDA
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
           
(4)
The following amounts, without duplication, to the extent included in
determining Consolidated Net Income for such period:
                          (a)
interest income (other than distributions of cash to Turning Point or any of its
Subsidiaries from the TMSA Account during such period) during such period
                            (b)
extraordinary gains during such period
                            (c)
 non‑cash gains or non‑cash items (including, but not limited to, unrealized
gains on the TMSA Account) increasing Consolidated Net Income during such
period4
                            (d)
transfers of cash or other assets by Turning Point and its Subsidiaries into the
TMSA Account during such period
                         
(5)
Line (4)(a) plus Line (4)(b) plus Line (4)(c) plus Line (4)(d)
                       
(6)
Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable5
         




--------------------------------------------------------------------------------

4
Note: All gains set forth in Line (4)(b) and Line (4)(c) are subject to the
consent of the Administrative Agent in its sole discretion.

 
5
Note: Consolidated EBITDA may be adjusted on a Pro Forma Basis in accordance
with the definition thereof, including pursuant to Line (2)(i); provided that,
notwithstanding the foregoing, the aggregate amount added back with respect to
VaporBeast and that certain Property acquired by Turning Point in connection
with the Wind River Purchase Agreement shall be (w) $7,862,000 on the Closing
Date, (x) $5,241,000 for the fiscal quarter ended March 31, 2017, (y)
$3,276,000 for the fiscal quarter ended June 30, 2017, and (z) $1,310,000 for
the fiscal quarter ended September 30, 2017; provided, further, (A) if at any
time VaporBeast shall cease to be a Subsidiary of Turning Point, the amount
added pursuant to the foregoing proviso shall be reduced by the amount included
in such addition that is attributable to VaporBeast as determined by the
Administrative Agent in its reasonable discretion, and (B) in the event that any
Property owned by VaporBeast or any Property acquired by Turning Point in
connection with the Wind River Purchase Agreement is part of an Asset
Disposition, the amount added pursuant to the foregoing proviso shall be reduced
by the amount attributable to such Property, as determined by the Administrative
Agent in its reasonable discretion, except to the extent the Net Proceeds of
such Asset Disposition are invested or reinvested as set forth in Section
2.8(b)(i) of the Credit Agreement.

 
-5-

--------------------------------------------------------------------------------

 
Consolidated EBITDA
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__ 
Quarter
3 ended
__/__/__ 
Quarter
4 ended
__/__/__ 
Total
(Quarters
1‑4) 
             
(7)
Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))
         

 

--------------------------------------------------------------------------------

 
Agreement shall be (w) $7,862,000 on the Closing Date, (x) $5,241,000 for the
fiscal quarter ended March 31, 2017, (y) $3,276,000 for the fiscal quarter ended
June 30, 2017, and (z) $1,310,000 for the fiscal quarter ended September 30,
2017; provided, further, (A) if at any time VaporBeast shall cease to be a
Subsidiary of Turning Point, the amount added pursuant to the foregoing proviso
shall be reduced by the amount included in such addition that is attributable to
VaporBeast as determined by the Administrative Agent in its reasonable
discretion, and (B) in the event that any Property owned by VaporBeast or any
Property acquired by Turning Point in connection with the Wind River Purchase
Agreement is part of an Asset Disposition, the amount added pursuant to the
foregoing proviso shall be reduced by the amount attributable to such Property,
as determined by the Administrative Agent in its reasonable discretion, except
to the extent the Net Proceeds of such Asset Disposition are invested or
reinvested as set forth in Section 2.8(b)(i) of the Credit Agreement.

 
-6-

--------------------------------------------------------------------------------

Schedule 3
to
Annex 2 to Officer’s Compliance Certificate



 
Consolidated Fixed Charges
Quarter 1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
             
(1)
Consolidated Interest Expense for such period
                       
(2)
Scheduled principal payments with respect to Indebtedness for such period7
                       
(3)
Operating lease expenses paid during such period
                       
(4)
Line (1) plus Line (2) plus Line (3)
         


--------------------------------------------------------------------------------

7
Note: For purposes of calculating Consolidated Fixed Charges for any period
prior to the quarter ending December 31, 2017, scheduled payments of principal
shall be deemed for all periods included in such calculation to be equal to
$5,850,000.

 

--------------------------------------------------------------------------------

Exhibit E
 
Assignment and Assumption
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
Name of Assignor] (the “Assignor”), and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
the [Assignees] [Assignors]2 hereunder are several and not joint.]3  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Lien Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including, without
limitation, any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable Legal Requirements, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the] [an] “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 

--------------------------------------------------------------------------------

1
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
2
Select as appropriate.

 
3
Include bracketed language if there are multiple Assignees.

 

--------------------------------------------------------------------------------

1.
Assignor:
[Insert Name of Assignor] [is] [is not] a Defaulting Lender.
     
2.
Assignee(s):
See Schedules attached hereto.
     
3.
Borrowers:
Turning Point Brands, Inc., a Delaware corporation and North Atlantic Trading
Company, Inc., a Delaware corporation
     
4.
Administrative Agent:
Prospect Capital Corporation, a Maryland corporation, as administrative agent
under the Credit Agreement
     
5.
Credit Agreement:
Second Lien Credit Agreement dated as of February 17, 2017, by and among Turning
Point Brands, Inc., a Delaware corporation, North Atlantic Trading Company,
Inc., a Delaware corporation, the Guarantors party thereto, the Lenders party
thereto, Prospect Capital Corporation, a Maryland corporation, as Administrative
Agent, and Fifth Third Bank, an Ohio banking corporation, as Administrative
Sub-Agent
     
6.
Assigned Interest:
See Schedules attached hereto
     
[7.
Trade Date:
__________________]4


[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

4
To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
-2-

--------------------------------------------------------------------------------

Effective Date: ______________ __, 20__ [to be inserted by the Administrative
Agent and which shall be the effective date of Recordation of Transfer in the
Register therefor]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
Assignor
     
[Name of Assignor]
     
By:
     
Name:
   
Title:
       
Assignees
   

See Schedules attached hereto
 
-3-

--------------------------------------------------------------------------------

[Consented to and]5 Accepted:
 
Prospect Capital Corporation, as Administrative Agent
 
By 
      Title:



[Consented to:]6
 
Turning Point Brands, Inc.
 
By 
      Title:



North Atlantic Trading Company, Inc.
 
By 
      Title:




--------------------------------------------------------------------------------

5
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.  May also use a master consent.

 
6
To be added only if the consent of the Borrowers is required by the terms of the
Credit Agreement.  May also use a master consent.

 
-4-

--------------------------------------------------------------------------------

Schedule 1
to Assignment and Assumption
 
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
 
Assigned Interests:


Facility
Assigned1
Aggregate
Amount of
Commitment/Loans
for all Lenders2
Amount of
Commitment/Loans
Assigned3
Percentage
Assigned of
Commitment/Loans4
CUSIP
Number
 
$
$
%
   
$
$
%
   
$
$
%
           

 

   
[Name of Assignee]5
   
[and is an Affiliate/Approved Fund of
      [identify Lender]6]
 
By:
     
Title:

 

--------------------------------------------------------------------------------

1
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g.  “Initial Loan,”
“Refinancing Loan,” etc.)

 
2
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 
3
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 
4
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
5
Add additional signature blocks, as needed.

 
6
Select as appropriate.

 

--------------------------------------------------------------------------------

Annex 1
to Assignment and Assumption
 
Standard Terms and Conditions For
Assignment and Assumption
Section 1.          Representations and Warranties.
 
Section 1.1.          Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of Turning
Point, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
Section 1.2.          Assignee[s].  [The] [Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets the requirements of an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.11(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------

Section 2.          Payments.
 
From and after the Effective Date, the Administrative Agent or its sub-agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
 
Section 3.          General Provisions.
 
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York for contracts made and to
be performed wholly within the State of New York, without regard to principles
of conflicts of laws requiring application of the law of any other jurisdiction.
 
-2-

--------------------------------------------------------------------------------

Exhibit F
 
Form of Debt Subordination Agreement
 
This Debt Subordination Agreement (this “Subordination Agreement”) is entered
into as of [____________], 20[__], by and between [__________________], a
[___________] (the “Subordinated Creditor”), and Prospect Capital Corporation, a
Maryland corporation (“Prospect”), as Administrative Agent (the “Administrative
Agent”).
 
Preliminary Statements
 
A.          Turning Point Brands, Inc., a Delaware corporation (“Turning
Point”), and North Atlantic Trading Company, Inc., a Delaware corporation
(“NATC” and together with Turning Point, the “Borrowers”), the Guarantors party
thereto from time to time, the Lenders party thereto from time to time, the
Administrative Agent, and Fifth Third Bank, an Ohio banking corporation, as
Administrative Sub-Agent, have entered into a Second Lien Credit Agreement dated
as of February 17, 2017 (such Second Lien Credit Agreement, as the same may be
amended, supplemented or otherwise modified from time to time, including
amendments and restatements thereof in its entirety, being hereinafter referred
to as the “Credit Agreement”), pursuant to which Prospect Capital Corporation
and the other Lenders have made certain Loans and have agreed, subject to
certain terms and conditions, to make certain credit and other financial
accommodations available to the Borrowers (the Administrative Agent and the
Lenders being hereinafter referred to collectively as the “Senior Creditors” and
each individually as a “Senior Creditor”).
 
B.          The Subordinated Creditor is a creditor of [the Borrowers].
 
C.          As a condition to continuing to extend credit to the Borrowers under
the Credit Agreement or otherwise making financial accommodations available to
or for the account of the Borrowers, the Senior Creditors have required, among
other things, that the Subordinated Creditor execute and deliver this
Subordination Agreement.
 
Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
 
In consideration of loans made or to be made, credit given or to be given, or
other financial accommodations afforded or to be afforded to the Borrowers,
concurrently herewith or at any time or from time to time hereafter, on such
terms as may be agreed upon between the Senior Creditors and the Borrowers, the
Subordinated Creditor agrees that all indebtedness, obligations and liabilities
of [the Borrowers] to the Subordinated Creditors arising under [describe the
relevant debt document] dated [____________], 20[__] from [the Borrowers] in
favor of the Subordinated Creditor, and any other documents from time to time
evidencing any other indebtedness owed to the Subordinated Creditor by [the
Borrowers], as the same may be supplemented, amended, restated, or otherwise
modified (collectively, hereinafter called the “Subordinated Indebtedness”) now
existing or hereafter arising and howsoever evidenced or acquired (the aggregate
principal amount of such Subordinated Indebtedness as of the date hereof being
$[________________]) shall be and remain junior and subordinate to any and all
Secured Obligations (including principal and interest on the Loans) owing by
either Borrower and/or any of the other Loan Parties to the Senior Creditors
under or pursuant to the Credit Agreement, including any refinancing that
increases the principal amount of such indebtedness, which refinancing may be
with the same or different lenders or agents (collectively, hereinafter called
the “Senior Indebtedness”), now existing or hereafter arising, whether direct or
indirect, secured or unsecured, absolute or contingent, joint or several or
joint and several, and howsoever owned, held or acquired, whether through
discount, purchase, direct loan or as collateral or otherwise.
 

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Subordinated Creditor
further agrees with the Senior Creditors as follows:
 
1.          So long as any Senior Indebtedness shall remain outstanding and
unpaid or the Senior Creditors have any obligation to extend credit to either
Borrower, no payment either of principal or interest (notwithstanding the
expressed maturity or any time for the payment of principal of or interest on
any Subordinated Indebtedness) shall be made on Subordinated Indebtedness except
with the Administrative Agent’s prior written consent.  The Subordinated
Creditor will not take any action, whether by suit or otherwise, to compel or
enforce the collection of Subordinated Indebtedness, including the filing of any
bankruptcy, insolvency, or similar proceeding, nor will the Subordinated
Creditor use Subordinated Indebtedness by way of counterclaim, set-off,
recoupment, or otherwise so as to diminish, discharge or otherwise satisfy in
whole or in part any indebtedness, obligation, or liability of the Subordinated
Creditor to [either Borrower], whether now existing or hereafter arising and
howsoever evidenced.
 
2.          In the event of any distribution, dividend, or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, of all
or any part of the assets of [either Borrower] or of the proceeds thereof to the
creditors of [either Borrower] or upon any indebtedness of [either Borrower],
occurring by reason of the liquidation, dissolution, or other winding up of
[either Borrower], or by reason of any execution sale, or bankruptcy,
receivership, reorganization, arrangement, insolvency, liquidation or
foreclosure proceeding of or for [either Borrower] or involving its property, no
dividend, distribution or application shall be made (except for the distribution
of notes subordinated at least to the same extent as the Subordinated
Indebtedness, or equity issuances), and the Subordinated Creditor shall not be
entitled to receive or retain any dividend, distribution, or application on or
in respect of principal of or interest on Subordinated Indebtedness, unless and
until all Senior Indebtedness then outstanding shall have been paid and
satisfied in full, and in any such event any dividend, distribution or
application otherwise payable in respect of Subordinated Indebtedness shall be
paid and applied on Senior Indebtedness until such Senior Indebtedness has been
fully paid and satisfied.
 
-2-

--------------------------------------------------------------------------------

3.          No Senior Creditor need at any time give the Subordinated Creditor
notice of any kind of the creation or existence of any Senior Indebtedness, nor
of the amount or terms thereof, all such notice being hereby expressly waived. 
The Senior Creditors may at any time from time to time in their sole discretion,
without the consent of or notice to the Subordinated Creditor, without incurring
any responsibility or liability to the Subordinated Creditor, and without
impairing or releasing the obligation of the Subordinated Creditor under this
Subordination Agreement, (a) renew, refund or extend the maturity of, or
increase or decrease the amount of, any Senior Indebtedness, or any part
thereof, or otherwise revise, amend or alter the terms and conditions thereof,
(b) foreclose, realize upon, sell, exchange, release or otherwise deal with any
property by whomsoever at any time pledged, mortgaged or otherwise hypothecated
or subjected to a lien to secure any Senior Indebtedness, and (c) exercise or
refrain from exercising any rights against [either Borrower] and others,
including the Subordinated Creditor.  Without in any way limiting the foregoing,
the Subordinated Creditor specifically acknowledges and agrees that the Senior
Creditors may take such action as they deem appropriate to enforce the Senior
Indebtedness or any collateral therefor, whether or not such action is
beneficial to the interest of the Subordinated Creditor. The rights and remedies
of the Senior Creditors hereunder are cumulative and are in addition to the
rights and remedies they have under the Credit Agreement and the other Loan
Documents.  No postponement or delay by the Senior Creditors in the enforcement
of any right hereunder shall constitute a waiver hereof.  In order for the
Senior Creditors to enforce their rights in the collateral, there shall be no
obligation on the part of the Senior Creditors, at any time, to resort for
payment of the Senior Indebtedness to any obligor thereon or guarantor thereof,
or to any other person or entity, their properties or estates, or to resort to
any other rights or remedies whatsoever, and the Senior Creditors shall have the
right to foreclose or otherwise realize upon any collateral irrespective of
whether or not other proceedings or steps are pending seeking resort to or
realization upon or from any of the foregoing.
 
4.          The Subordinated Creditor will not sell, assign or otherwise
transfer any Subordinated Indebtedness, or any part thereof, except subject to
and in accordance with the terms hereof and upon the agreement of the transferee
or assignee to abide by and be bound by the terms hereof.  This Subordination
Agreement shall be binding upon and inure to the benefit of the respective
permitted successors and assigns of each of the parties hereto, including
subsequent holders of the Senior Indebtedness and persons subsequently becoming
parties to the Credit Agreement as a “Lender” thereunder, and, regardless of
whether the Subordinated Creditor complies with the foregoing sentence, any
future holder of any of the Subordinated Indebtedness.  The Subordinated
Creditor shall not, without the prior written consent of the Administrative
Agent, amend, supplement, or otherwise modify any instruments evidencing the
Subordinated Indebtedness or any agreements relating thereto.
 
-3-

--------------------------------------------------------------------------------

5.          The Subordinated Creditor represents and warrants that it has no
lien on or security interest in any assets of either Borrower or any other
Guarantor and will not accept any such lien or security interest, without the
Administrative Agent’s prior written consent, so long as any Senior Indebtedness
shall remain outstanding and unpaid or the Senior Creditors have any obligations
to extend credit to either Borrower.  Notwithstanding the foregoing, the
Subordinated Creditor expressly subordinates all of its rights in any collateral
now or later securing the Subordinated Indebtedness (the “Collateral”) to all
rights of the Administrative Agent (and the other Senior Creditors), and any and
all of its successors and assigns now or later existing in any of the same
Collateral to secure the Senior Indebtedness, and any and every lien or security
interest with respect to the Collateral in favor of or held for the benefit of
the Administrative Agent (and the other Senior Creditors) has and shall have
priority over every lien and security interest that any Subordinated Creditor
now has or may hereafter acquire with respect to the Collateral, all
notwithstanding any statement or provision contained in the instruments
evidencing the Subordinated Indebtedness, or agreements with respect thereto or
otherwise to the contrary and irrespective of the time or order of filing or
recording of financing statements, deeds of trust, mortgages, or other notices
of security interests, liens or assignments granted pursuant thereto, and
irrespective of anything contained in any filing or agreement to which any part
hereto or its respective successors and assigns may now or hereafter be a party,
and irrespective of the ordinary rules for determining priorities under the
Uniform Commercial Code or under any other law governing the relative priorities
of secured creditors.  The Subordinated Creditor consents to the creation and
continuance of all present and future liens and security interests of the
Administrative Agent in the Collateral to secure the Senior Indebtedness and to
the enforcement of those liens and security interests, including the removal of
the Collateral from the real property of the Borrowers and the Guarantors.  This
subordination as to the Collateral is intended to define the rights and duties
of the Administrative Agent and the Subordinated Creditor; it is not intended
that any third party shall benefit from it.  If the effect of any provision of
this Subordination Agreement would be to give any third party a priority status
to which that party would not otherwise be entitled, that provision shall, to
the extent necessary to avoid that priority, be given no effect and the rights
and priorities of the Administrative Agent and the Subordinated Creditor shall
be determined in accordance with applicable law.
 
6.          The Subordinated Creditor will cause all Subordinated Indebtedness
to be at all times evidenced by the note or notes of [the Borrowers] and will
cause all such notes to bear thereon a legend substantially as follows:
 
“This instrument or agreement (and the indebtedness evidenced hereby) is subject
to the terms and conditions of that certain Debt Subordination Agreement dated
as of  [_____________], 20[__], by and between [_____________], and Prospect
Capital Corporation, as Administrative Agent, which agreement (as amended or
otherwise modified) is incorporated herein by reference.”
 
7.          If notwithstanding the provisions of this Subordination Agreement,
the Subordinated Creditor shall receive any payment of principal or interest on
Subordinated Indebtedness which [the Borrowers] are not entitled to make
pursuant to the terms hereof, whether or not the Subordinated Creditor has
knowledge that [the Borrowers] are not entitled to make such payment, the
Subordinated Creditor shall promptly account for such payment, and shall deliver
to and pay over such payment to the Administrative Agent for application to the
Senior Indebtedness.  No payment or distribution received by any Senior Creditor
in respect of Subordinated Indebtedness shall entitle the Subordinated Creditor
to any right, whether by virtue of subrogation or otherwise, in and to any
Senior Indebtedness unless and until all Senior Indebtedness has been fully paid
and satisfied and to the Senior Creditors’ obligations, if any, to extend credit
to either Borrower have expired or otherwise have been terminated.  The
Subordinated Creditor waives and releases the Senior Creditors from any damages
which the Subordinated Creditor may incur as a result of any intentional or
unintentional or negligent action or inaction of any Senior Creditor impairing,
diminishing or destroying any rights of subrogation which the Subordinated
Creditor may have upon payment of any of the Senior Indebtedness.
 
-4-

--------------------------------------------------------------------------------

8.           In the event of the occurrence of any event described in paragraph
2 hereof, and in order to enable the Senior Creditors to enforce their rights
hereunder in any of the aforesaid actions or proceedings described in such
paragraph, the Administrative Agent is hereby irrevocably authorized and
empowered, in the Administrative Agent’s discretion, to file, make and present
for and on behalf of or as attorney-in-fact for the Subordinated Creditor such
proofs of claim against either Borrower or any Guarantor on account of the
Subordinated Indebtedness or other motions or pleadings as the Administrative
Agent may deem expedient or proper and to receive and collect any and all
dividends or other payments or disbursements made thereon in whatever form the
same may be paid or issued and to apply the same on account of any Senior
Indebtedness.  In voting such proofs of claim in any proceeding, the
Administrative Agent may act in a manner consistent with the sole interest of
the Senior Creditors and shall have no duty to take any action to maximize the
Subordinated Creditor’s recovery with respect to their claims.
 
9.           The agreements of the Subordinated Creditor hereunder are and shall
remain absolute and unconditional under any and all circumstances, and, without
limiting the generality of the foregoing, the rights under this Subordination
Agreement of the Senior Creditors as against the Subordinated Creditor shall
remain in full force and effect, without regard to, and will not be impaired or
affected by, any act or omission on the part of any Senior Creditor, including
any taking or release of any collateral security for the Senior Indebtedness,
any modification of the Senior Indebtedness, any increase or decrease in the
amount of Senior Indebtedness made available to either Borrower under the Credit
Agreement or otherwise (including, without limitation, any credit extended by
the Senior Creditors at their discretion in excess of any limitations currently
or hereafter set forth in the Credit Agreement), or any change in the maturity
of any Senior Indebtedness, or the extension of any additional Senior
Indebtedness, whether or not with any notice to the Subordinated Creditor.  The
Subordinated Creditor agrees that it will not initiate or prosecute, or
encourage any other Person to initiate or prosecute, any claim, action or other
proceeding (a) challenging the enforceability of the Senior Creditors’ claims,
(b) challenging the enforceability of any liens or security interests in assets
securing the Senior Indebtedness or (c) asserting any claims which either
Borrower or any Guarantor may hold with respect to any Senior Creditor.
 
10.         This Subordination Agreement shall remain in full force and effect
until all Senior Indebtedness created or existing or committed to be made
available to either Borrower shall have been fully paid and satisfied and all
obligations of the Senior Creditors to extend credit to either Borrower under
the Credit Agreement have expired or otherwise been terminated, but shall
continue to be effective, or be reinstated, as the case may be, if any payment,
or any part thereof, of any amount paid by or on behalf of the Borrowers or any
Guarantor with respect to the Senior Indebtedness is rescinded or must otherwise
be restored or returned upon or as a result of any bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets of the Borrowers or any Guarantor, or for
any other reason, all as though such payments had not been made.  Nothing
contained in this Subordination Agreement shall obligate the Senior Creditors or
the Subordinated Creditor to extend additional credit to the Borrowers.
 
-5-

--------------------------------------------------------------------------------

11.         Each of the parties hereto acknowledges that the Preliminary
Statements set forth above are true and correct.  Each capitalized term used but
not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Preliminary Statements, has the meaning
assigned to it in the Credit Agreement.
 
12.         All notices and other communications provided for herein shall be
(i) in writing, (ii) delivered and deemed received in accordance with the
procedures set forth in Section 11.3 of the Credit Agreement, and (iii)
addressed to the parties at the address, facsimile number or email address
provided therein, or if to the Subordinated Creditor, at the address set forth
on the signature pages hereto. Any party hereto may change its address,
facsimile number or email address for notices and other communications hereunder
by notice to all of the other parties hereto in accordance with the foregoing. 
Any notice under this Subordination Agreement shall be deemed to have been
validly served, given, or delivered (a) three (3) Business Days after deposit in
the United States mails, with proper postage prepaid, (b) one (1) Business Day
after deposited with a reputable overnight courier with all charges prepaid, or
(c) when sent after receipt of confirmation if sent by telecopy or other similar
facsimile transmission; provided that, with respect to Prospect Capital
Corporation in its capacity as Administrative Agent, notice shall be deemed to
have been given in accordance with Section 11.3(c) of the Credit Agreement.
 
13.         This Subordination Agreement may be executed in several counterparts
and by each party on a separate counterpart, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute but
one and the same instrument.  In proving this Subordination Agreement, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.  Delivery of an executed
counterpart of a signature page to this Subordination Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Subordination Agreement.
 
14.        Invalidity of any provision of this Subordination Agreement will not
affect the validity of any other provision hereof.
 
15.         This Subordination Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all oral communication and prior writings in
respect thereof.
 
16.         This Subordination Agreement may not be waived, amended, released,
or otherwise changed except by a writing signed by the Administrative Agent and
the Subordinated Creditor; provided that no amendment, waiver or modification
hereof shall change, modify or add any terms or provisions hereunder that would
impose or increase any obligations of [the Borrowers] or adversely affect [the
Borrowers’] rights without [the Borrowers’] prior written consent; provided,
however, for so long as Prospect is the Administrative Agent, this Subordination
Agreement may not be amended, modified or supplemented, and no term or provision
of this Subordination Agreement may be waived, except by a formal written
instrument (and not by an email or series of emails) signed in blue ink by John
F. Barry III, as Chief Executive Officer of Prospect, or M. Grier Eliasek, as
Chief Operating Officer of Prospect, or the successor of either of them, or by
Joseph A. Ferraro, as an Authorized Signatory of Prospect, in its capacity as
the Administrative Agent.
 
-6-

--------------------------------------------------------------------------------

17.         This Subordination Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Subordination Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York for contracts made and to be performed wholly
within the State of New York, without regard to principles of conflicts of laws
requiring application of the law of any other jurisdiction.
 
18.         The Subordinated Creditor irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Senior Creditor in any way relating to this Subordination
Agreement or the transactions relating hereto in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Legal Requirements, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. The parties hereto agree that
the provisions of this Subordination Agreement are unique and money damages may
not provide an adequate remedy for any breach hereof, and each party may seek
specific performance and other equitable remedies for any breaches under this
Subordination Agreement.  Notwithstanding anything to the contrary, nothing in
this Subordination Agreement shall affect any right that any Senior Creditor may
otherwise have to bring any action or proceeding relating to this Subordination
Agreement against any Subordinated Creditor in the courts of any jurisdiction.
Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Subordination Agreement in any court referred
to in this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
  Each Subordinated Creditor, the Administrative Agent and the other Senior
Creditors hereby irrevocably waive, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Subordination
Agreement or the transactions contemplated hereby (whether based on contract,
tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Subordination Agreement by,
among other things, the mutual waivers and certifications in this Section.
 
-7-

--------------------------------------------------------------------------------

  Each and all of the promises herein contained shall be binding on the
Subordinated Creditor, its successors and assigns, and shall inure to the
benefit of the Senior Creditors and the benefit of their permitted successors
and assigns.
 
[Signature Pages to Follow]
-8-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed and delivered this Debt
Subordination Agreement as of the date first set forth above.


“Subordinated Creditor”
   
[______________________]
     
By:
   
Name:
   
Title:
     
Address:
       
Telecopy:

 
[Signature Page to Debt Subordination Agreement]
 

--------------------------------------------------------------------------------

 
Prospect Capital Corporation, as
Administrative Agent for the Senior
Creditors

 
By
   
Name:
 
Title:
 

 
[Signature Page to Debt Subordination Agreement]
 

--------------------------------------------------------------------------------

Acknowledgement
 
Each of the undersigned hereby acknowledges receipt of a copy of the above and
foregoing Debt Subordination Agreement, agrees to be bound by the terms and
provisions thereof, to make no payment or distribution contrary to the terms
thereof, and to do every other act and thing necessary or appropriate to be done
or performed by it in order to carry out the terms of the agreement as set forth
in said agreement.
 
Dated as of [_____________], 20[__].
   
[Borrower]
     
By
     
Name
     
Title
         
[Borrower]
     
By
       
Name
     
Title
 

 

--------------------------------------------------------------------------------

Schedule 1
 
Commitments
 
Name of Lender
 
Loan Commitment
 
Prospect Capital Corporation
 
$
14,500,000.00
 
Summit Partners Credit Fund, L.P.
 
$
9,157,431.56
 
Summit Partners Credit Fund A-1, L.P.
 
$
3,996,206.72
 
Summit Partners Credit Offshore Intermediate Fund, L.P.
 
$
651,848.97
 
Summit Investors I, LLC
 
$
33,362.83
 
Summit Investors I (UK), LP
 
$
7,303.76
 
Summit Partners Credit Fund II, L.P.
 
$
2,353,461.51
 
Summit Partners Credit Fund A-2, L.P.
 
$
772,669.12
 
Summit Partners Credit Fund B-2, L.P.
 
$
474,006.50
 
Summit Partners Credit Offshore Intermediate Fund II, LP
 
$
456,664.79
 
Summit Investors Credit II, LLC
 
$
90,640.39
 
Summit Investors Credit II (UK), L.P.
 
$
6,403.85
 
Stonehenge Opportunity Fund IV, LP
 
$
14,500,000.00
 
Fifth Third Bank
 
$
8,000,000.00
 
Total:
 
$
55,000,000.00
 

 

--------------------------------------------------------------------------------

Schedule 5.1
 
Jurisdictions of Organization
 

 
Name of Loan
Party
 
Type of
organization
 
Jurisdiction
of
formation
 
Organizational
identification
 number
 
Federal
employer
identification
number
 
Other
jurisdictions
where
qualified to
transact
 business
 
Other names
currently
used or used
within the
past five
years
 
Turning Point Brands, Inc.
 
Corporation
 
DE
 
3750086
 
20-0709285
 
KY, DE
 
North Atlantic Holding Company, Inc.
 
NATC Holding Company, Inc.
 
Corporation
 
DE
 
5440563
 
37-1745504
 
DE
     
North Atlantic Trading Company, Inc.
 
Corporation
 
DE
 
2751946
 
13-3961898
 
DE, CT, IL, MO, NC, NV, NY, TN
     
Turning Point Brands, LLC
 
Limited Liability Company
 
DE
 
5376660
 
90-1009141
 
DE
     
Intrepid Brands, LLC
 
Limited Liability Company
 
DE
 
5376662
 
90-1008239
 
KY, DE
     
National Tobacco Finance Corporation
 
Corporation
 
DE
 
2555524
 
13-3888034
 
CA, DC, DE, FL, GA, KY, MA, MO, MT, NC, ND, NY, OH, OR, PA, SD, TX
     
North Atlantic Operating Company, Inc.
 
Corporation
 
DE
 
2760360
 
22-3535757
 
AL, AR, AZ, CO, DE, HI, IA, ID, IN, KS, KY, LA, MD, MT, NC, NE, NJ, NV, NY, SD,
TN, VT, WA, WV, WY
   

 

--------------------------------------------------------------------------------

 
Name of Loan
Party
 
Type of
organization
 
Jurisdiction
of
formation
 
Organizational
identification
 number
 
Federal
employer
identification
number
 
Other
jurisdictions
where
qualified to
transact
 business
 
Other names
currently
used or used
within the
past five
years
 
North Atlantic Cigarette Company, Inc.
 
Corporation
 
DE
 
3587553
 
11-3686023
 
AK, AL, AR, AZ, CA, CO, CT, DC, DE, FL, GA, IA, ID, IN, KS, KY, LA, MA, MD, MI,
MT, NC, NE, NH, NM, NV, OK, OR, PA, RI, SC, SD, TN, TX, UT, WA, WV, WY
   
National Tobacco Company, L.P.
 
Limited Partnership
 
DE
 
2150354
 
61-1133037
 
All 50 states, plus D.C.
   
RBJ Sales, Inc.
 
Corporation
 
TN
 
0383805
 
62-1809727
 
TN, WA
     
Stoker, Inc.
 
Corporation
 
TN
 
0194918
 
62-1328641
 
TN
     
Smoke Free Technologies Inc.
 
Corporation
 
CA
 
C3554854
 
46-2602783
 
CA
 
Vapor Beast

 

--------------------------------------------------------------------------------

Schedule 5.2
 
Ownership
 

 
Owner
 
Name of
Subsidiary Issuer
 
Type of
Organization
(e.g., corporation,
partnership,
limited liability
company)
 
Jurisdiction of
Organization
 
No. (and
type) of
Issued
Shares/units
 
Certificate No.
(if any)
 
Percentage
of Issuer’s
Equity
Interests
 
Turning Point Brands, Inc.
 
NATC Holding Company, Inc.
 
Corporation
 
DE
 
10
 
2
 
100%
 
Turning Point Brands, Inc.
 
Turning Point Brands, LLC
 
Limited Liability Corporation
 
DE
 
100% interest
 
N/A
 
100%
 
Turning Point Brands, LLC
 
Intrepid Brands, LLC
 
Limited Liability Corporation
 
DE
 
100% interest
 
N/A
 
100%
 
NATC Holding Company, Inc.
 
North Atlantic Trading Company, Inc.
 
Corporation
 
DE
 
10
 
V151
 
100%
 
North Atlantic Trading Company, Inc.
 
 
National Tobacco Finance Corporation
 
 
Corporation
 
DE
 
100
 
4
 
100%
 
North Atlantic Trading Company, Inc.
 
North Atlantic Operating Company, Inc.
 
Corporation
 
DE
 
100
 
3
 
100%
 
North Atlantic Trading Company, Inc.
 
North Atlantic Cigarette Company, Inc.
 
Corporation
 
DE
 
100
 
3
 
100%
 
North Atlantic Trading Company, Inc.
 
Stoker, Inc.
 
 
Corporation
 
TN
 
1130.376
 
3
 
100%
 
National Tobacco Finance Corporation
 
National Tobacco Company, L.P.
 
 
Limited Partnership
 
DE
 
1% interest
 
N/A
 
1%
 
North Atlantic Trading Company, Inc.
 
National Tobacco Company, L.P.
 
Limited Partnership
 
DE
 
99% interest
 
N/A
 
99%

 
Stoker, Inc.
 
RBJ Sales, Inc.
 
Corporation
 
TN
 
100
 
2
 
100%
 
Stoker, Inc.
 
Fred Stoker & Sons, Inc.
 
Corporation
 
TN
 
100
 
2
 
100%
 
North Atlantic Trading Company, Inc.
 
Smoke Free Technologies Inc.
 
Corporation
 
CA
 
100,000 Shares
 
7
 
100%

 

--------------------------------------------------------------------------------

Schedule 5.6
 
Tax Returns and Payments
 
None.
 

--------------------------------------------------------------------------------

Schedule 5.9
 
Employee Benefit Matters
 
Post-termination of employment coverage is provided as follows:



(I)
Retiree medical or other welfare coverage under the following plans:

 

(a)
National Tobacco Company, L.P. Group Benefits Plan, PIN 501



Anthem Blue Cross and Blue Shield (medical)
Delta Dental of Kentucky (dental)
National Guardian Life Insurance Company (Superior Vision Plan – vision)



(b)
National Tobacco Company, L.P. Group Life and Disability Benefits Plan, PIN 502



Metropolitan Life Insurance Company (basic life, AD&D and optional life)
Life Insurance Company of North America (CIGNA Group Insurance – STD and LTD)



(c)
Group Travel Accident Insurance, PIN 503



National Union Fire Insurance Company of Pittsburgh PA (business travel accident
policy)



(II)
Retirement plans:

 

(a)
Retirement Plan for Salaried Employees of National Tobacco Company, L.P. (PIN
001)

 

(b)
National Tobacco Company, L.P. Retirement Allowance Plan for Hourly Rated and/or
Piecework Employees (PIN 002)

 

(c)
National Tobacco Company, L.P. Retirement Savings Plan (PIN 003 – 401K Plan)

 

(III)
Other benefits:

 
BMS LLC (Benefit Marketing Solutions – flexible spending plan and dependent
daycare plan)
 

(IV)
Coverage under medical or other welfare plans might, from time to time, be
provided to certain employees following their termination of employment for a
severance, transitional or consulting period.

 

--------------------------------------------------------------------------------

Schedule 5.12
 
Material Contracts; Customers and Suppliers
 
Material Contracts



1.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, as amended, between NAOC and Bollore in regard to the territory of the
United States and the District of Columbia.

 

2.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, as amended, between NAOC and Bollore in regard to the territory of
Canada.

 

3.
License and Distribution Agreement, dated as of March 19, 2013, between Bollore
and NAOC.

 

4.
Distribution and Services Agreement, dated as of September 1, 2013, between
Intrepid Brands, LLC and National Tobacco Company, L.P.

 

5.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and National Tobacco Company, L.P.

 
6.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and North Atlantic Operating Company, Inc.

 
7.
Production & Private Label Agreement, dated as of October 27, 2008, between
Durfort Holdings, S.A., a corporation organized under the laws of the nation of
Panama, and NTC.

 
8.
Supply Agreement dated as of April 1, 2013, between JJA Distrubtors, LLC, a
Virginia limited liability company, and NTC.

 
9.
Contract Manufacturing, Packaging and Distribution Agreement, dated as of
September 4, 2008, between Swedish Match North America, Inc., a Delaware
corporation, and NTC.

 

--------------------------------------------------------------------------------

Schedule 5.13
 
Employee Relations
 
None.
 

--------------------------------------------------------------------------------

Schedule 5.18
 
Title to Properties
 

 
Complete Street Address
 
Usage
 
Owned/Leased
(and if Leased, Name of
Landlord)
 
777 Boston Post Road,
3rd Floor
Darien, CT 06820
 
Office Operations
 
Lease
 
Fidelity Building Company
c/o Gretsch Commercial Real Estate
76 Maple Tree Ave.
Stamford, CT 06906
         
5201 Interchange Way
Louisville, KY 40229
 
Manufacturing, R&D, warehousing, distribution and administration
 
Lease
 
Exeter 5201 Interchange, LLC
140 W. Germantown Pike
Suite 150
Plymouth Meeting, PA 19462
         
201 North Street
Dresden, TN 38255
 
Manufacturing
 
Owned
 
National Tobacco Company, L.P.
5201 Interchange Way
Louisville, KY 40229
         
1900 Wright Place
Suite 250
San Diego County
Carlsbad, CA 92008
 
Office Operations
 
Sublease
 
Sublessor:
Buyerzone.com, LLC
 
Lessor:
The Realty Associates Fund V, L.P.
21307 Hawthorne Blvd.
Torrance, CA 90503
             
5335 W. 74th Street
Indianapolis, IN 46268
 
Public warehouse that stores and ships Loan Party’s inventory
 
Langhan Logistics
         
1195 Trademark Drive, #201
Reno, NV 89521
 
Public warehouse that stores and ships Loan Party’s inventory
 
Hopkins Distribution
       

 

--------------------------------------------------------------------------------

 
Complete Street Address
 
Usage
 
Owned/Leased
(and if Leased, Name of
Landlord)
 
1439 Dixie Highway
Louisville, KY 40210
 
Package Displays
 
Accutec
             
1121 Industrial Drive
Owensboro, KY 42301
 
Manufacture Loan Party’s Chewing Tobacco
 
Swedish Match
             
2500 Main Street
Springfield, TN 37172
 
Tobacco Processor
 
Hail and Cotton
             
605 South Tarboro Street
Wilson, NC 27894
 
Tobacco Processor (pipe tobacco)
 
Alliance One
             
Unit 21, Harpur Hill Business Park
Buxton SK 179JW UK
 
Stores Inventory of Wraps for UK
 
Norbert Dentressangle-Forsters
             
1502 Beeler Street
New Albany, IN 47150
 
Package Displays
 
Lithocraft
             
198 West Liberty Street
Lancaster, PA 17608
 
Tobacco Processor
 
Lancaster Leaf
             
100 Clover Green
Peachtree, GA 30269
 
Packaging Displays
 
WS Packaging
             
2465 Dogwood Way
Vista, CA 92081
 
E-Product and Personal Vaping Supplies
 
Lee Mar Fulfillment Services
2459 Dogwood Way
Vista, CA
             
253 NE 73rd Street
Miami, FL 33138
 
 
E-Cigarettes
 
VMR Products, LLC
3050 Biscayne Blvd #801
Miami, FL 33137
             
5649 Distribution Drive
Memphis, TN 38141
 
Fulfillment Supplier and Light Assembly
 
Aaron Thomas Company, Inc.
           

 

--------------------------------------------------------------------------------

Schedule 5.26
 
Insurance
 

 
Type of Coverage
 
Provider/Carrier
 
Policy #
 
Policy Limit
 
Primary Property Policy
 
Travelers Indemnity Co.
 
KTK-CMB-3420X94-0-13
 
$50,000,000
 
Deductible:
$250,000
                 
Boiler and Machinery
 
Federal Insurance Co.
 
76411350
 
$50,000,000
 
Deductible:
$10,000
                 
Automobile Policy
 
Hartford Insurance Co.
 
13UEND09107
 
$1,000,000
 
Comprehensive & Collision
 
Deductible:
$1,000
                 
Commercial General Liability
 
Hartford Insurance Co.
 
13UEND08671
 
$1,000,000 Per Occ.
$2,000,000
General Agg.
 
Deductible:
None
                 
Products Liability
 
Admiral Ins. Co.
 
Kinsale Ins. Co.
 
CA000017878-01
 
0100012480-0
 
$5,000,000 Per Occ.
$6,000,000 General Agg.
 
Deductible:
$25,000
                 
Umbrella Liability
 
ACE Property and Casualty Ins. Co.
 
M00530189004
 
$25,000,000 Occ. & Agg.

 

--------------------------------------------------------------------------------

 
Type of Coverage
 
Provider/Carrier
 
Policy #
 
Policy Limit
 
Private Edge Plus (Includes D&O, EPLI & Fiduciary Liability)
 
National Union Fire Ins. Co.
 
014231917
 
D&O
$10,000,000
 
Employment Practices Liability
$2,000,000
 
 
Fiduciary Liability
$1,000,000
 
Deductible:
$5,000
                 
Directors & Officers Liability (Side A Coverage Only)
 
National Union Fire Ins. Co.
 
014232032
 
$10,000,000 xs
$10,000,000
 
Deductible:
None
                 
Directors & Officers Liability (Side A Coverage Only)
 
ACE American Insurance Co.
 
G24590409003
 
$10,000,000 xs
$20,000,000
 
Deductible:
None
                 
Crime Liability
 
Federal Insurance Company (Chubb)
 
8137-6415
 
$1,000,000
                 
Customs Bond (North Atlantic)
 
Western Surety Co.
 
9906ES342
 
$200,000
                 
Customs Bond (National Tobacco)
 
Western Surety Co.
 
991380714
 
$800,000
                 
Commercial Property
 
Travelers
 
KTJCMB3420X94-0-6
 
$7,000,000
                 
Commercial General Liability
 
Price Forbes & Partners Limited
 
B0507N16QA0313003
 
$5,000,000
                 
Workers Compensation & Employer’s Liability
 
Berkshire Hathaway Homestatke Ins. Co.
 
NAWC804191
 
$1,000,000

 

--------------------------------------------------------------------------------

Schedule 6.14(d)
 
Real Property Collateral
 
The Loan Parties shall have delivered to the Administrative Agent, each in form
and substance acceptable to the Administrative Agent:
 

 
1.
A Mortgage for the real property, duly executed by the applicable Loan Party,
together with a related fixture financing statement to be field with the
applicable recorder’s office, listing the applicable Loan Party, as debtor, and
the Administrative Agent, as secured party;

 
2.
A mortgagee’s title insurance policy in an aggregate amount acceptable to the
Administrative Agent insuring the Lien of the Mortgage to be a valid first
priority Lien subject to no defects or objections that are not acceptable to the
Administrative Agent, together with such endorsements as the Administrative
Agent may require;

 
3.
A survey prepared by a licensed surveyor on the real property, which survey
shall also state whether or not any portion of such real property is in a
federally designated flood hazard area;

 
4.
Reports of an independent firm of environmental engineers acceptable to the
Administrative Agent with respect to environmental conditions at or affecting
the real property, together with a reliance letter thereon in favor of the
Administrative Agent;

 
5.
An appraisal report prepared for the Administrative Agent by a state certified
appraiser selected by the Administrative Agent, which appraisal report describes
the fair market value of the real property and otherwise meets the requirement
of applicable law for appraisals prepared for federally insured depository
institutions;

 
6.
A flood determination report for the real property prepared for the
Administrative Agent by a flood determination company selected by the
Administrative Agent stating whether or not any portion of such property is in a
federally designated flood hazard area, and, if any improvements thereon are in
a federally designated flood hazard area, evidence of the maintenance of flood
insurance as may be required by applicable law; and

 
7.
A favorable written opinion of local counsel regarding the real estate and
fixture financing statement.

 

--------------------------------------------------------------------------------

Schedule 6.23
 
Post-Closing Matters



 
1.
Within ninety (90) days following the Closing Date (which date may be extended
by the Administrative Agent in its sole discretion), the Loan Parties shall have
either closed or delivered executed “springing” deposit account control
agreements, in form and substance satisfactory to the Administrative Agent, with
respect to each of the deposit accounts disclosed in the First Lien Guaranty and
Security Agreement held at (a) JPMorgan Chase Bank, N.A., (b) Fifth Third Bank,
and (c) Bank of Southern California; provided that, the Loan Parties shall not
deliver deposit account control agreements with respect to any deposit account
that constitutes an Excluded Deposit Account.



2.
Within ninety (90) days following the Closing Date (which date may be extended
by the Administrative Agent in its sole discretion), the Administrative Agent
shall have received a Collateral Access Agreement for each location set forth on
Schedule 5.18 to the Credit Agreement, and each such Collateral Access Agreement
shall be in form and substance satisfactory to the Administrative Agent;
provided, however, that if the Loan Parties fail to obtain any Collateral Access
Agreement, then the requirements of this section shall be deemed to be satisfied
if the Loan Parties used commercially reasonable efforts to obtain the same but
were unable to do so.



3.
Within ten (10) Business Days following the Closing Date (which date may be
extended by the Administrative Agent in its sole discretion), the Administrative
Agent shall have received certificates of insurance required to be obtained
under this Agreement in form and substance satisfactory to the Administrative
Agent, naming Prospect Capital Corporation, as Administrative Agent, as
additional insured and/or lender loss payable, as applicable.



4.
Within thirty (30) days after the Closing Date (which date may be extended by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received a copy of each endorsement for each insurance policy required to
be maintained under this Agreement in form and substance satisfactory to the
Administrative Agent, naming Prospect Capital Corporation, as Administrative
Agent, as additional insured and/or lender loss payable, as applicable.

 

--------------------------------------------------------------------------------

Schedule 7.1
 
Indebtedness


L/C
Type
Bank
L/C No.
Issued on
behalf of
Beneficiary
Amount
Purpose
Standby
JPMorgan Chase
CL346720
NAOC
American Casualty Co. and/or Western Surety Co.
$300,000
Collateral for NAOC Customs Bond
Standby
JPMorgan Chase
CTCS-700598
NATC
Western Surety Co.
$400,000
Collateral for NTC Customs Bond
Standby
JPMorgan Chase
CTCS-310591
NATC d/b/a National Tobacco Co. LP
American Contractors Indemnity Co. and/or US Specialty Insurance Co. and/or
United States Surety Co.
$401,100
Collateral for a number of surety bonds required by various states. Most of
these bonds are issued to state Departments of Revenue and cover various tobacco
tax obligations. There are additional 5 MSA bonds in place

 

--------------------------------------------------------------------------------

Schedule 7.2


Liens



 
Debtor
 
Secured Party
 
Filing Date
 
Filing Number
 
Description
 
National Tobacco Company, L.P.
 
NEC Financial Services, LLC
 
09/07/2010
 
20103118100
 
One NEC SV8300 telephone system
 
                     
National Tobacco Company, L.P.
 
NEC Financial Services, LLC
 
 
09/07/2010
 
20103118118
 
Leased goods
                     
National Tobacco Company, L.P.
 
U.S. Bancorp Equipment Finance, Inc.
 
04/10/2015
 
20151551331
 
Copiers.

 

--------------------------------------------------------------------------------

Schedule 7.3


Investments


None.
 

--------------------------------------------------------------------------------

Schedule 7.7


Transactions with Affiliates



1.
Distribution and Services Agreement, dated as of September 1, 2013, between
Intrepid Brands, LLC and National Tobacco Company, L.P.

 

2.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and National Tobacco Company, L.P.

 

3.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and North Atlantic Operating Company, Inc.

 

 
4.
Trademark License Agreement, dated as of December 20, 2005, between North
Atlantic Operating Company, Inc. and National Tobacco Company, L.P.

 
 
 

--------------------------------------------------------------------------------

 